Exhibit 10.1
 
 

 

 
Credit Agreement
 
dated as of September 25, 2012,
 
among
 
Steak n Shake Operations, Inc.,
as Borrower,
 
and
 
The Subsidiary Guarantors Party Hereto,
 
The Lenders Party Hereto,
 
Fifth Third Bank,
as Lead Arranger, Book Manager,
Administrative Agent, Collateral Agent,
Issuing Bank and Swingline Lender
 
 Regions Bank,
as Syndication Agent
 
and
 
Wells Fargo Bank, N.A.,
and
Compass Bank, as
Co-Documentation Agents
 

 

 
 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
Section
Heading
Page
     
Article I       Definitions
1
     
Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
42
Section 1.03.
Terms Generally
42
Section 1.04.
Accounting Terms; GAAP
42
Section 1.05.
Pro Forma Calculations; Rounding
43
   
Article II       The Credits
43
     
Section 2.01.
Commitments
43
Section 2.02.
Loans
44
Section 2.03.
Borrowing Procedure
45
Section 2.04.
Evidence of Debt; Repayment of Loans
46
Section 2.05.
Fees
47
Section 2.06.
Interest on Loans
48
Section 2.07.
Termination and Reduction of Commitments
49
Section 2.08.
Interest Elections, Continuations and Conversions
49
Section 2.09.
Amortization of Term Borrowings
50
Section 2.10.
Optional and Mandatory Prepayments of Loans
51
Section 2.11.
Alternate Rate of Interest
55
Section 2.12.
Increased Costs; Change in Legality
55
Section 2.13.
Breakage Payments
57
Section 2.14.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
58
Section 2.15.
Taxes
60
Section 2.16.
Mitigation Obligations; Replacement of Lenders
62
Section 2.17.
Swingline Loans
66
Section 2.18.
Letters of Credit
68
   
Article III       Representations and Warranties
74
     
Section 3.01.
Organization; Powers
74
Section 3.02.
Authorization; Enforceability
74
Section 3.03.
No Conflicts; No Default
75
Section 3.04.
Financial Statements; Projections
75
Section 3.05.
Properties
76
Section 3.06.
Intellectual Property
77
Section 3.07.
Equity Interests and Subsidiaries
78
Section 3.08.
Litigation; Compliance with Legal Requirements
78
Section 3.09.
Agreements
78
Section 3.10.
Federal Reserve Regulations
79
Section 3.11.
Investment Company Act, etc.
79
Section 3.12.
Use of Proceeds
79

 
 
i

--------------------------------------------------------------------------------

 
 
Section 3.13.
Taxes
79
Section 3.14.
No Material Misstatements
80
Section 3.15.
Labor Matters
80
Section 3.16.
Solvency
80
Section 3.17.
Employee Benefit Plans
80
Section 3.18.
Environmental Matters
81
Section 3.19.
Insurance
82
Section 3.20.
Security Documents
82
Section 3.21.
Anti-Terrorism Law; Foreign Corrupt Practices Act
83
   
Article IV       Conditions to Credit Extensions
84
     
Section 4.01.
Conditions to Initial Credit Extension
84
Section 4.02.
Conditions to All Credit Extensions
88
   
Article V       Affirmative Covenants
89
     
Section 5.01.
Financial Statements, Reports, Etc
89
Section 5.02.
Litigation and Other Notices
91
Section 5.03.
Existence; Businesses and Properties
92
Section 5.04.
Insurance
92
Section 5.05.
Obligations and Taxes
93
Section 5.06.
Employee Benefits
93
Section 5.07.
Maintaining Records; Access to Properties and Inspections; Annual Meetings
93
Section 5.08.
Use of Proceeds
94
Section 5.09.
Compliance with Environmental Laws; Environmental Reports
94
Section 5.10.
Additional Collateral; Additional Guarantors
94
Section 5.11.
Security Interests; Further Assurances
97
Section 5.12.
Information Regarding Collateral
98
Section 5.13.
Maintenance of Corporate Separateness
98
Section 5.14.
Post-Closing Agreements
98
   
Article VI       Negative Covenants
98
     
Section 6.01.
Indebtedness
98
Section 6.02.
Liens
100
Section 6.03.
Sale and Leaseback Transactions
103
Section 6.04.
Investments, Loans and Advances
104
Section 6.05.
Mergers and Consolidations
106
Section 6.06.
Asset Sales
106
Section 6.07.
Acquisitions
107
Section 6.08.
Dividends
108
Section 6.09.
Transactions with Affiliates
109
Section 6.10.
Financial Covenants
110

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 6.11.
Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc
111
Section 6.12.
Limitation on Certain Restrictions on Subsidiaries
111
Section 6.13.
Limitation on Issuance of Capital Stock
112
Section 6.14.
Business
112
Section 6.15.
Limitation on Accounting Changes
112
Section 6.16.
Fiscal Periods
112
Section 6.17.
No Further Negative Pledge
112
Section 6.18.
Anti-Terrorism Law; Anti-Money Laundering
113
Section 6.19.
Embargoed Person
113
Section 6.20.
Interest Rate Protection
113
   
Article VII       Guarantee
114
     
Section 7.01.
The Guarantee
114
Section 7.02.
Obligations Unconditional
114
Section 7.03.
Reinstatement
115
Section 7.04.
Subrogation; Subordination
116
Section 7.05.
Remedies
116
Section 7.06.
Instrument for the Payment of Money
116
Section 7.07.
Continuing Guarantee
116
Section 7.08.
General Limitation on Guarantee Obligations
116
Section 7.09.
Release of Guarantors
116
Section 7.10.
Right of Contribution
117

 
Article VIII       Events of Default
117
Section 8.01.
Events of Default
117

 
Article IX       The Administrative Agent and The Collateral Agent
121
     
Section 9.01.
Appointment
121
Section 9.02.
Agent in Its Individual Capacity
121
Section 9.03.
Exculpatory Provisions.
121
Section 9.04.
Reliance by Agent
122
Section 9.05.
Delegation of Duties
122
Section 9.06.
Successor Agent
123
Section 9.07.
Non-Reliance on Agent and Other Lenders
123
Section 9.08.
No Other Duties
123
Section 9.09.
Indemnification
124
Section 9.10.
Secured Hedge Agreements and Bank Product Obligations
124
Section 9.11.
Administrative Agent May File Proofs of Claim
124
   
Article X       Miscellaneous
125
     
Section 10.01.
Notices
125
Section 10.02.
Waivers; Amendment
127

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 10.03.
Expenses; Indemnity; Damage Waiver
130
Section 10.04.
Successors and Assigns
132
Section 10.05.
Survival of Agreement
136
Section 10.06.
Counterparts; Integration; Effectiveness
137
Section 10.07.
Severability
137
Section 10.08.
Right of Setoff
137
Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
138
Section 10.10.
Waiver of Jury Trial
138
Section 10.11.
Headings
139
Section 10.12.
Confidentiality
139
Section 10.13.
Interest Rate Limitation
140
Section 10.14.
Assignment and Acceptance
140
Section 10.15.
Obligations Absolute
140
Section 10.16.
Waiver of Defenses; Absence of Fiduciary Duties
140
Section 10.17.
USA Patriot Act
141

 
 
iv

--------------------------------------------------------------------------------

 
 
Annexes
   
Annex I
—
Initial Lenders and Commitments
     
Annex II
—
Applicable Margins
     
Schedules
   
Schedule 1.01(b)
—
Subsidiary Guarantors
Schedule 1.01(c)
—
Pledgors
Schedule 1.01(d)
—
Refinancing Indebtedness
Schedule 1.01(e)
—
Existing Letters of Credit
Schedule 3.05(c)
—
Real Property
Schedule 3.06(b)
—
Ownership; No Claims; Use of Intellectual Property; Protection of Trade Secrets
     
Schedule 3.07(a)
—
Subsidiaries
Schedule 3.09(c)
—
Material Agreements
Schedule 3.19
—
Insurance
Schedule 4.01(f)
—
Local Counsel
Schedule 4.01(m)(vi)
—
Landlord Access Agreements
Schedule 6.01(b)
—
Existing Indebtedness
Schedule 6.02(c)
—
Existing Liens
Schedule 6.04(b)
—
Existing Investments
Schedule 6.12
—
Existing Restrictive Agreements
Exhibits
   
Exhibit A
—
Form of Assignment and Acceptance
Exhibit B
—
Form of Borrowing Request
Exhibit C
—
Form of Compliance Certificate
Exhibit D
—
Form of Intercompany Note
Exhibit E
—
Form of Interest Election Request
Exhibit F
—
Form of Landlord Access Agreement
Exhibit G
—
Form of LC Request
Exhibit H
—
Form of Fee Mortgage
Exhibit I-1
—
Form of Term Note
Exhibit I-2
—
Form of Revolving Note
Exhibit I-3
—
Form of Swingline Note
Exhibit J-1
—
Form of Perfection Certificate
Exhibit J-2
—
Form of Perfection Certificate Supplement
Exhibit K
—
Form of Security Agreement
Exhibit L
—
Form of Non-Bank Certificate
Exhibit M
—
Form of Solvency Certificate
Exhibit N-1
—
Form of Opinion of Borrower’s Special Counsel
Exhibit N-2
—
Form of Opinion of Borrower’s Local Counsel

 
 
v

--------------------------------------------------------------------------------

 
 





Credit Agreement
 
This Credit Agreement (this “Agreement”) dated as of September 25, 2012, among
Steak n Shake Operations, Inc., an Indiana corporation (the “Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I), the Lenders, Fifth
Third Bank, as lead arranger (in such capacity, the “Arranger”), as book manager
(in such capacity, the “Book Manager”), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), as swingline lender
(in such capacity, the “Swingline Lender”) for the Lenders, and as issuing bank
(in such capacity, the “Issuing Bank”) for the Lenders, Regions Bank, as
syndication agent (in such capacity, the “Syndication Agent”), and Wells Fargo
Bank, N.A. and Compass Bank, as co-documentation agents for the Lenders (in such
capacity, the “Documentation Agents”).
 
Witnesseth:
 
Whereas, the Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans on the Closing Date, in an aggregate principal amount not in
excess of $130,000,000, and (b) Revolving Loans at any time and from time to
time prior to the Revolving Credit Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $50,000,000.  The Borrower has
requested the Swingline Lender to extend credit, at any time and from time to
time prior to the Revolving Credit Maturity Date, in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$5,000,000.  The Borrower has requested the Issuing Bank to issue Letters of
Credit, in an aggregate face amount at any time outstanding not in excess of
$15,000,000, to support payment obligations incurred in the ordinary course of
business by the Borrower and its Wholly Owned Subsidiaries.
 
Whereas, the proceeds of the Loans are to be used in accordance with
Section 3.12.
 
Whereas, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower, in each case on the terms and subject to the conditions set forth
herein.
 
Accordingly, the parties hereto agree as follows:
 
Article I

 
Definitions
 
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
 
 

--------------------------------------------------------------------------------

 
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
 
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquisition Consideration” shall mean the purchase consideration for a
Permitted Acquisition or acquisition permitted pursuant to Section 6.07(f) and
all other payments, directly or indirectly, by the Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, such
acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such acquisition or deferred for payment at any future time, whether or not any
such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, required
under GAAP (as determined at the time of the consummation of such acquisition)
to be established in respect thereof by the Borrower or any of its Subsidiaries.
 
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (x) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.
 
“Additional Amounts” shall have the meaning assigned to such term in Annex II.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article IX.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
“Advisors” shall mean legal counsel (including local, foreign and in-house
counsel), auditors, accountants, consultants, appraisers, engineers or other
advisors.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an officer or director of the person specified.
 
“Agents” shall mean the Arranger, the Syndication Agent, the Administrative
Agent, the Collateral Agent and the Book Manager; and “Agent” shall mean any of
them.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Adjusted LIBOR Rate for a Eurodollar
Borrowing with a one-month Interest Period commencing on such day plus 1.00% and
(c) the Federal Funds Effective Rate in effect on such day plus 0.50%.  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (c) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Adjusted LIBOR Rate or the Federal
Funds Effective Rate shall be effective on the effective date of such change in
the Base Rate, the Adjusted LIBOR Rate or the Federal Funds Effective Rate,
respectively.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21(a).
 
“Applicable Margin” shall mean, for any day, with respect to any Eurodollar
Loan, ABR Loan, or Commitment Fee, the applicable percentage set forth in Annex
II under the applicable caption.
 
“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
 
“Asset Sale” shall mean (a) any disposition of any property, by any Company and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Borrower, in each case, to any person other than a Subsidiary of the Borrower
that is a Loan Party.  Notwithstanding the foregoing, none of the following
shall constitute “Asset Sales”: (i) any disposition of assets permitted by, or
expressly referred to in, Section 6.04(c), 6.06(a), 6.06(g), 6.06(h), 6.06(i),
6.06(j) or 6.06(k), or (ii) solely for purposes of clause (a) above, any
disposition of any property, by any Company for Fair Market Value resulting in
not more than $2,000,000 in Net Cash Proceeds per asset sale (or series of
related asset sales) and not more than $5,000,000 in Net Cash Proceeds in any
fiscal year.
 
 
3

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required pursuant to Section 10.04(b)), and accepted by the Administrative
Agent, substantially in the form of Exhibit A, or such other form as shall be
approved by the Administrative Agent.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 4.01 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.
 
“Bailee Letter” shall have the meaning assigned to such term in the Security
Agreement.
 
“Base Rate” shall mean, for any day, the rate of interest announced by the
Administrative Agent from time to time as its “prime rate” as in effect on such
day, with any change in the Base Rate resulting from a change in said prime rate
to be effective as of the date of the relevant change in said prime rate (it
being acknowledged that such rate may not be the Administrative Agent’s lowest
rate).
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person and (iv) in
any other case, the functional equivalent of the foregoing.
 
“Book Manager” shall have the meaning assigned to such term in the preamble
hereto.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrower Competitor” shall mean those Persons whose primary business consists
of operating restaurants who are identified in writing by the Borrower to the
Administrative Agent prior to the Closing Date, as such list may be supplemented
after the Closing Date as reasonably agreed by the Administrative Agent.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in Cincinnati, Ohio are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, without duplication, for any period (a) any
expenditure or commitment to expend money made during such period for any
purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP, and (b) Capital Lease Obligations incurred by such persons
during such period with respect to real or personal property acquired during
such period, or Synthetic Lease Obligations incurred by such persons during such
period, but excluding (i) expenditures made in connection with the replacement,
substitution or restoration of property pursuant to Section 2.10(e), (ii) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) any Permitted
Acquisitions; and (iv) any acquisitions pursuant to Section 6.07(f).
 
“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capital Requirements” shall mean, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such person’s capital or similar matters, or
(ii) affecting the amount of capital required to be obtained or maintained by
such person or any person controlling such person (including any direct or
indirect holding company), or the manner in which such person or any person
controlling such person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.
 
“Cash Equivalents” shall mean (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person, (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “BBB+”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any person meeting the qualifications specified in
clause (b) above, (d) commercial paper issued by any person incorporated in the
United States having one of the two highest ratings obtainable from Standard &
Poor’s Rating Service or Moody’s Investors Service Inc., in each case maturing
not more than one year after the date of acquisition by such person,
(e) investments in money market funds at least 95% of whose assets are comprised
of securities of the types described in clauses (a) through (d) above, and
(f) demand deposit accounts maintained in the ordinary course of business with
any bank meeting the qualifications specified in clause (b) above.
 
“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited with the Collateral Agent for the
benefit of the Revolving Lenders, an amount in cash equal to 105% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon.  “Cash
Collateralize” shall have the correlative meaning.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind or the accretion or capitalization of interest as
principal for such period; and (b) items described in clause (c) or, other than
to the extent paid in cash or Cash Equivalents, clause (f) of the definition of
“Consolidated Interest Expense” for such period.
 
“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Company;
provided that any such event (or series of related events) resulting in Net Cash
Proceeds (i) not exceeding $500,000 for any such event (or series of related
events) and (ii) not exceeding in the aggregate for all such events (or series
of related events) $1,000,000 in any fiscal year, shall not be deemed a
“Casualty Event.” “Casualty Event” shall include any taking of all or any part
of any Real Property of any person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Legal Requirement, or by reason
of the temporary requisition of the use or occupancy of all or any part of any
Real Property of any person or any part thereof by any Governmental Authority,
or any settlement in lieu thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
A “Change in Control” shall mean the occurrence of any of the following:
 
(a)Holdings at any time ceases to own directly 100% of the Equity Interests of
the Borrower or ceases to have the power to vote, or direct the voting of, any
such Equity Interests;
 
(b)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
group or its respective subsidiaries, and any person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
(i) Sardar Biglari or any of his Affiliates and (ii) any direct or indirect
Subsidiary of Holdings, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of the Voting Stock of Holdings
representing more than 33% of the voting power of the total outstanding Voting
Stock of Holdings on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire (whether pursuant
to an option right or otherwise));
 
(c)during any period of 12 consecutive months, a majority of the members of the
Board of Directors of Holdings cease to be composed of individuals (i) who were
members of that Board of Directors at the commencement of such period,
(ii) whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clause (i) constituting at the time of such
election or nomination at least a majority of that Board of Directors or
(iii) whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clauses (i) and (ii) constituting at the
time of such election or nomination at least a majority of that Board of
Directors (excluding, in the case of both preceding clauses (i) and (ii), any
individual whose initial nomination for, or assumption of office as, a member of
that Board of Directors occurs as a result of an actual (or threatened)
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors), or
 
(d)any person or two or more persons acting in concert, other than (i) Sardar
Biglari or any of his Affiliates and (ii) any direct or indirect Subsidiary of
Holdings, shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Holdings, or control
over the Voting Stock of Holdings on a fully-diluted basis (and taking into
account all such securities that such person or persons have the right to
acquire (whether pursuant to an option right or otherwise)) representing 33% or
more of the combined voting power of such Voting Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Charges” shall have the meaning assigned to such term in Section 10.13.
 
“Claims” shall have the meaning assigned to such term in Section 10.03(b).
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, Term Loan Commitment or Swingline
Commitment.
 
“Closing Date” shall mean the date of the initial Credit Extension hereunder.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature,
whether now existing or hereafter acquired, pledged as collateral or otherwise
subject to a security interest under any Security Document.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment.
 
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
 
“Communications” shall have the meaning assigned to such term in
Section 10.01(b).
 
 
8

--------------------------------------------------------------------------------

 
 
“Companies” shall mean the Borrower and its Subsidiaries; and “Company” shall
mean any one of them.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit C.
 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated August, 2012.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries (other than cash, cash
equivalents, marketable securities and deferred taxes) which may properly be
classified as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP; provided, however, that “Consolidated
Current Assets” shall not include any real property assets held for sale
regardless of whether those assets are classified as current assets in
accordance with GAAP.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than deferred taxes and the current
portion of any Loans) on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if a corresponding amount
of cash would be permitted to be distributed to Borrower by such Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Subsidiary
or its equityholders):
 
(a)Consolidated Interest Expense for such period;
 
(b)Consolidated Amortization Expense for such period;
 
(c)Consolidated Depreciation Expense for such period;
 
(d)Consolidated Tax Expense for such period; and
 
 
9

--------------------------------------------------------------------------------

 
 
(e)the aggregate amount of all other non-cash items reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period or the amortization of a prepaid cash item
that was paid in a prior period or any write-down or write off of assets for
such period); and
 
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.
 
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of: (a) Consolidated EBITDA for such Test Period minus the aggregate
amount of Capital Expenditures for such Test Period, to the extent paid in cash,
plus the Consolidated Rental Expense for such Test Period; to (b) Consolidated
Fixed Charges for such Test Period.
 
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:
 
(a)Consolidated Interest Expense for such period (net of the consolidated
interest income of the Borrower and its Subsidiaries for such period);
 
(b)the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease Obligations
of Borrower and its Subsidiaries for such period) as determined on the first day
of the respective period (or, with respect to a given issuance of Indebtedness
incurred thereafter, on the date of the incurrence thereof);
 
(c)all cash payments in respect of Taxes (including federal, state, local and
foreign income taxes) made during such period (net of any cash refund in respect
of income taxes actually received by Borrower and its Subsidiaries during such
period);
 
(d)all cash Dividends paid to Holdings by Borrower during such period; and
 
(e)Consolidated Rental Expense for such period.
 
In determining the Consolidated Fixed Charges for any period (1) pro forma
effect will be given to: the acquisition (whether by purchase, merger or
otherwise) or disposition (whether by sale, merger or otherwise) of any property
or assets acquired or disposed of by Borrower and/or any of its Subsidiaries
since the first day of such period, as if such acquisition or disposition
occurred on the first day of such period; (2) interest on Indebtedness bearing a
floating interest rate will be computed as if the rate as of the last day of the
period had been the applicable rate for the entire period; (3) if such
Indebtedness bears, at the option of Borrower and/or any of its Subsidiaries, a
fixed or floating rate of interest, interest thereon will be computed by
applying, at the option of Borrower, either the fixed or floating rate; and
(4) interest on Indebtedness under a revolving credit facility will be computed
based upon the average daily balance of such Indebtedness during such period.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness and all LC Exposure of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
 
(a)imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Borrower and its Subsidiaries for such period;
 
(b)commissions, discounts and other fees and charges owed by Borrower or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period;
 
(c)amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
 
(d)cash contributions to any employee stock ownership plan or similar trust made
by Borrower or any of its Subsidiaries to the extent such contributions are used
by such plan or trust to pay interest or fees to any person (other than Borrower
or any of its Wholly Owned Subsidiaries) in connection with Indebtedness
incurred by such plan or trust for such period;
 
(e)all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
 
(f)the interest portion of any payment obligations of Borrower or any of its
Subsidiaries for such period deferred for payment at any future time, whether or
not such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; and
 
(g)all interest on any Indebtedness of Borrower or any of its Subsidiaries of
the type described in clause (e) or (j) of the definition of “Indebtedness” for
such period;
 
provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements (including associated costs) intended to protect against
fluctuations in interest rates, but excluding unrealized gains and losses with
respect to any such Hedging Agreements.
 
 
11

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
 
(a)the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which any person other than Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Wholly Owned Subsidiaries from such person during such period;
 
(b)the net income of any Subsidiary of Borrower during such period to the extent
that the declaration and/or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument, Order or other Legal
Requirement applicable to that Subsidiary or its equityholders during such
period, except that Borrower’s equity in net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income;
 
(c)any non-cash gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by Borrower or any of its Subsidiaries upon any disposition of assets by
Borrower or any of its Subsidiaries;
 
(d)non-cash gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;
 
(e)earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(f)any extraordinary non cash gain (or extraordinary non cash loss), together
with any related provision for taxes on any such non cash gain (or the tax
effect of any such non cash loss), recorded or recognized by Borrower or any of
its Subsidiaries during such period;
 
(g)non-cash gains and losses resulting from any reappraisal, revaluation,
write-down or write-up of assets (including intangible assets, goodwill and
deferred financing costs);
 
(h)unrealized gains and losses with respect to Hedging Obligations for such
period; and
 
(i)any non-cash extraordinary or non-cash nonrecurring gain (or extraordinary or
nonrecurring loss), together with any related provision for taxes on any such
gain (or the tax effect of any such loss), recorded or recognized by Borrower or
any of its Subsidiaries during such period (for the avoidance of doubt, the
write-off of capitalized expenses incurred in connection with the indebtedness
listed on Schedule 1.01(d) and the transactions related thereto in an amount not
to exceed $1,900,000 shall be included as a nonrecurring loss pursuant to this
clause (i));
 
 
12

--------------------------------------------------------------------------------

 
 
For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that (i) did not occur in the ordinary
course of Borrower’s or its Subsidiaries’ business and (ii) is of a nature and
type that has not occurred in the prior twelve month period and is not
reasonably expected to occur in the future.
 
“Consolidated Rental Expense” shall mean, for any period, the aggregate amount
of all fixed payments that Borrower and its Subsidiaries are required to make as
lessee under, or by the terms of, any lease during such period.
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense
(including federal, state, local and foreign income taxes) of Borrower and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.
 
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation, agreement, understanding or
arrangement of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth, net equity,
liquidity, level of income, cash flow or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the primary obligor of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation, (d) with respect to bankers’
acceptances, letters of credit and similar credit arrangements, until a
reimbursement or equivalent obligation arises (which reimbursement obligation
shall constitute a primary obligation), or (e) otherwise to assure or hold
harmless the primary obligor of any such primary obligation against loss (in
whole or in part) in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties given in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten agreement, evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
 
13

--------------------------------------------------------------------------------

 
 
“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or any amendment or other modification to
increase the amount, of any existing Letter of Credit, by the Issuing Bank.
 
“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities.
 
“Debt Issuance” shall mean the incurrence by any Company of any Indebtedness
after the Closing Date (other than as permitted by Section 6.01).
 
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization (whether pursuant to this Agreement or
otherwise) of all Indebtedness for such period.
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Excess” shall have the meaning assigned to such term in
Section 2.16(c).
 
“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
agreements in which it commits to extend credit generally, (c) failed, within
three Business Days after written request by the Administrative Agent or
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (unless the subject of a
good faith dispute between Borrower and such Lender) and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent or Borrower, (d) otherwise failed to
pay over to Borrower, the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due (unless the subject of a good faith dispute), or (e) after the Closing
Date (i) been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its Properties or assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (e), Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder.  For the avoidance of doubt, a Lender shall
not be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or its parent by a
Governmental Authority; provided that, as of any date of determination, the
determination of whether any Lender is a Defaulting Lender hereunder shall not
take into account, and shall not otherwise impair, any amounts funded by such
Lender which have been assigned by such Lender to an SPV pursuant to
Section 10.04(h).
 
 
14

--------------------------------------------------------------------------------

 
 
“disposition” shall mean, with respect to any property, any conveyance, sale,
lease, sublease, assignment, transfer or other disposition of such property
(including (i) by way of merger or consolidation, (ii) any Sale and Leaseback
Transaction and (iii) any Synthetic Lease).
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Final Maturity Date, (b) is convertible into or exchangeable or exercisable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other indebtedness or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase or payment obligation which may come into
effect prior to the first anniversary of the Final Maturity Date.
 
“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
person shall also include all payments made or required to be made by such
person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of or otherwise
reserving any funds for the foregoing purposes.
 
“Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.
 
 
15

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” shall mean lawful money of the United States.
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.
 
“ECF Percentage” shall have the meaning assigned to such term in
Section 2.10(g).
 
“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by any
Company or any of its ERISA Affiliates.
 
“Environment” shall mean any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.
 
“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under Environmental Law, including liability or obligation for
investigation, assessment, remediation, removal, cleanup, response, corrective
action, monitoring, post-remedial or post-closure studies, investigations,
operations and maintenance, injury, damage, destruction or loss to natural
resources, personal injury, wrongful death, property damage, fines, penalties or
other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material in, on, into or from the
Environment at any location or (ii) any violation of or non-compliance with
Environmental Law, and shall include any claim, notice, demand, Order, action,
suit or proceeding seeking damages (including the costs of remediation),
contribution, indemnification, cost recovery, penalties, fines, indemnities,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to human health or the Environment.
 
“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to human health or safety or the Environment, the Release
or threatened Release of Hazardous Material, natural resources or natural
resource damages, or, to the extent relating to exposure to Hazardous Materials,
occupational safety or health.
 
“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.
 
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.
 
 
16

--------------------------------------------------------------------------------

 
 
“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
the Borrower after the Closing Date of any Equity Interests in the Borrower
(including any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in the Borrower, (ii) any Preferred Stock Issuance
or (iii) any contribution to the capital of the Borrower.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor statute.
 
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.  Any former ERISA Affiliate of a person
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such person or such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such person or such
Subsidiary and with respect to liabilities arising after such period for which
such person or such Subsidiary could reasonably be expected to be liable under
the Code or ERISA, but in no event for more than six years after such period if
no such liability has been asserted against such person or such Subsidiary;
provided, however, that such person or such Subsidiary shall continue to be an
ERISA Affiliate of such person or such Subsidiary after the expiration of the
six-year period solely with respect to any liability asserted against such
person or such Subsidiary prior to the expiration of such six-year period.
 
“ERISA Event” shall mean (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan; (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment of a material amount under Section 412(m) of the
Code with respect to any Pension Plan or the failure to make any required
contribution of a material amount to a Multiemployer Plan; (iii) the provision
by the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA
of a notice of intent to terminate such plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the withdrawal by any Company or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to any Company
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability of a material amount on any
Company or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of any Company or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, or the receipt by any Company or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA, if, in any
such case, there is potential liability of a material amount of any Company
therefor; (viii) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan, or the assets thereof, or
against any Company or any of its ERISA Affiliates in connection with any
Employee Benefit Plan; (ix) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; (x) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of
the Code or pursuant to ERISA with respect to any Pension Plan; or (xi) the
occurrence of a non-exempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability of a material amount to any Company or any of
its ERISA Affiliates.
 
 
17

--------------------------------------------------------------------------------

 
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.
 
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” shall have the meaning assigned to such term in Article VIII,
and shall include any Default.
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the sum, without
duplication, of:
 
(a)the sum, without duplication, of:
 
(i) Consolidated EBITDA for such Excess Cash Flow Period;
 
(ii)cash items of income during such Excess Cash Flow Period not included in
calculating Consolidated EBITDA;
 
(iii)    the decrease, if any, in the Net Working Capital from the beginning to
the end of such Excess Cash Flow Period; and
 
(iv)    the reversal, during such Excess Cash Flow Period, of any reserve
established pursuant to clause (b)(i) below; minus
 
 
18

--------------------------------------------------------------------------------

 
 
(b)the sum, without duplication, of:
 
(i) the amount of any cash Consolidated Tax Expense paid or payable by Borrower
and its Subsidiaries with respect to such Excess Cash Flow Period and for which,
to the extent required under GAAP, reserves have been established;
 
(ii)the amount of any cash Permitted Tax Distributions paid during such Excess
Cash Flow Period;
 
(iii)    the amount of Debt Service for such Excess Cash Flow Period;
 
(iv)    permanent repayments and prepayments of Indebtedness made by Borrower
and its Subsidiaries during such Excess Cash Flow Period but only to the extent
that (A) (i) such repayments and prepayments by their terms cannot be reborrowed
or redrawn, and (ii) such repayments and prepayments do not occur in connection
with a refinancing of all or a portion of such Indebtedness, (B) the amounts
used to make such payments are funded from Internally Generated Funds, and
(C) the amount of such repayments and prepayments of Indebtedness (other than
the Term Loans) do not exceed $10,000,000;
 
(v)the sum of (i) Capital Expenditures made in cash in accordance with
Section 6.10 during such Excess Cash Flow Period, to the extent funded from
Internally Generated Funds, (ii) cash consideration paid during such Excess Cash
Flow Period to make Permitted Acquisitions to the extent funded from Internally
Generated Funds, and (iii) cash consideration paid during such Excess Cash Flow
Period to make acquisitions permitted pursuant to Section 6.07(f) to the extent
funded from Internally Generated Funds;
 
(vi)    the increase, if any, in the Net Working Capital from the beginning to
the end of such Excess Cash Flow Period; and
 
(vii)   cash items of expense (including losses) during such Excess Cash Flow
Period not deducted in calculating Consolidated EBITDA.
 
“Excess Cash Flow Period” shall mean each fiscal year of Borrower commencing
after the fiscal year ending in 2013.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.15(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.15(a) (it being understood and agreed, for
the avoidance of doubt, that any withholding tax imposed on a Foreign Lender as
a result of a Change in Law occurring after the time such Foreign Lender became
a party to this Agreement shall not be an Excluded Tax).
 
 
19

--------------------------------------------------------------------------------

 
 
“Executive Order” shall have the meaning assigned to such term in
Section 3.21(a).
 
“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of Fifth Third Bank that (a) is outstanding on the Closing Date
and (b) is listed on Schedule 1.01(e).
 
“Existing Hedge Agreement” shall mean the Confirmation, dated as February 1,
2011, between the Borrower and Fifth Third Bank, which Confirmation forms a part
of and is subject to, the ISDA Master Agreement, dated as of January 25, 2011,
between the Borrower and Fifth Third Bank, as modified by the Schedule to the
Master Agreement, dated as of January 25, 2011.
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Extraordinary Receipts” shall mean any cash received by or paid to or for the
account of any person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance, judgments, settlements,
condemnation awards (and payments in lieu thereof), indemnity payments, and any
purchase price adjustments; provided that, for the avoidance of doubt, the
following shall not be Extraordinary Receipts: (i) the receipt by Borrower of
amounts pursuant to Section 2.15(f), (ii) the receipt by Borrower from Holdings
or a third-party that is not an Affiliate of any Company of cash in exchange for
the issuance of Qualified Capital Stock, (iii) the receipt of insurance
proceeds, condemnation awards and other compensation received in respect of any
Casualty Events, and (iv) the receipt by Borrower or any of its Subsidiaries of
purchase price credits under any supply agreements or deposits under any
franchise agreements.
 
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of the Borrower, or the
Subsidiary of the Borrower selling such asset.
 
“FATCA” means Sections 1471 through 1474 of the Code and any regulations
(whether final, temporary or proposed) that are issued thereunder or official
governmental interpretations thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
 
“Fee Letter” shall mean the confidential Fee Letter, dated August 30, 2012,
between the Borrower and Fifth Third Bank.
 
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and the other fees referred to in
Section 2.05(d).
 
“Final Maturity Date” shall mean the later of (i) the Revolving Maturity Date
and (ii) the Term Loan Maturity Date.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (iii) an
estate whose income is subject to U.S. federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States persons have the authority to control all substantial decisions of such
trust.
 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“Funding Default” shall have the meaning assigned to such term in
Section 2.16(c).
 
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time but subject to Section 1.04, applied on a
consistent basis.
 
“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality or regulatory body or
any subdivision thereof or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the disposition (including
any transfer of control) of any Real Property, facility, establishment or
business, as may be required under any applicable Environmental Law or of any
actual or threatened presence or Release in, on, into or from the Environment,
or the use, disposal or handling of Hazardous Material on, at, under, from or
near the Real Property, facility, establishment or business to be sold,
acquired, leased, mortgaged, assigned or transferred.
 
 
21

--------------------------------------------------------------------------------

 
 
“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(h).
 
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.
 
“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs, asbestos or any asbestos-containing materials in any
form or condition, lead-based paint, urea formaldehyde, pesticides, radon or any
other radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, any toxic mold, microbial or fungal contamination that
could pose a risk to human health or the Environment or would negatively impact
the condition of the Real Property in any material respect or any other
pollutants, contaminants, chemicals, wastes, materials, compounds, constituents
or substances subject to regulation under, or which can give rise to liability
or obligations under, any Environmental Laws.
 
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
 
22

--------------------------------------------------------------------------------

 
 
“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
“Holdings” shall mean Biglari Holdings Inc., an Indiana corporation.
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(d) all obligations of such person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than 90 days); (e) all Indebtedness secured by any
Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the lower of
(i) the Fair Market Value of such property and (ii) the amount of the
Indebtedness secured; (f) all Capital Lease Obligations, Purchase Money
Obligations and Synthetic Lease Obligations of such person; (g) all obligations
of such person, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of such person, valued, in the
case of a redeemable preferred Equity Interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; (h) all
Hedging Obligations to the extent required to be reflected on a balance sheet of
such person, valued at the Hedging Termination Value thereof; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions, but excluding obligations with respect to letters of credit
(including trade letters of credit) securing obligations of such person
described in clause (c) above or entered into in the ordinary course of business
of such person to the extent such letters of credit are not drawn upon; and
(j) all Contingent Obligations of such person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i)
above.  The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable
therefor.  “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
 
“Information” shall have the meaning assigned to such term in Section 10.12.
 
 
23

--------------------------------------------------------------------------------

 
 
“Insolvency Laws” shall mean the Bankruptcy Code of the United States, and all
other insolvency, bankruptcy, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization, or similar Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code
of the United States.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner or lessee of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all Orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Loan Party that is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
 
“Intercompany Note” shall mean the intercompany demand promissory note
substantially in the form of Exhibit D.
 
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each month to occur during any period
in which such Loan is outstanding, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, (c) with respect to any Revolving Loan or Swingline Loan,
the Revolving Maturity Date (or such earlier date on which the Revolving
Commitments are terminated) and, after such maturity (or termination as the case
may be), on each date on which demand for payment is made and (d) with respect
to any Term Loan, the Term Loan Maturity Date and, after such maturity, on each
date on which demand for payment is made.
 
 
24

--------------------------------------------------------------------------------

 
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine or twelve months) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event
(in each case, without regard to the exclusions from the definitions thereof,
other than in the case of an Asset Sale only, any disposition of assets
permitted by Section 6.04(c), 6.06(a), 6.06(g), or 6.06(h)).
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or “ISP 98”) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).
 
“Issuing Bank” shall mean, as the context may require, (a) each of Fifth Third
Bank and any other Lender reasonably acceptable to the Administrative Agent and
Borrower which agrees to issue Letters of Credit hereunder, with respect to
Letters of Credit issued by it; (b) any other Lender that may become an Issuing
Bank pursuant to Sections 2.18(j) and (k) with respect to Letters of Credit
issued by such Lender; (c) with respect to each Existing Letter of Credit, the
Lender that issued such Existing Letter of Credit, and/or (d) collectively, all
of the foregoing.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by one or more Affiliates of such Issuing
Bank (and such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents).  In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.
 
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit F, or such other form as may reasonably be
acceptable to the Administrative Agent.
 
 
25

--------------------------------------------------------------------------------

 
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18; provided that at no time shall the LC
Commitment exceed the Revolving Commitment.  The amount of the LC Commitment
shall be $15,000,000 on the Closing Date.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“LC Exposure” shall mean, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time.  The LC Exposure of any Revolving Lender
at any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at
such time.  For all purposes of this Agreement and the other Loan Documents, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP (or any other equivalent applicable rule with respect to force majeure
events), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit G, or such other form
as shall be approved by the Issuing Bank.
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Legal Requirements” shall mean, as to any person, the Organizational Documents
of such person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
Order or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such person or any of its
property or to which such person or any of its property is subject.
 
“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institutions or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and
Acceptance.  Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.
 
“Letter of Credit” shall mean any standby letter of credit issued or to be
issued by an Issuing Bank for the account of Borrower or one of its Subsidiaries
pursuant to Section 2.18.
 
 
26

--------------------------------------------------------------------------------

 
 
“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Maturity Date.
 
“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 (or such other page as may replace such page on such service for
the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if Reuters Screen LIBOR01 shall
at any time no longer exist, “LIBOR Rate” shall mean, with respect to each day
during each Interest Period pertaining to Eurodollar Borrowings comprising part
of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period.  “Reuters Screen LIBOR01” shall mean
the display page designated as the Reuters Screen LIBOR01 Page on the Reuters
Monitor Money Rates service (or such other page as may replace such page on such
service for the purpose of displaying the rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market).
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), pledge, encumbrance, claim, charge,
assignment, hypothecation, deposit arrangement, security interest or encumbrance
of any kind or any arrangement to provide priority or preference or any filing
of any financing statement under the UCC or any other similar notice of Lien
under any similar notice or recording statute of any Governmental Authority,
including any easement, servitude, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property, and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
 
“Loan” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan.
 
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, each Joinder Agreement and, except for purposes of
Section 10.02(b), the Fee Letter.
 
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
 
 
27

--------------------------------------------------------------------------------

 
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on, or
material adverse change in, the condition (financial or otherwise), results of
operations, assets, liabilities (contingent or otherwise), properties, solvency,
business or value of the Companies, taken as a whole, or the Loan Parties, taken
as a whole, (b) material impairment of the ability of the Loan Parties to fully
and timely perform any of their obligations under any Loan Document, (c) a
material impairment of the rights of or benefits or remedies available to the
Lenders, the Issuing Bank or any Agent under any Loan Document, or (d) a
material adverse effect on the Collateral (or any portion thereof) or the Liens
in favor of the Collateral Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the validity, enforceability,
perfection or priority of such Liens.
 
“Material Agreement” shall mean any agreement, contract or instrument to which
any Company is a party or by which any Company or any of its properties is bound
(i) pursuant to which any Company is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$2,500,000 in any twelve month period, or (ii) the termination or suspension of
which, or the failure of any party thereto to perform its obligations
thereunder, could reasonably be expected to have a Material Adverse Effect.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 10.13.
 
“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a first priority Lien (subject to
Permitted Collateral Liens) on a Mortgaged Property, which shall be
substantially in the form of Exhibit H or other form reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign Legal
Requirements.
 
“Mortgaged Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.10(d).
 
“Mortgage Trigger Date” shall mean (i) the first date on which the Borrower’s
Total Leverage Ratio, calculated as of the last day of the most recent Test
Period, is greater than or equal to 3.75:1.00 or (ii) at any time upon and
during the continuance of any Default, the date specified as the Mortgage
Trigger Date by the Administrative Agent.
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of
its ERISA Affiliates is then making or accruing an obligation to make
contributions, (b) to which any Company or any of its ERISA Affiliates has
within the preceding six plan years made or been obligated to make
contributions, or (c) with respect to which any Company could incur liability.
 
“Net Cash Proceeds” shall mean:
 
(a)with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the proceeds thereof in the form of cash, cash equivalents and
marketable securities (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by any Company (including cash proceeds
subsequently received (as and when received by any Company) in respect of
non-cash consideration initially received) net of (i) reasonable and customary
selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes (but excluding any such amounts payable to any Affiliate of Borrower) and
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale (after taking into account any available tax credits or
deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Company associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money that is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);
 
 
28

--------------------------------------------------------------------------------

 
 
(b)with respect to any (i) Debt Issuance, (ii) Equity Issuance (iii) other
issuance or sale of Equity Interests by Borrower or any of its Subsidiaries, or
(iv) any Extraordinary Receipts, the cash proceeds thereof received by any
Company, net of reasonable and customary fees (including legal, accounting and
other professional and transaction fees and brokers’ fees), commissions, costs
and other expenses incurred in connection therewith; and
 
(c)with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received by any Company in respect thereof, net of
all reasonable costs and expenses (including legal, accounting and other
professional and transaction fees and brokers’ fees) incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Casualty Event (including legal, accounting and other professional and
transaction fees and brokers’ fees).
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans, in each case issued pursuant to Section 2.04(e), if any,
substantially in the form of Exhibit I-1, I-2 or I-3, respectively.
 
“Obligations” shall mean (a) all obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by
Borrower and the other Loan Parties under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency Proceeding, regardless of whether allowed or allowable in such
Insolvency Proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.
 
 
29

--------------------------------------------------------------------------------

 
 
“OFAC” shall have the meaning assigned to such term in Section 3.21(b).
 
“Officers’ Certificate” shall mean a certificate executed by (i) the chairman of
the Board of Directors (if an officer), the chief executive officer or the
president and (ii) one of the Financial Officers, each in his or her official
(and not individual) capacity.
 
“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.
 
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation or deed of
incorporation and by-laws (or similar documents) of such person, (ii) in the
case of any limited liability company, the certificate or articles of formation
or organization and operating agreement or memorandum and articles of
association (or similar constitutive documents) of such person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such person (and,
where applicable, the equityholders or shareholders registry of such person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
person.
 
“Other Investments Basket” shall have the meaning assigned to such term in
Section 6.04(l).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges (including fees and
expenses to the extent incurred with respect to any such taxes or charges) or
similar levies (including interest, fines, penalties and additions with respect
to any of the foregoing) arising from any payment made or required to be made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.04(e).
 
 
30

--------------------------------------------------------------------------------

 
 
“Patriot Act” shall have the meaning assigned to such term in Section 3.21(a).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Pension Plan” shall mean any Employee Benefit Plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
any of its ERISA Affiliates or with respect to which any Company could
reasonably be expected to incur liability, contingent or otherwise, under ERISA
(including under Section 4069 of ERISA).
 
“Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit J-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.
 
“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit J-2 or any other form approved by the
Collateral Agent.
 
“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person,
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person, or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:
 
(i) no Default or Event of Default then exists or would result therefrom;
 
(ii)after giving effect to such transaction on a Pro Forma Basis, (A) Borrower
shall be in compliance with all covenants set forth in Section 6.10 as of the
most recent Test Period (assuming, for purposes of Section 6.10(a), that
(i) such transaction had occurred on the first day of such relevant Test Period,
and (ii) the maximum Total Leverage Ratio permitted in any Test Period pursuant
to Section 6.10(a) is the lesser of (1) 3.00:1.00 and (2) 0.25:1.00 lower than
the maximum Total Leverage Ratio set forth in Section 6.10(a) for such Test
Period), and (B) to the extent that (i) the transaction involves Acquisition
Consideration in excess of $5,000,000 or (ii) the Borrower is not in compliance
with the covenant set forth in Section 6.10(a) as of the most recent Test Period
(assuming, for purposes of Section 6.10(a), that (1) such transaction had
occurred on the first day of such relevant Test Period, and (2) the maximum
Total Leverage Ratio permitted in any Test Period pursuant to Section 6.10(a) is
0.50:1.00 lower than the maximum Total Leverage Ratio set forth in
Section 6.10(a) for such Test Period), the person or business to be acquired
shall have generated positive cash flow for the Test Period most recently ended
prior to the date of consummation of such acquisition unless expressly approved
by the Administrative Agent in its sole discretion;
 
(iii)    after giving effect to such transaction on a Pro Forma Basis, the
aggregate amount of (A) all unrestricted cash and Cash Equivalents of the Loan
Parties and (B) the undrawn and available portion of the Revolving Commitments
shall be at least $10,000,000;
 
 
31

--------------------------------------------------------------------------------

 
 
(iv)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or Contingent Obligation
(including any material tax or ERISA liability) of the related seller or the
business, person or properties acquired, except (A) to the extent permitted
under Section 6.01 and (B) obligations not constituting Indebtedness incurred in
the ordinary course of business (and not in anticipation of such acquisition)
and necessary or desirable to the continued operation of the underlying
business, persons or properties being so acquired, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Company hereunder shall be paid in full or released as to the business,
persons or properties being so acquired on or before the consummation of such
acquisition;
 
(v)     the person or business to be acquired shall be, or shall be engaged in,
a business of the type that Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.14 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents in
accordance with Section 5.10 and shall be free and clear of any Liens, other
than Permitted Collateral Liens;
 
(vi)    the Board of Directors of the person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(vii)   all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Legal Requirements;
 
(viii)  with respect to any transaction involving Acquisition Consideration of
more than $10,000,000, Borrower shall have provided the Administrative Agent and
the Lenders with (A) historical financial statements for the last three fiscal
years (or, if less, the number of years since formation) of the person or
business to be acquired (audited if available without undue cost or delay) and
unaudited financial statements thereof for the most recent interim period that
is available, (B) quarterly projections for the year following such Permitted
Acquisition and annual projections for the year immediately following such year
(or, if sooner, through the Final Maturity Date) pertaining to the person or
business to be acquired and updated projections for Borrower after giving effect
to such transaction, (C) a reasonably detailed description of all material
information relating thereto and copies of all material documentation pertaining
to such transaction, and (D) all such other information and data relating to
such transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or any Lender, to the extent made
available to or otherwise obtainable by Borrower or any Subsidiary Guarantor; of
the transaction, Borrower shall have delivered to the Administrative Agent and
the Lenders an Officers’ Certificate certifying that such transaction complies
with this definition (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance);
 
(xi)    the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions, when taken together with the aggregate amount of Acquisition
Consideration for all acquisitions permitted pursuant to Section 6.07(f), in
each case, since the Closing Date shall not exceed $50,000,000; provided that no
Equity Interests constituting all or a portion of such Acquisition Consideration
shall require any payments or other distributions of cash or property in respect
thereof, or any purchases, redemptions or other acquisitions thereof for cash or
property, in each case prior to the 91st day following payment in full and
performance of the Obligations; and
 
 
32

--------------------------------------------------------------------------------

 
 
(xii)(a) in the case of an acquisition of all or substantially all of the
property of any person, (A) the person making such acquisition is Borrower or a
Subsidiary Guarantor, and (B) to the extent required under the Loan Documents,
including Section 5.10, upon consummation of the Permitted Acquisition, the
person being so acquired becomes a Subsidiary Guarantor, (b) in the case of an
acquisition of in excess of 50% of the Equity Interests of any person, (A) the
person making such acquisition is Borrower or a Subsidiary Guarantor, and (B) to
the extent required under the Loan Documents, including Section 5.10, upon
consummation of the Permitted Acquisition, the person the Equity Interests of
which are being so acquired becomes a Subsidiary Guarantor, and (c) in the case
of a merger or consolidation or any other combination with any person, the
person surviving such merger, consolidation or other combination (x) is Borrower
or a Subsidiary Guarantor or (y) to the extent required under the Loan
Documents, including Section 5.10, upon consummation of the Permitted
Acquisition becomes a Subsidiary Guarantor.
 
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(d), (e), (g) and (l) of Section 6.02; provided, however, upon the date of
delivery of each Mortgage under Section 5.10 or 5.11, Permitted Collateral Liens
shall mean only those Liens that are (i) identified on a schedule to the
applicable Mortgage, (ii) excepted as being prior to the Lien of such Mortgage
as set forth in the title insurance policy (or commitment) relating to such
Mortgaged Property issued by the applicable Title Company and (iii) otherwise
Permitted Liens.
 
“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies, in each case entered
into in the ordinary course of business and not for speculative purposes or
taking a “market view.”
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrower to Holdings in order to pay consolidated or combined federal, state or
local taxes which payments by Borrower are not in excess of the tax liabilities
that would have been payable by Borrower and its Subsidiaries on a stand-alone
basis.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, trust, association, company (whether limited in liability or
otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.
 
 
33

--------------------------------------------------------------------------------

 
 
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
 
“Pledgor” shall mean each Company listed on Schedule 1.01(c), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Subsidiary Guarantor) and the Security Documents pursuant to
Section 5.10.
 
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” shall mean the issuance or sale by any Company of any
Preferred Stock after the Closing Date.
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) any Permitted Acquisition (to the extent not subsequently disposed of during
such period), (b) any Asset Sale, or (c) any Dividend, as if such Permitted
Acquisition, Asset Sale or Dividend, and all other Permitted Acquisitions, Asset
Sales or Dividends consummated during the applicable period, and any
Indebtedness or other liabilities incurred in connection with such Permitted
Acquisitions, Asset Sales or Dividends had been consummated and incurred at the
beginning of such period.  For purposes of this definition, if any Indebtedness
to be so incurred bears interest at a floating rate and is being given pro forma
effect, the interest on such Indebtedness will be calculated as if the rate in
effect on the date of incurrence had been the applicable rate for the entire
period (taking into account any applicable interest rate Hedging Agreements).
 
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
 
“Projections” shall have the meaning assigned to such term in Section 3.04(c).
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.
 
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any person owning fixed or
capital assets) or the cost of installation, construction or improvement of any
fixed or capital assets.
 
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
 
 
34

--------------------------------------------------------------------------------

 
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
 
“Refinancing” shall mean the repayment in full of, and the termination of any
commitment to make extensions of credit under, all of the outstanding
indebtedness of any Company listed on Schedule 1.01(d).
 
“Register” shall have the meaning assigned to such term in Section 10.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
 
“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
persons of each of the foregoing, and (b) if such person is an Agent, each other
person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property.
 
“Required Lenders” shall mean, at any date of determination (and subject to
Section 2.16(c)), Lenders having Loans, LC Exposure and unused Revolving and
Term Loan Commitments representing more than 50% of the sum of all Loans
outstanding, LC Exposure and unused Revolving and Term Loan Commitments at such
time.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(25) or any other applicable Environmental Law, or (b) all other
actions required by any Governmental Authority or voluntarily undertaken to
(i) clean up, remove, treat, remediate, contain, assess, abate, monitor or in
any other way address any Hazardous Materials at, in, on, under or from any Real
Property, or otherwise in the Environment, (ii) prevent, stop, control or
minimize the Release or threat of Release, or minimize the further Release, of
any Hazardous Material, or (iii) perform studies, investigations, maintenance or
monitoring in connection with, following, or as a precondition to or to
determine the necessity of, the actions set forth in clause (i) or (ii) above.
 
 
35

--------------------------------------------------------------------------------

 
 
“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such person in respect of this Agreement.
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Annex I or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07, and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The aggregate principal amount of the Lenders’
Revolving Commitments on the Closing Date is $50,000,000.
 
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s
LC Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
 
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
 
“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).  Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.
 
“Revolving Maturity Date” shall mean September 25, 2017, the date which is five
years after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.
 
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
 
 
36

--------------------------------------------------------------------------------

 
 
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002.
 
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under (i) each Permitted Hedging Agreement intended to protect against
fluctuations in interest rates entered into with any counterparty that is a
Secured Party and (ii) the Existing Hedge Agreement so long as Fifth Third Bank
is a Lender or is otherwise a Secured Party and (c) the due and punctual payment
and performance of all obligations of Borrower and the other Loan Parties in
respect of overdrafts and related liabilities owed to any Secured Party arising
from treasury, depositary and cash management services, commercial credit card,
stored value card, and merchant card services, or in connection with any
automated clearinghouse transfer of funds.
 
“Secured Parties” shall mean, collectively:
 
(a)with respect to the Obligations, the Administrative Agent, the Collateral
Agent, each other Agent and the Lenders;
 
(b)with respect to obligations under Permitted Hedging Agreements intended to
protect against fluctuations in interest rates, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Permitted Hedging Agreement relating to the Loans if (i) at the date of entering
into such Hedging Agreement such counterparty was an Agent, a Lender or an
Affiliate of an Agent or Lender, and (ii) if such counterparty is an Affiliate
of an Agent or Lender, such counterparty executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such counterparty (x) appoints the
Administrative Agent and the Collateral Agent as its agents under the applicable
Loan Documents and (y) agrees to be bound by the provisions of Sections 9.03,
10.03 and 10.09 as if it were a Lender; and
 
(c)with respect to overdrafts and related liabilities arising from treasury,
depositary and cash management services, commercial credit card, stored value
card, and merchant card services, or in connection with any automated
clearinghouse transfer of funds, the Administrative Agent, the Collateral Agent,
each other Agent, each Lender, and each Affiliate of an Agent or Lender that, in
each case, provides treasury, depositary and/or cash management services to a
Loan Party; provided that such Affiliate executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such Affiliate (x) appoints the
Administrative Agent and the Collateral Agent as its agents under the applicable
Loan Documents and (y) agrees to be bound by the provisions of Sections 9.03,
10.03 and 10.09 as if it were a Lender.
 
“Securities Act” shall mean the Securities Act of 1933.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties, as the same may be supplemented from time to time by one or
more Joinder Agreements.
 
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.10.
 
“Security Documents” shall mean the Security Agreement, the Mortgages, each
Control Agreement and each other security document or pledge agreement delivered
in accordance with applicable local or foreign Legal Requirements to grant a
valid, enforceable, perfected security interest (with the priority required
under the Loan Documents) in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage, any
Control Agreement or any other such security document or pledge agreement to be
filed or registered with respect to the security interests in property created
pursuant to the Security Agreement, any Mortgage, any Control Agreement and any
other document or instrument utilized to pledge any property as collateral for
the Secured Obligations.
 
“Solvency Certificate” shall have the meaning assigned to such term in
Section 4.01(g).
 
“SPV” shall have the meaning assigned to such term in Section 10.04(h).
 
“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.
 
“Subordinated Indebtedness” shall mean Indebtedness of any Company that is by
its terms subordinated in right of payment to all or any portion of the Secured
Obligations.
 
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
 
38

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary of any Loan Party that is or becomes a party to this
Agreement and the Security Documents pursuant to Section 5.10.
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of applicable Legal Requirements
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by
Section 5.10(d)(i)(C) or (b) otherwise reasonably acceptable to the Collateral
Agent.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 provided that at no time shall the Swingline Commitment
exceed the Revolving Commitment.  The aggregate principal amount of the
Swingline Commitment shall be $5,000,000 on the Closing Date.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
 
 
39

--------------------------------------------------------------------------------

 
 
“Synthetic Lease” shall mean, as to any person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor or (b) (i) a synthetic, off-balance sheet or tax retention lease, or
(ii) an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such person but which, upon the
application of any Insolvency Laws to such person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).
 
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Company is or may
become obligated to make (a) any payment in connection with a purchase by any
third party from a person other than a Company of any Equity Interest or
Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness.
 
“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
with respect to any of the foregoing) with respect to the foregoing, and
(ii) solely for purposes of Sections 3.13 and 5.05, any transferee, successor,
joint and several, contractual or other liability (including liability pursuant
to Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder in the amount set forth on
Annex I to this Agreement or on Schedule 1 to the Assignment and Acceptance
pursuant to which such Lender assumed its Term Loan Commitment, as applicable,
as the same may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The aggregate
principal amount of the Lenders’ Term Loan Commitments on the Closing Date is
$130,000,000.
 
 
40

--------------------------------------------------------------------------------

 
 
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
 
“Term Loan Maturity Date” shall mean September 25, 2017, the date which is five
years after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.
 
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).
 
“Term Loans” shall mean the term loans made by the Lenders to Borrower pursuant
to Section 2.01(a).  Each Term Loan shall be either an ABR Term Loan or a
Eurodollar Term Loan.
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” shall have the meaning assigned to such term in
Section 5.10(d)(i)(C).
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Indebtedness on such date to (ii) Consolidated EBITDA for the
Test Period then most recently ended.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of the Loan Documents and the initial Credit Extensions hereunder,
(b) the Refinancing; and (c) the payment of all fees, costs and expenses to be
paid on or prior to the Closing Date owing in connection with the foregoing.
 
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
 
“Type” shall mean, when used in reference to any Loan or Borrowing, a reference
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
 
“United States” and “U.S.” shall mean the United States of America.
 
 
41

--------------------------------------------------------------------------------

 
 
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
 
“Wholly Owned Subsidiary” shall mean, with respect to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
to the extent required under applicable Legal Requirements) is at the time owned
by such person and/or one or more Wholly Owned Subsidiaries of such person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person and/or one or more Wholly Owned Subsidiaries
of such person have a 100% equity interest (other than directors’ qualifying
shares to the extent required under applicable Legal Requirements) at such
time.  
 
        Section 1.02.        Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing,” “Borrowing
of Term Loans”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).
 
        Section 1.03.        Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The phrase “Material Adverse Effect” shall be deemed to be
followed by the phrase “, individually or in the aggregate”.  The words “asset”
and “property” shall be construed to have the same meaning and effect.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in any
Loan Document), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision of this
Agreement, and (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, unless otherwise indicated and (e) any
reference to any law or regulation shall (i) include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time.  This Section 1.03 shall apply, mutatis mutandis, to all Loan Documents.
 
        Section 1.04.        Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all financial statements to be delivered pursuant to
this Agreement shall be prepared in accordance with and all terms of an
accounting or financial nature shall be construed and interpreted in accordance
with GAAP as in effect from time to time.  If at any time any change in GAAP
would affect the computation of any financial ratio set forth in any Loan
Document or any financial definition of any other provision of this Agreement,
and Borrower or the Required Lenders shall so request, the Administrative Agent
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
approval by the Required Lenders and Borrower); provided that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein, and Borrower shall provide to the Administrative
Agent and the Lenders within five days after delivery of each certificate or
financial report required hereunder that is affected thereby a written statement
of a Financial Officer of Borrower setting forth in reasonable detail the
differences (including any differences that would affect any calculations
relating to the financial covenants as set forth in Section 6.10) that would
have resulted if such financial statements had been prepared without giving
effect to such change.  Notwithstanding any other provision contained herein,
any lease that is treated as an operating lease for purposes of GAAP as of the
date hereof shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the date hereof.
 
 
42

--------------------------------------------------------------------------------

 
 
        Section 1.05.        Pro Forma Calculations; Rounding.  With respect to
any applicable period during which any Permitted Acquisition or Asset Sale
occurs as permitted pursuant to the terms hereof, the financial covenants set
forth in Section 6.10 and the Total Leverage Ratio for purposes of determining
the Applicable Margin (if applicable) shall be calculated with respect to such
period and such Permitted Acquisition or Asset Sale on a Pro Forma Basis.  Any
financial ratios required to be satisfied in order for a specific action to be
permitted under this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
Article II
 
The Credits
 
        Section 2.01.        Commitments.  Subject to the terms and conditions
and relying upon the representations and warranties herein set forth:
 
        (a)        each Term Lender agrees, severally and not jointly, to make a
Term Loan to Borrower on the Closing Date in the principal amount equal to its
Term Loan Commitment; and
 
        (b)        each Revolving Lender agrees, severally and not jointly, to
make Revolving Loans to Borrower, at any time and from time to time after the
Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.
 
 
43

--------------------------------------------------------------------------------

 
 
Amounts paid or prepaid in respect of Term Loans may not be reborrowed.  Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.
 
        Section 2.02.        Loans.  (a)  Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their applicable Commitments; provided that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  Except for Loans deemed made
pursuant to Section 2.18(e)(ii), (x) any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $100,000 and not less than
$250,000 or (ii) equal to the remaining available balance of the applicable
Commitments.
 
        (b)        Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Lender to make such Loan and Borrower to repay such Loan in accordance with the
terms of this Agreement.  Borrowings of more than one Type may be outstanding at
the same time; provided that Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
 
        (c)        Except with respect to Loans made pursuant to
Section 2.18(e)(ii), each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account of the Administrative Agent in Cincinnati, Ohio as the
Administrative Agent may designate from time to time not later than 10:00 a.m.,
Cincinnati, Ohio time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders within two Business Days.
 
        (d)        Unless the Administrative Agent shall have received written
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available, then,
to the extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of such Lender, (A) from the date such advance was made
by the Administrative Agent to the date that is two  Business Days after payment
by such Lender is due hereunder, the greater of, for each such day, (1) the
Federal Funds Effective Rate and (2) an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any standard administrative or processing fees charged by the
Administrative Agent in connection with such Lender’s non-payment and (B) from
the date that is two Business Days after the date such advance was made by the
Administrative Agent to the date such payment is made by such Lender, the
interest rate applicable at the time to ABR Loans, and (ii) in the case of
Borrower, the interest rate applicable at the time to ABR Loans.  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement, and Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.
 
 
44

--------------------------------------------------------------------------------

 
 
        (e)        Notwithstanding any other provision of this Agreement,
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date or the Term Loan Maturity Date, as applicable.
 
        Section 2.03.        Borrowing Procedure.  To request a Revolving
Borrowing or Term Borrowing, Borrower shall deliver, by hand delivery or
telecopy (or transmit by other electronic transmission, if arrangements for
doing so have been approved in writing by the Administrative Agent), a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Cincinnati, Ohio
time, three Business Days before the date of the proposed Borrowing (except that
in the case of proposed Eurodollar Borrowings on the Closing Date, such
Borrowing Request may be delivered not later than 3:00 p.m., Cincinnati, Ohio
time, on the Business Day immediately preceding the Closing Date) or (ii) in the
case of an ABR Borrowing, not later than 9:00 a.m., Cincinnati, Ohio time, on
the date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:
 
        (a)        whether the requested Borrowing is to be a Borrowing of
Revolving Loans or Term Loans;
 
        (b)        the aggregate amount of such Borrowing;
 
        (c)        the date of such Borrowing, which shall be a Business Day;
 
        (d)        whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
 
        (e)        in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto;
 
        (f)        the location and number of Borrower’s account maintained with
the Administrative Agent to which funds are to be disbursed, which shall comply
with the requirements of Section 2.02(c); and
 
 
45

--------------------------------------------------------------------------------

 
 
        (g)        that the conditions set forth in Sections 4.02(b)-(d) are
satisfied as of the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
        Section 2.04.        Evidence of Debt; Repayment of
Loans.  (a)  Borrower hereby unconditionally promises to pay to (i) the
Administrative Agent for the account of each Term Loan Lender, the principal
amount of each Term Loan of such Term Loan Lender as provided in Section 2.09,
(ii) the Administrative Agent for the account of each Revolving Lender, the then
unpaid principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date, and (iii) the Swingline Lender for its own account, the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the date that is no later than five (5) Business
Days after such Swingline Loan is made.
 
        (b)        Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
 
        (c)        The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type and Class
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder, and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
        (d)        The entries made in the accounts maintained pursuant to
Sections 2.04(b) and (c) shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of Borrower and the other
Loan Parties to pay, and perform, the Obligations in accordance with the Loan
Documents.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such entries, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
 
        (e)        Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, Borrower shall promptly (and, in
all events, within five Business Days of receipt of such request) prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit I-1, I-2 or I-3, as the case may
be.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
 
46

--------------------------------------------------------------------------------

 
 
        Section 2.05.        Fees.
 
        (a)        Commitment Fee.  Subject to Section 2.16(c), Borrower agrees
to pay to the Administrative Agent for the account of each Lender a commitment
fee (a “Commitment Fee”) at the rate per annum equal to the Applicable Margin on
the average daily unused amount of each Revolving Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Revolving Commitment terminates.  Accrued Commitment Fees shall be
payable in arrears (A) on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof, and (B) on the date on which such Commitment terminates.  Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing Commitment Fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Commitment of the
Swingline Lender shall be deemed to be used to the extent of its Swingline
Exposure).
 
        (b)        Administrative Agent Fees.  Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter and such other fees payable in the amounts and at the times
separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
 
        (c)        LC and Fronting Fees.  Subject to Section 2.16(c), Borrower
agrees to pay to (i) the Administrative Agent for the account of each Revolving
Lender a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin from time to time used to determine the interest
rate on Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any
LC Exposure, and (ii) the Issuing Bank a fronting fee (“Fronting Fee”), which
shall accrue at the rate of 0.125% per annum (or such lesser rate per annum as
the Issuing Bank may from time to time agree) on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s customary fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.  Accrued
LC Participation Fees and Fronting Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) on
the date on which the Revolving Commitments terminate.  Any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this
Section 2.05(c) shall be payable within five Business Days after demand
therefor.  All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
 
47

--------------------------------------------------------------------------------

 
 
        (d)        Other Fees.  Borrower agrees to pay the Agents, for their own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the applicable Agents.
 
        (e)        Payment of Fees.  All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Borrower
shall pay (i) the Fronting Fees directly to the Issuing Bank, and (ii) the Fees
provided under Section 2.05(d) directly to the Agents.  Once paid, none of the
Fees shall be refundable under any circumstances.
 
        Section 2.06.        Interest on Loans.  (a)  Subject to the provisions
of Section 2.06(c), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.
 
        (b)        Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
 
        (c)        Notwithstanding the foregoing, during an Event of Default,
all Obligations shall, bear interest, after as well as before judgment, at a per
annum rate equal to (i) in the case of principal of or interest on any Loan,
2.0% plus the rate otherwise applicable to such Loan as provided in
Sections 2.06(a) and (b) or (ii) in the case of any other Obligation, 2.0% plus
the rate applicable to ABR Revolving Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”); provided, however, that in the absence of
acceleration, any increase in interest rates and conversion of the rate to ABR
Revolving Loans pursuant to this clause (c) shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower.   
 
        (d)        Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to Section 2.06(c) (including interest on past due interest) and all
interest accrued but unpaid on or after the Revolving Maturity Date or the Term
Loan Maturity Date, as applicable, shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan, an ABR Term Loan or a Swingline Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
        (e)        All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day); provided that any
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.14, bear interest for one day.  The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any Insolvency Proceeding.
 
 
48

--------------------------------------------------------------------------------

 
 
        Section 2.07.        Termination and Reduction of Commitments.  (a)  
The Term Loan Commitments shall automatically terminate at 5:00 p.m.,
Cincinnati, Ohio time, on the Closing Date.  The Revolving Commitments, the
Swingline Commitment and the LC Commitment shall automatically terminate on the
Revolving Maturity Date.
 
        (b)        At its option, Borrower may at any time terminate, or from
time to time permanently reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $500,000 and not less than $1,000,000 and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.
 
        (c)        Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.07(b) at
least five Business Days prior to the effective date of such termination or
reduction (which effective date shall be a Business Day), specifying such
election and the effective date thereof.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by Borrower pursuant to this Section 2.07 shall
be irrevocable, provided that a notice of termination of the Commitments
delivered by Borrower in accordance with this Section 2.07 may, if the
Administrative Agent (in its reasonable discretion) has previously agreed to a
customary pay-off letter with Borrower, expressly state that such notice is
conditioned upon the effectiveness of new credit facilities or similar new
Indebtedness and which effectiveness will result in the immediate payment in
full of all Obligations and the Cash Collateralization of all outstanding
Letters of Credit, in which case such notice may be revoked by Borrower (by
notice to the Administrative Agent on or prior to 2:00 p.m., Cincinnati, Ohio
time, one Business Day prior to the specified notice effective date) if such
condition is not satisfied (or is then unlikely to be satisfied).  Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
 
        Section 2.08.        Interest Elections, Continuations and
Conversions.  (a)  Each Revolving Borrowing and Term Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08.  Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding anything to the contrary, Borrower shall
not be entitled to request any conversion or continuation that, if made, would
result in more than five Eurodollar Borrowings outstanding hereunder at any one
time.  This Section 2.08 shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
 
49

--------------------------------------------------------------------------------

 
 
        (b)        To make an election pursuant to this Section 2.08, Borrower
shall deliver, by hand delivery or telecopy (or transmit by other electronic
transmission, if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if Borrower were requesting a Revolving
Borrowing or Term Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each Interest Election Request shall be
irrevocable.
 
        (c)        Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
        (i)        the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
        (ii)        the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
        (d)        Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.
 
        (e)        If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
 
        Section 2.09.        Amortization of Term Borrowings.  (a)  Borrower
shall pay to the Administrative Agent, for the account of the Term Loan Lenders,
on each March 31, June 30, September 30 and December 31, beginning with
December 31, 2012 or if any such date is not a Business Day, on the immediately
following Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans equal to the applicable percentage of the
initial aggregate principal amount of such Term Loans (as adjusted from time to
time pursuant to Section 2.10) set forth in the table below for each period
indicated therein, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:
 
 
50

--------------------------------------------------------------------------------

 
 
Period
Applicable Percentage
December 31, 2012 through
September 30, 2014
1.875%
December 31, 2014 through
September 30, 2016
2.50%
December 31, 2016 and thereafter
3.125%

 
        (b)        To the extent not previously irrevocably paid in full in
cash, all Term Loans shall be due and payable on the Term Loan Maturity Date.
 
        Section 2.10.        Optional and Mandatory Prepayments of Loans.
 
        (a)        Optional Prepayments.  Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, subject to the requirements of this Section 2.10; provided
that each partial prepayment shall be in an amount that is an integral multiple
of $100,000 and not less than $250,000 or, if less, the outstanding principal
amount of such Borrowing.
 
        (b)        Revolving Loan Prepayments.  (i)  In the event of the
termination of all the Revolving Commitments, Borrower shall, on the date of
such termination, repay or prepay all its outstanding Revolving Borrowings and
all outstanding Swingline Loans and either (A) replace all outstanding Letters
of Credit or (B) Cash Collateralize all outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i).
 
        (ii)        In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrower and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.
 
        (iii)        In the event that the sum of all Lenders’ Revolving
Exposures exceeds the Revolving Commitments then in effect, Borrower shall,
without notice or demand, immediately first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings, and third, replace outstanding
Letters of Credit or Cash Collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i) in an aggregate
amount sufficient to eliminate such excess.
 
 
51

--------------------------------------------------------------------------------

 
 
        (iv)        In the event that the aggregate LC Exposure exceeds the
LC Commitment then in effect, Borrower shall, without notice or demand,
immediately replace outstanding Letters of Credit or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i) in an aggregate amount sufficient to eliminate such excess.
 
        (c)        Asset Sales.  Not later than three Business Days following
the receipt of any Net Cash Proceeds of any Asset Sale by any Company, Borrower
shall apply 100% of such Net Cash Proceeds to make prepayments in accordance
with Section 2.10(h) provided that:
 
        (i)        so long as no Default shall then exist or would arise
therefrom and the aggregate of such Net Cash Proceeds of Asset Sales shall not
exceed $5,000,000 in any fiscal year of Borrower, such proceeds shall not be
required to be so applied on such date to the extent that Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are reasonably expected to be
reinvested in fixed or capital assets of any Loan Party within 360 days
following the date of such Asset Sale (which Officers’ Certificate shall set
forth the estimates of the proceeds to be so expended); provided that, if the
property subject to such Asset Sale constituted Collateral, then all property
purchased or otherwise acquired with the Net Cash Proceeds thereof pursuant to
this subsection shall be made subject to the first priority perfected Lien
(subject to Permitted Liens) of the applicable Security Documents in favor of
the Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; and
 
        (ii)        if all or any portion of such Net Cash Proceeds is not so
reinvested within such 360-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(c).
 
        (d)        Debt Issuance or Equity Issuance.  Not later than three
Business Days following the receipt of any Net Cash Proceeds of any Debt
Issuance or Equity Issuance by any Company, Borrower shall make prepayments in
accordance with Section 2.10(h) in an aggregate principal amount equal to 100%
of such Net Cash Proceeds.
 
        (e)        Casualty Events.  Not later than three Business Days
following the receipt of any Net Cash Proceeds from a Casualty Event by any
Company, Borrower shall apply an amount equal to 100% of such Net Cash Proceeds
to make prepayments in accordance with Section 2.10(h); provided that:
 
        (i)        so long as no Default shall then exist or arise therefrom,
such proceeds shall not be required to be so applied on such date to the extent
that (A) in the event such Net Cash Proceeds shall be less than $1,000,000,
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are reasonably
expected to be used, or (B) in the event that such Net Cash Proceeds equal or
exceed $1,000,000, the Administrative Agent has elected by notice to Borrower on
or prior to such date to require such proceeds to be used, in each case, to
repair, replace or restore any property in respect of which such Net Cash
Proceeds were paid or to reinvest in fixed or capital assets of any Loan Party,
no later than 360 days following the date of receipt of such proceeds (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if the property subject to such Casualty Event
constituted Collateral, then all property purchased or otherwise acquired with
the Net Cash Proceeds thereof pursuant to this subsection shall be made subject
to the first priority perfected Lien (subject to Permitted Liens) of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and
 
 
52

--------------------------------------------------------------------------------

 
 
        (ii)        if all or any portion of such Net Cash Proceeds shall not be
so applied within such 360-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(e).
 
        (f)        Extraordinary Receipts.  Not later than three Business Days
following the receipt of any Net Cash Proceeds from an Extraordinary Receipts by
any Company, Borrower shall apply an amount equal to 100% of such Net Cash
Proceeds to make prepayments in accordance with Section 2.10(h); provided that:
 
        (i)        so long as no Default shall then exist or would arise
therefrom, such Net Cash Proceeds of Extraordinary Receipts in an aggregate
amount of up to $1,000,000 in any fiscal year of Borrower shall not be required
to be so applied on such date to the extent that Borrower shall have delivered
an Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets of any Loan Party within 360 days following the date of receipt
of such proceeds (which Officers’ Certificate shall set forth the estimates of
the proceeds to be so expended); provided, that all property purchased or
otherwise acquired with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the first priority perfected Lien (subject
to Permitted Collateral Liens) of the applicable Security Documents in favor of
the Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Sections 5.11 and 5.12; and
 
        (ii)        if all or any portion of such Net Cash Proceeds is not so
reinvested within such 360-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment as provided in this
Section 2.10(f).
 
        (g)        Excess Cash Flow.  No later than the earlier of (i) 90 days
after the end of each Excess Cash Flow Period and (ii) three (3) Business Days
after the date on which the audited financial statements with respect to such
fiscal year in which such Excess Cash Flow Period occurs are delivered pursuant
to Section 5.01(a), Borrower shall make prepayments in accordance with
Section 2.10(h) in an aggregate principal amount equal to (x) 50% (the “ECF
Percentage”) of Excess Cash Flow for the Excess Cash Flow Period then ended if
the Total Leverage Ratio at the end of such period is greater than or equal to
2.0:1.0; provided that the ECF Percentage shall be reduced to 25% for each
Excess Cash Flow Period after the Total Leverage Ratio at the end of any such
period is less than 2.0:1.0 but greater than or equal to 1.5:1.0; and provided
further that the ECF Percentage shall be reduced to 0% for each Excess Cash Flow
Period after the Total Leverage Ratio at the end of any such period is less than
1.5:1.0.
 
 
53

--------------------------------------------------------------------------------

 
 
        (h)        Application of Prepayments.
 
        (i)        Prior to any optional prepayment hereunder, Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(h)(iii),
subject to the provisions of this Section 2.10(h)(i).  Any prepayments of Term
Loans pursuant to Section 2.10 (a), (c)-(g) shall be applied (x) first to reduce
scheduled payments required under Section 2.09(a) on a pro rata basis among the
payments remaining to be made on each Term Loan Repayment Date and then to
reduce payments required under Section 2.09(b), and (y) second to the extent
there are prepayment amounts remaining after the application of such prepayments
under clause first, such excess amounts shall be applied to the prepayment of
outstanding Revolving Loans and to Cash Collateralize outstanding Letters of
Credit (and with a corresponding reduction in Revolving Commitments if, and only
if, a Default or Event of Default has occurred and is continuing at the time
such prepayment is made) and Borrower shall comply with Section 2.10(b).
 
        (ii)        Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Term Loans and Revolving Loans shall be applied, as applicable,
first to reduce outstanding ABR Term Loans and ABR Revolving Loans,
respectively.  Any amounts remaining after each such application shall be
applied to prepay Eurodollar Term Loans or Eurodollar Revolving Loans, as
applicable.
 
        (iii)        Notice of Prepayment.  Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Cincinnati,
Ohio time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., Cincinnati, Ohio
time, one Business Day before the date of prepayment; provided that a notice of
optional prepayment delivered by Borrower in accordance with this
Section 2.10(h) and Section 2.10(a) that contemplates payment in full of the
Loans may, if the Administrative Agent (in its reasonable discretion) has
previously agreed to a customary pay-off letter with Borrower, expressly state
that such notice is conditioned upon the effectiveness of new credit facilities
or similar new Indebtedness and which effectiveness will result in the immediate
payment in full of all Obligations and the Cash Collateralization of all
outstanding Letters of Credit, in which case such notice may be revoked by
Borrower (by notice to the Administrative Agent on or prior to 2:00 p.m.,
Cincinnati, Ohio time, one Business Day prior to the specified notice effective
date) if such condition is not satisfied (or is then unlikely to be satisfied)
and (iii) in the case of prepayment of a Swingline Loan, not later than
11:00 a.m., Cincinnati, Ohio time, on the date of prepayment.  Each such notice
shall be irrevocable.  Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment.  Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof.  Such notice to the Lenders may be
by electronic communication.  Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of a Borrowing of the same Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
 
 
54

--------------------------------------------------------------------------------

 
 
        Section 2.11.        Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:
 
        (a)        the Administrative Agent determines (which determination
shall be final and conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate for such
Interest Period; or
 
        (b)        the Administrative Agent is advised in writing by the
Required Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
        Section 2.12.        Increased Costs; Change in Legality.  (a)  If any
Change in Law shall:
 
        (i)        impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against
property of, deposits with or for the account of, or credit extended by or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or
 
        (ii)        impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then Borrower shall,
upon the written request of such Lender or the Issuing Bank, pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered, it being understood that, to
the extent duplicative of the provisions of Section 2.15, this Section 2.12
shall not apply to Taxes.  The protection of this Section 2.12 shall be
available to each Lender and the Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the Change in Law that shall
have occurred or been imposed.
 
 
55

--------------------------------------------------------------------------------

 
 
        (b)        If any Lender or the Issuing Bank determines (in good faith,
but in its sole absolute discretion) that any Change in Law regarding Capital
Requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, for any such reduction suffered.
 
        (c)        A certificate of a Lender or the Issuing Bank setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
or the Issuing Bank or its holding company, as the case may be, as specified in
Sections 2.12(a) or (b) shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  Borrower shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within three Business Days after
receipt thereof.
 
        (d)        Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than 12 months prior to the earlier of (x) the date on
which such Lender or the Issuing Bank, as the case may be, notifies Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor and
(y) the date on which such Change in Law becomes effective.
 
        (e)        Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to Borrower and to the
Administrative Agent:
 
        (i)        such Lender may declare that Eurodollar Loans will not
thereafter (for the duration of such unlawfulness (as determined in good faith
by such Lender)) be made by such Lender hereunder (or be continued for
additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Loan (or to convert an ABR Loan to a Eurodollar Loan or to continue a
Eurodollar Loan for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert a Eurodollar Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn by such Lender by written notice to Borrower and to the Administrative
Agent; and
 
 
56

--------------------------------------------------------------------------------

 
 
        (ii)        such Lender may require that all outstanding Eurodollar
Loans made by it be converted to ABR Loans, in which event all such Eurodollar
Loans shall be automatically converted to ABR Loans as of the effective date of
such notice as provided in Section 2.12(f).
 
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
        (f)        For purposes of Section 2.12(e), a notice to Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by Borrower.
 
        Section 2.13.        Breakage Payments.  In the event of (a) the payment
or prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or Term Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16, then, in any such event, Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate plus the Applicable
Margin (together with any interest payable at the Default Rate, if then
applicable) that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within three Business Days after receipt thereof.
 
 
57

--------------------------------------------------------------------------------

 
 
        Section 2.14.        Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement Obligations, or of amounts payable under Section 2.12, 2.13 or
2.15, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 1:00 p.m., Cincinnati, Ohio time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as applicable, in each case at its principal office at 38 Fountain
Square Plaza, Cincinnati, Ohio 45263, except that payments pursuant to
Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in Dollars.
 
        (b)        Subject to Section 2.14(c), if at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, Reimbursement Obligations, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and Reimbursement Obligations then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Reimbursement Obligations then due to such parties.
 
        (c)        Anything contained herein to the contrary notwithstanding,
(x) pursuant to the exercise of remedies under Section 8.01 or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders shall be remitted to
the Administrative Agent and distributed as follows:
 
        (i)        first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent and the Collateral Agent, and any security
trustee therefor, in monitoring, verifying, protecting, preserving or enforcing
the Liens on the Collateral, in protecting, preserving or enforcing rights under
the Loan Documents, which the Borrower has agreed to pay the Administrative
Agent and the Collateral Agent under Section 10.03 (such funds to be retained by
the Administrative Agent and the Collateral Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent and the Collateral Agent);
 
 
58

--------------------------------------------------------------------------------

 
 
        (ii)        second, to the payment of principal and interest on the
Swingline Loans until paid in full;
 
        (iii)        third, to the payment of any outstanding interest and fees
due under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;
 
        (iv)        fourth, to the payment of principal on (A) the Loans (other
than Swingline Loans), (B) unpaid Reimbursement Obligations (together with cash
collateral for obligations in respect of (x) any undrawn face amounts of all
outstanding Letters of Credit and (y) all unpaid Reimbursement Obligations
(until the Administrative Agent is holding cash collateral equal to 105% of the
then outstanding amount of all such obligations), and (C) liability (after
taking into account the effect of any legally enforceable netting agreements
related thereto) in respect of any Hedging Agreements that constitute Secured
Obligations, the aggregate amount paid to, or held as collateral security for,
the Lenders and the Agents and, in the case of liability in respect of any
Hedging Agreements, their Affiliates to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;
 
        (v)        fifth, to the payment of all other unpaid Secured Obligations
(including liability of the Borrower and its Subsidiaries owing to any of the
Lenders, any Agents, or any Affiliates of such Lenders ands Agents, arising out
of treasury, depository and cash management services or automated clearinghouse
transfer of funds and commercial credit card, stored value card and merchant
card services) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and
 
        (vi)        sixth, to the Borrower or whoever else may be lawfully
entitled thereto.
 
        (d)        If any Lender shall, by exercising any right of setoff or
counterclaim (including pursuant to Section 10.08) or otherwise (including by
exercise of its rights under the Security Documents), obtain payment in respect
of any principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.14(d) shall not be construed to apply to
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Loans, Term
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to any Company or any Affiliates thereof (as to which
the provisions of this Section 2.14(d) shall apply).  Each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Legal Requirements, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation.  If under applicable Insolvency Law any Secured Party receives a
secured claim in lieu of a setoff or counterclaim to which this Section 2.14(d)
applies, such Secured Party shall to the extent practicable, exercise its rights
in respect of such secured claim in a manner consistent with the rights to which
the Secured Party is entitled under this Section 2.14(d) to share in the
benefits of the recovery of such secured claim.
 
 
59

--------------------------------------------------------------------------------

 
 
        (e)        Unless the Administrative Agent shall have received written
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due.  In such event, if Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules or
practices on interbank compensation.
 
        (f)        If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.14(e), 2.17(d), 2.18(d), 2.18(e) or
10.03(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
        Section 2.15.        Taxes.  (a)  Any and all payments by or on account
of any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made without setoff, counterclaim or other defense and free and clear
of and without deduction, reduction or withholding for any and all Indemnified
Taxes or Other Taxes; provided that if Borrower shall be required by applicable
Legal Requirements to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions, reductions or withholdings
applicable to additional sums payable under this Section 2.15) the
Administrative Agent, any Lender or the Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions, reductions or withholdings been made, (ii) Borrower shall make or
cause to be made such deductions, reductions or withholdings and (iii) Borrower
shall timely pay or cause to be paid the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.
 
 
60

--------------------------------------------------------------------------------

 
 
        (b)        In addition, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.
 
        (c)        Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within ten Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) and any penalties, interest and expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability and
setting forth in reasonable detail the calculation of and basis for such payment
or liability delivered to Borrower by a Lender or the Issuing Bank (in each
case, with a copy delivered concurrently to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
 
        (d)        As soon as practicable after any payment of Indemnified Taxes
or Other Taxes and in any event within 30 days following any such payment being
due, by or on behalf of Borrower to a Governmental Authority, Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.  If Borrower fails to pay any
Indemnified Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other documentary evidence, Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank for any incremental Taxes or expenses that may
become payable by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, as a result of any such failure.
 
        (e)        (i) Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  Each Foreign Lender shall (i) furnish
either (a) two accurate and complete originally executed U.S. Internal Revenue
Service Forms W-8BEN (or successor form) or (b) two accurate and complete
originally executed U.S. Internal Revenue Service Forms W-8ECI (or successor
form), certifying, in either case, to such Foreign Lender’s legal entitlement to
an exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder, and (ii) to the extent it may lawfully do so at
such times, upon reasonable request by Borrower or the Administrative Agent,
provide a new Form W-8BEN (or successor form) or Form W-8ECI (or successor form)
upon the expiration or obsolescence of any previously delivered form to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code shall also furnish a “Non-Bank Certificate” in
the form of Exhibit L if it is furnishing a Form W-8BEN.  If requested by
Borrower or the Administrative Agent, each Foreign Lender shall (and shall cause
other Persons acting on its behalf to) take any action (including entering into
an agreement with the Internal Revenue Service) and comply with any information
gathering and reporting requirements, in each case, that are required to obtain
the maximum available exemption from U.S. federal withholding taxes under FATCA,
with respect to payments received by or on behalf of such Foreign Lender;
provided that a Foreign Lender’s breach of this sentence shall affect the rights
only of a breaching Foreign Lender, and not the rights of any other Foreign
Lender, under Section 2.15(a).
 
 
61

--------------------------------------------------------------------------------

 
 
        (f)        If the Administrative Agent or a Lender (or an assignee)
determines in its reasonable discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.15 with respect to the Indemnified Taxes or the Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (or assignee) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that if the Administrative Agent or such Lender (or assignee)
is required to repay all or a portion of such refund to the relevant
Governmental Authority, Borrower, upon the request of the Administrative Agent
or such Lender (or assignee), shall repay the amount paid over to Borrower that
is required to be repaid (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender (or assignee) within three Business Days after receipt of written notice
that the Administrative Agent or such Lender (or assignee) is required to repay
such refund (or a portion thereof) to such Governmental Authority.  Nothing
contained in this Section 2.15(f) shall require the Administrative Agent or any
Lender (or assignee) to make available its Tax Returns or any other information
which it deems confidential or privileged to Borrower or any other
person.  Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender (or assignee) be required to pay any amount
to Borrower the payment of which would place the Administrative Agent or such
Lender (or assignee) in a less favorable net after-tax position than the
Administrative Agent or such Lender (or assignee) would have been in if the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.
 
        Section 2.16.        Mitigation Obligations; Replacement of Lenders.
 
        (a)        Mitigation of Obligations.  If any Lender requests
compensation under Section 2.12(a) or (b), or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with its
internal policies or legal or regulatory restrictions, and (iv) would not
otherwise be disadvantageous to such Lender.  Borrower shall pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.  A certificate setting forth such costs and
expenses submitted by such Lender to the Administrative Agent shall be
conclusive absent manifest error.
 
 
62

--------------------------------------------------------------------------------

 
 
        (b)        Replacement of Lenders.  In the event (i) any Lender or the
Issuing Bank delivers a certificate requesting compensation pursuant to
Section 2.12(a) or (b), (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.12(e), (iii) Borrower is required to pay any additional
amount to any Lender or the Issuing Bank or any Governmental Authority on
account of any Lender or the Issuing Bank pursuant to Section 2.15, (iv) any
Lender fails to consent to any amendment, waiver or other modification of any
Loan Document requested by Borrower that requires the consent of 100% of the
Lenders or 100% of all affected Lenders and, which, in each case, has been
consented to by all other Lenders or all other affected Lenders, as the case may
be, or (v) any Lender or the Issuing Bank defaults in its obligations to make
Loans or issue Letters of Credit, as the case may be, or other extensions of
credit hereunder, Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 10.04(b)),
upon notice to such Lender or the Issuing Bank and the Administrative Agent,
require such Lender or the Issuing Bank to transfer and assign, without recourse
(in accordance with and subject to the restrictions contained in Section 10.04),
all of its interests, rights and obligations under this Agreement to an assignee
which shall assume such assigned obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (w) except in the
case of clause (iv) above if the effect of such amendment, waiver or other
modification of the applicable Loan Document would cure any Default then
ongoing, no Default shall have occurred and be continuing, (x) such assignment
shall not conflict with any applicable Legal Requirement, (y) Borrower shall
have received the prior written consent of the Administrative Agent (and, if a
Revolving Commitment is being assigned, the prior written consent of the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be withheld
or delayed, and (z) Borrower or such assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or LC Disbursements of such Lender or the Issuing Bank,
respectively, affected by such assignment plus all Fees and other amounts owing
to or accrued for the account of such Lender or such Issuing Bank hereunder
(including any amounts under Sections 2.12 and 2.13); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s or the Issuing Bank’s claim for compensation under
Section 2.12(a) or (b) or notice under Section 2.12(e) or the amounts paid
pursuant to Section 2.15, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.12(e), or cease to result in amounts being payable under
Section 2.15, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to Section 2.16(a)), or if such Lender
or the Issuing Bank shall waive its right to claim further compensation under
Section 2.12(a) or (b) in respect of such circumstances or event or shall
withdraw its notice under Section 2.12(e) or shall waive its right to further
payments under Section 2.15 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender and
the Issuing Bank hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender and the Issuing Bank as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s or the
Issuing Bank’s interests hereunder in the circumstances contemplated by this
Section 2.16(b).
 
 
63

--------------------------------------------------------------------------------

 
 
        (c)        Defaulting Lenders.  Anything contained herein to the
contrary notwithstanding, in the event that any Lender becomes a Defaulting
Lender, then (i) during any Default Period (as defined below) with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender”, and the amount of such Defaulting Lender’s Revolving Commitment and
Revolving Loans and/or Term Loan Commitments and Term Loans shall be excluded
for purposes of voting, and the calculation of voting, on any matters (including
the granting of any consents or waivers) with respect to any of the Loan
Documents; provided, however, that such Defaulting Lender shall continue to be
deemed a Lender for purposes of Section 10.02(b)(i), (ii) and (iii); (ii) to the
extent permitted by applicable Legal Requirements, until such time as the
Default Excess (as defined below) with respect to such Defaulting Lender shall
have been reduced to zero, (A) any voluntary prepayment of the Loans pursuant to
Section 2.10(a) shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Loans and the Revolving Exposure of
other Lenders in accordance with Section 2.10(a) as if such Defaulting Lender
had no Loans outstanding and the Revolving Exposure of such Defaulting Lender
were zero, and (B) any mandatory prepayment of the Loans pursuant to
Section 2.10 shall, if Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans and Revolving Exposure of other Lenders (but
not to the Loans of such Defaulting Lender) in accordance with Section 2.10 as
if such Defaulting Lender had funded all Defaulted Revolving Loans of such
Defaulting Lender, it being understood and agreed that Borrower shall be
entitled to retain any portion of any mandatory prepayment of the Loans that is
not paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (B); (iii) the amount of such Defaulting Lender’s
Revolving Commitment, Revolving Loans and LC Exposure shall be excluded for
purposes of calculating the Commitment Fee payable to Revolving Lenders pursuant
to Section 2.05(a) in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Commitment Fee pursuant to Section 2.05(a) with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default Period with
respect to such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:  (A) all or any
part of such Swingline Exposure and LC Exposure shall be reallocated among the
Revolving Lenders that are not Defaulting Lenders in accordance with their
respective Revolving Commitments but, in any case, only to the extent the sum of
the Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders; (B) if the reallocation described in clause (A)
above cannot, or can only partially, be effected (as reasonably determined by
the Administrative agent), Borrower shall within one Business Day following
notice by the Administrative Agent (x) prepay such Swingline Exposure of such
Defaulting Lender and (y) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (C) if Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this paragraph (iv),
Borrower shall not be required to pay any LC Participation Fee to such
Defaulting Lender pursuant to Section 2.05(c) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (D) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this paragraph (iv), then the fees payable to the
Lenders pursuant to Section 2.05 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated LC Exposure; and (E) if any Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
this paragraph (iv), then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and LC Participation Fee payable under Section 2.05 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated; (v) the
Revolving Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Revolving Loans
of such Defaulting Lender; and (vi) so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with paragraph (iv) of this Section 2.16(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with paragraph (iv)(A) of this Section 2.16(c)
(and Defaulting Lenders shall not participate therein).  In the event that each
of the Administrative Agent, the Issuing Banks and the Swingline Lender agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, LC Exposure and
Revolving Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Commitment.
 
 
64

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” means, with respect to
any Defaulting Lender, the period commencing on the date of the applicable
Funding Default and ending on the earliest of the following dates:  (a) the date
on which all Commitments are cancelled or terminated and/or the Obligations and
the Specified Hedging Agreement Obligations are declared or become immediately
due and payable, (b) with respect any Funding Default (other than any such
Funding Default arising pursuant to clause (e) of the definition of “Defaulting
Lender”), the date on which (1) the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any defaulted Loans of such Defaulting Lender or by
the non-pro rata application of any voluntary or mandatory prepayments of the
Loans in accordance with the terms hereof or any combination thereof) and
(2) such Defaulting Lender shall have delivered to Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations under this Agreement with respect to its Commitment(s), and (c) the
date on which Borrower, the Administrative Agent and the Required Lenders waive
all Funding Defaults of such Defaulting Lender in writing, and (iii) “Default
Excess” shall mean, with respect to any Defaulting Lender, the excess, if any,
of such Defaulting Lender’s Pro Rata Percentage of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
funding obligations) over the aggregate outstanding principal amount of Loans of
such Defaulting Lender.
 
 
65

--------------------------------------------------------------------------------

 
 
No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
 
        Section 2.17.        Swingline Loans.
 
        (a)        Swingline Commitment.  Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (and
upon each such Borrowing of Swingline Loans, Borrower shall be deemed to
represent and warrant that such Borrowing will not result in) (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline
Commitment or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance, in whole or in part, an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and reborrow Swingline
Loans.
 
        (b)        Swingline Loans.  To request a Swingline Loan, Borrower shall
deliver, by hand delivery or telecopy (or transmit by other electronic
transmission, if arrangements for doing so have been approved in writing by the
Swingline Lender), a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 10:00 a.m.,
Cincinnati, Ohio time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and the amount of the requested Swingline Loan.  Each Swingline
Loan shall be an ABR Loan.  The Swingline Lender shall make each Swingline Loan
available to Borrower by means of a credit to the general deposit account of
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.18(e),
by remittance to the Issuing Bank) by 3:00 p.m., Cincinnati, Ohio time, on the
requested date of such Swingline Loan.  Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default has occurred and is continuing
or would result therefrom.  Swingline Loans shall be made in minimum amounts of
$250,000 and integral multiples of $100,000 above such amount.
 
        (c)        Prepayment.  Borrower shall have the right at any time and
from time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before
12:00 p.m., Cincinnati, Ohio time, on the proposed date of repayment.
 
 
66

--------------------------------------------------------------------------------

 
 
        (d)        Participations.  The Swingline Lender may at any time in its
discretion require, on behalf of the Borrower (which the Borrower hereby
irrevocably authorizes the Swingline Lender to act on its behalf for such
purpose) and with notice to the Borrower, each Revolving Lender to make a
Revolving Loan in the form of an ABR Loan in an amount equal to such Lender’s
Pro Rata Percentage of the amount of the Swingline Loans outstanding on the date
such notice is given.  The Administrative Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Revolving Lender’s Pro Rata
Percentage of such Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of such notice, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loans.  Each Revolving Lender acknowledges and
agrees that its obligation to make the requested Revolving Loans pursuant to
this Section 2.17(d) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever (so long as such payment shall not cause such Lender’s Revolving
Exposure to exceed such Lender’s Revolving Commitment).  Each Revolving Lender
shall comply with its obligation under this Section 2.17(d) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders).  The proceeds of
such Borrowing of Revolving Loans shall be immediately applied to repay the
outstanding Swingline Loans.  The Administrative Agent shall notify the Borrower
of any Revolving Loans made by the Revolving Lenders pursuant to this
Section 2.17(d).  Any amounts received by the Swingline Lender from Borrower (or
other party on behalf of Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a Borrowing of Revolving Loans that
has repaid such Swingline Loan shall be promptly remitted to the Administrative
Agent.  Any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this Section 2.17(d), as their interests may
appear.  
 
If any Revolving Lender refuses or otherwise fails to make a Revolving Loan when
required pursuant to Section 2.17(d) above, such Revolving Lender will, by the
time and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Swingline Lender an undivided
participating interest in the outstanding Swingline Loans in an amount equal to
such Lender’s Pro Rata Percentage of the aggregate principal amount of Swingline
Loans that were to have been repaid with such Revolving Loans; provided that the
foregoing purchases shall be deemed made hereunder without any further action by
such Revolving Lender or the Swingline Lender.  Each Revolving Lender that so
purchases a participation in a Swingline Loan shall thereafter be entitled to
receive such Lender’s Pro Rata Percentage of each payment of principal received
on the Swingline Loan and of interest received thereon accruing from the date
such Revolving Lender funded to the Administrative Agent its participation in
such Revolving Loan.  The several obligations of the Revolving Lenders under
this Section 2.17(d) shall be absolute, irrevocable and unconditional under any
and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Lender may have or have had against
the Borrower, any Agent, any other Lender or any other Person whatever.  
 
 
67

--------------------------------------------------------------------------------

 
 
        (e)        Resignation or Removal of the Swingline Lender.  The
Swingline Lender may resign as the Swingline Lender hereunder at any time upon
at least 30 days’ prior written notice to the Lenders, the Administrative Agent
and Borrower.  The Swingline Lender may be replaced at any time by written
agreement among Borrower, the Administrative Agent and the successor Swingline
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Swingline Lender.  At the time any such resignation or
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Swingline Lender.  From and after the effective
date of any such resignation or replacement, (i) the successor Swingline Lender
shall have all the rights and obligations of the Swingline Lender under this
Agreement with respect to Swingline Loans to be made by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Swingline
Lender” shall be deemed to refer to such successor or to any previous Swingline
Lender, or to such successor and all previous Swingline Lenders, as the context
shall require.  After the resignation or replacement of the Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required to make additional
Swingline Loans.  Notwithstanding anything to the contrary in this
Section 2.17(e) or otherwise, the Swingline Lender may not resign until such
time as a successor Swingline Lender has been appointed.
 
        Section 2.18.        Letters of Credit.
 
        (a)        General.  Subject to the terms and conditions set forth
herein, Borrower may request the Issuing Bank, and the Issuing Bank agrees, to
issue Letters of Credit for its own account or the account of a Wholly Owned
Subsidiary in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that Borrower shall be a co-applicant, and be
jointly and severally liable, with respect to each Letter of Credit issued for
the account of a Wholly Owned Subsidiary).  The Issuing Bank shall have no
obligation to issue, and Borrower shall not request the issuance of, any Letter
of Credit at any time if after giving effect to such issuance, the LC Exposure
would exceed the LC Commitment or the total Revolving Exposure would exceed the
total Revolving Commitments.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by Borrower to, or
entered into by Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
        (b)        Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved in writing by the Issuing Bank) an LC Request to
the Issuing Bank and the Administrative Agent not later than 11:00 a.m.,
Cincinnati, Ohio time, on the third Business Day preceding the requested date of
issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the Issuing Bank).
 
 
68

--------------------------------------------------------------------------------

 
 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:
 
        (i)        the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day);
 
        (ii)        the face amount thereof;
 
        (iii)       the expiry date thereof (which shall not be later than the
close of business on the Letter of Credit Expiration Date);
 
        (iv)      the name and address of the beneficiary thereof;
 
        (v)        whether the Letter of Credit is to be issued for its own
account or for the account of one of its Wholly Owned Subsidiaries (provided
that Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Wholly Owned
Subsidiary);
 
        (vi)      the documents to be presented by such beneficiary in
connection with any drawing thereunder;
 
        (vii)     the full text of any certificate to be presented by such
beneficiary in connection with any drawing thereunder; and
 
        (viii)    such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:
 
        (ix)       the Letter of Credit to be amended, renewed or extended;
 
        (x)        the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day);
 
        (xi)       the nature of the proposed amendment, renewal or extension;
and
 
        (xii)      such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed the LC Commitment, (ii) the total Revolving
Exposures shall not exceed the total Revolving Commitments and (iii) the
conditions set forth in Article IV in respect of such issuance, amendment,
renewal or extension shall have been satisfied.  Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$50,000.
 
 
69

--------------------------------------------------------------------------------

 
 
        (c)        Expiration Date.  Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (x) the date which is one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(y) the Letter of Credit Expiration Date; provided that this Section 2.18(c)
shall not prevent any Issuing Bank from agreeing that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each (and, in any case, not to extend beyond the Letter of Credit
Expiration Date) unless each such Issuing Bank elects not to extend for any such
additional period.
 
        (d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Pro Rata Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by Borrower on the
date due as provided in Section 2.18(e), or of any reimbursement payment
required to be refunded to Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.18(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment).
 
        (e)        Reimbursement.  (i) If the Issuing Bank shall make any
LC Disbursement in respect of a Letter of Credit, Borrower shall reimburse such
LC Disbursement by paying to the Issuing Bank an amount equal to such
LC Disbursement not later than 1:00 p.m., Cincinnati, Ohio time, on the date
that such LC Disbursement is made if Borrower shall have received notice of such
LC Disbursement prior to 11:00 a.m., Cincinnati, Ohio time, on such date, or, if
such notice has not been received by Borrower prior to such time on such date,
then not later than 1:00 p.m., Cincinnati, Ohio time, on the Business Day
immediately following the day that Borrower receives such notice; provided that
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with ABR Revolving
Loans in an equivalent amount and, to the extent so financed, Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Loans.
 
        (ii)        If Borrower fails to make such payment when due, or if the
amount is not financed pursuant to the proviso to Section 2.18(e)(i), the
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from Borrower in respect thereof and such Revolving Lender’s
Pro Rata Percentage thereof.  Each Revolving Lender shall pay by wire transfer
of immediately available funds to the Administrative Agent not later than
12:00 p.m., Cincinnati, Ohio time, on such date (or, if such Revolving Lender
shall have received such notice later than 12:00 p.m., Cincinnati, Ohio time, on
any day, not later than 11:00 a.m., Cincinnati, Ohio time, on the immediately
following Business Day), an amount equal to such Revolving Lender’s Pro Rata
Percentage of the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from Borrower thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as appropriate.
 
 
70

--------------------------------------------------------------------------------

 
 
        (iii)        If any Revolving Lender shall not have made its Pro Rata
Percentage of such LC Disbursement available to the Administrative Agent as
provided above, each of Borrower and such Revolving Lender severally agrees to
pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of Borrower, the Default Rate and (ii) in the
case of such Lender, (A) from the date such amount is required to be paid to the
date that is two Business Days after payment by such Lender is due hereunder,
the greater of, for each such day, (1) the Federal Funds Effective Rate and (2)
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non-payment and (B) from the date that is two
Business Days after the date such amount is required to be paid to the date such
payment is made by such Lender, the interest rate applicable at the time to ABR
Loans.
 
        (f)        Obligations Absolute.  The Reimbursement Obligation of
Borrower as provided in Section 2.18(e) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit being proved to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iii) payment by the Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
fails to comply with the terms of such Letter of Credit; (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.18, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
Borrower hereunder; (v) the fact that a Default shall have occurred and be
continuing; (vi) any material adverse change in the condition (financial or
otherwise), results of operations, assets, liabilities (contingent or
otherwise), material agreements, properties, solvency, business, management,
prospects or value of any Company; or (vii) any other fact, circumstance or
event whatsoever.  None of the Agents, the Lenders, the Issuing Bank or any of
their Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential, exemplary, special, punitive or other indirect
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Legal Requirements) suffered by Borrower that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction) with respect to such a
determination, the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
 
71

--------------------------------------------------------------------------------

 
 
        (g)        Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
give written notice to the Administrative Agent and Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve Borrower of its Reimbursement Obligation to the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
 
        (h)        Interim Interest.  If the Issuing Bank shall make any
LC Disbursement, then, unless Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest payable on demand, for each day from and including the date such
LC Disbursement is made to but excluding the date that Borrower reimburses such
LC Disbursement, at the Default Rate.  Interest accrued pursuant to this
Section 2.18(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.18(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
        (i)        Cash Collateralization.  If any Event of Default shall occur
and be continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(i), Borrower shall deposit in the LC Sub-Account,
in the name of the Collateral Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in paragraph (g) or (h) of Article VIII.  Funds in the LC Sub-Account
shall be applied by the Collateral Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower in accordance with Article IX.  If Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount plus any accrued interest with respect to such amounts (to
the extent not applied as aforesaid) shall, in accordance with Article IX, be
returned to Borrower within ten Business Days after all Events of Default have
been cured or waived.
 
 
72

--------------------------------------------------------------------------------

 
 
        (j)        Additional Issuing Banks.  Borrower may, at any time and from
time to time, designate one or more additional Revolving Lenders to act as an
issuing bank under the terms of this Agreement, with the consent of each of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Issuing Bank (which consent shall not be unreasonably withheld) and such
Revolving Lender(s).  Any Revolving Lender designated as an issuing bank
pursuant to this Section 2.18(j) shall be deemed (in addition to being a
Revolving Lender) to be the Issuing Bank with respect to Letters of Credit
issued or to be issued by such Revolving Lender, and all references herein and
in the other Loan Documents to the term “Issuing Bank” shall, with respect to
such Letters of Credit, be deemed to refer to such Revolving Lender in its
capacity as Issuing Bank, as the context shall require.
 
        (k)        Resignation or Removal of the Issuing Bank.  The Issuing Bank
may resign as Issuing Bank hereunder at any time upon at least 30 days’ prior
written notice to the Lenders, the Administrative Agent and Borrower.  The
Issuing Bank may be replaced at any time by written agreement among Borrower,
the Administrative Agent and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank or
any such additional Issuing Bank.  At the time any such resignation or
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.05(c).  From
and after the effective date of any such resignation or replacement or addition,
as applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to refer
to such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require.  After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  If at any time
there is more than one Issuing Bank hereunder, Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.
 
 
73

--------------------------------------------------------------------------------

 
 
        (l)        Other.  The Issuing Bank shall be under no obligation to
issue any Letter of Credit if:
 
        (i)        any Order of any Governmental Authority or arbitrator shall
be its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Legal Requirement applicable to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank deems material to it; or
 
        (ii)        the issuance of such Letter of Credit would violate one or
more policies of general application of the Issuing Bank.
 
        (m)        The Issuing Bank shall be under no obligation to amend any
Letter of Credit if (A) the Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
 
Article III
 
Representations and Warranties
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references in
this Article III to the Companies being references thereto after giving effect
to the Transactions unless otherwise expressly stated) that:
 
        Section 3.01.        Organization; Powers.  Each Company (a) is duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
carry on its business as now conducted and (c) is qualified, licensed and in
good standing (to the extent such concept is legally recognized in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify, be licensed or be in good standing could not reasonably be expected to
result in a Material Adverse Effect.
 
        Section 3.02.        Authorization; Enforceability.  The Transactions to
be entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary corporate or other organizational action
on the part of each such Loan Party.  This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law.
 
 
74

--------------------------------------------------------------------------------

 
 
        Section 3.03.        No Conflicts; No Default.  The Transactions (a) do
not require any consent, exemption, authorization or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect or maintain the perfection or priority of the
Liens created by the Security Documents and (iii) consents, approvals,
exemptions, authorizations, registrations, filings, permits or actions the
failure of which to obtain or perform could not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the Organizational Documents
of any Company, (c) will not violate or result in a default or require any
consent or approval under (x) any indenture, instrument, agreement, or other
document binding upon any Company or its property or to which any Company or its
property is subject, or give rise to a right thereunder to require any payment
to be made by any Company, except for violations, defaults or the creation of
such rights that could not reasonably be expected to result in a Material
Adverse Effect or (y) any Organizational Document, (d) will not violate any
Legal Requirement in any material respect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Security Documents.  No Default or Event of Default has occurred
and is continuing.
 
        Section 3.04.        Financial Statements; Projections.  (a)  Borrower
has heretofore delivered to the Lenders the consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower (i) as of and for the fiscal years ended September 30, 2009,
September 29, 2010 and September 28, 2011 audited by and accompanied by the
unqualified opinion of Deloitte & Touche LLP, independent public accountants,
and (ii) as of and for the 40-week period ended July 4, 2012 and for the
comparable period of the preceding fiscal year, in each case, certified by the
chief financial officer of Borrower.  Such financial statements and all
financial statements delivered pursuant to Sections 5.01(a) and (b) have been
prepared in accordance with GAAP consistently applied throughout the applicable
period covered, respectively, thereby and present fairly and accurately the
financial condition and results of operations and cash flows of the Borrower as
of the dates and for the periods to which they relate (subject to normal
year-end audit adjustments and the absence of footnotes).  Except as set forth
in such financial statements, there are no material liabilities of any Company
of any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability.
 
        (b)        [Reserved.]
 
        (c)        Borrower has heretofore delivered to the Lenders the
forecasts of financial performance of the Borrower and its Subsidiaries for the
fiscal years 2012-2017 (the “Projections”).  The Projections have been prepared
in good faith by the Loan Parties and based upon (i) the assumptions stated
therein (which assumptions are believed by the Loan Parties on the date hereof
and the Closing Date to be reasonable), (ii) accounting principles consistent
with the historical audited financial statements delivered pursuant to
Section 3.04(a) above consistently applied throughout the fiscal years covered
thereby, and (iii) the best information available to the Loan Parties as of the
date hereof and the Closing Date.
 
 
75

--------------------------------------------------------------------------------

 
 
        (d)        Since September 28, 2011, there has been no event, change,
circumstance or occurrence that has had, or could reasonably be expected to
result in, a Material Adverse Effect.
 
        Section 3.05.        Properties.  (a)  Each Company has good title to,
or valid leasehold interests in, all its property material to its business, free
and clear of all Liens and irregularities, deficiencies and defects in title
except for Permitted Liens (or, in the case of Collateral, Permitted Collateral
Liens) and minor irregularities, deficiencies and defects in title that,
individually or in the aggregate, do not, and could not reasonably be expected
to, interfere in any material respect with its ability to conduct its business
as currently conducted or to utilize such property for its intended purpose.
 
        (b)        The property of the Companies, taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear excepted),
and (ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
 
        (c)        Schedule 3.05(c) contains a true and complete list of each
ownership and leasehold interest in Real Property (i) owned by any Company as of
the Closing Date and describes the type of interest therein held by such Company
and (ii) leased, subleased or otherwise occupied or utilized by any Company, as
lessee, sublessee, franchisee or licensee, as of the Closing Date and describes
the type of interest therein held by such Company.
 
        (d)        No Mortgage encumbers improved Real Property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968 unless flood insurance available under such
Act has been obtained in accordance with Section 5.04.
 
        (e)        Each Company owns or has rights to use all of its property
and all rights with respect to any of the foregoing used in or necessary for
each Company’s business as currently conducted, except for those the failure to
own or have rights to use which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The use by each
Company of its property and all such rights with respect to the foregoing do not
infringe on the rights or other interests of any person, other than any
infringement that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  No claim has been made and
remains outstanding that any Company’s use of any of its property does or may
violate the rights of any third party that, individually or in the aggregate,
has had, or could reasonably be expected to result in, a Material Adverse
Effect.  The Real Property is zoned in all material respects to permit the uses
for which such Real Property is currently being used.  The present uses of the
Real Property and the current operations of each Company’s business do not
violate in any material respect any provision of any applicable building codes,
subdivision regulations, fire regulations, health regulations or building and
zoning by-laws.
 
        (f)        Except for exceptions to the following that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, there is no pending or threatened condemnation or eminent domain
proceeding with respect to, or that could affect any of the Real Property of the
Companies.
 
 
76

--------------------------------------------------------------------------------

 
 
        (g)        Each parcel of Real Property is taxed as a separate tax lot
and is currently being used in a manner that is consistent with and in
compliance in all material respects with the property classification assigned to
it for real estate tax assessment purposes.
 
        Section 3.06.        Intellectual Property.  (a)  Each Company owns or
is licensed to use, free and clear of all Liens (other than Permitted Liens),
all patents and patent applications, trademarks, trade names, service marks,
copyrights, domain names and applications for registration thereof, and
technology, trade secrets, proprietary information, inventions, know-how and
processes, in each case necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
        (b)        No claim has been asserted in writing and is pending by any
person challenging or questioning any Company’s right to use any such
Intellectual Property or the validity of any Company’s Intellectual Property,
except to the extent that such claims, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  The use of
such Intellectual Property by each Company does not infringe the rights of any
person, except for such claims and infringements which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Except pursuant to franchise agreements, samples of which have been
provided to the Administrative Agent and other licenses, supply agreements, and
other user agreements entered into by each Company in the ordinary course of
business which, to the extent material and in existence on the Closing Date, are
listed in Schedule 3.06(b), no Company has authorized any other person to use
any such Intellectual Property, which use, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Each Company
has taken commercially reasonable actions to protect the secrecy,
confidentiality and value of all material trade secrets used in such Company’s
business.
 
        (c)        No Violations or Proceedings.  (i) No Company is aware of any
violation by others of any right of any Company with respect to any Intellectual
Property, other than such violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (ii) no
Company is infringing upon or misappropriating any copyright, patent, trademark,
trade secret or other intellectual property right of any other person except
such as individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect, (iii) no Company is in breach of, or in
default under, any license of Intellectual Property by any other person, to such
Company, except in any case where such breach or default, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (iv) no proceedings have been instituted or are pending against any
Company, or to such Company’s knowledge, threatened, and no claim against any
Company has been received by any Company, alleging any such infringement or
misappropriation, except to the extent that such proceedings or claims,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
        (d)        No Impairment.  Neither the execution, delivery or
performance of this Agreement and the other Loan Documents, nor the consummation
of the Transactions and the other transactions contemplated hereby and thereby,
will alter or impair any right of any Company in any Intellectual Property,
except for such alterations or impairments which result from any Company’s
compliance with, or the Agent’s enforcement of its rights under, the Loan
Documents, and except to the extent that such alterations or impairments,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
 
77

--------------------------------------------------------------------------------

 
 
        (e)        No Agreement or Order Materially Affecting Intellectual
Property.  No Company is subject to any settlement, covenant not to sue or other
instrument, agreement or other document, or any outstanding Order, which could
reasonably be expected to materially affect any Company’s use or licensing of
its Intellectual Property in its business as currently conducted.
 
        Section 3.07.        Equity Interests and
Subsidiaries.  (a) Schedule 3.07(a) sets forth a list of (i) the Borrower and
each Subsidiary of the Borrower and its jurisdiction of incorporation or
organization as of the Closing Date and (ii) the number of each class of its
Equity Interests authorized, and the number outstanding, on the Closing Date and
the number of Equity Interests covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights on the Closing Date.  All
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of the Borrower, are
owned by Borrower, directly or indirectly, through Wholly Owned
Subsidiaries.  All Equity Interests of Borrower are owned directly by
Holdings.  Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Equity Interests pledged by (or purporting to be
pledged by) it under the Security Documents, free of any and all Liens, rights
or claims of other persons, except the security interest created by the Security
Documents and any Permitted Liens that arise by operation of applicable Legal
Requirements and are not voluntarily granted, and, as of the Closing Date, there
are no outstanding warrants, options or other rights (including derivatives) to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests (or any economic or voting interests
therein).
 
        (b)        No consent of any person, including any general or limited
partner, any other member or manager of a limited liability company, any
shareholder, any other trust beneficiary or derivative counterparty, is
necessary in connection with the creation, perfection or first priority status
(or the maintenance thereof) of the security interest of the Collateral Agent in
any Equity Interests pledged to the Collateral Agent under the Security
Documents or the exercise by the Collateral Agent or any Lender of the voting or
other rights provided for in the Security Documents or the exercise of remedies
in respect of such Equity Interests.
 
        Section 3.08.        Litigation; Compliance with Legal
Requirements.  (a)  There are no actions, suits, claims, disputes or proceedings
at law or in equity by or before any Governmental Authority now pending or, to
the best of the knowledge of any Loan Party, threatened against or affecting any
Company or any business, property or rights of any Company (i) that purport to
affect or involve any Loan Document or any of the Transactions or (ii) that have
resulted, or as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could, individually or in the
aggregate, reasonably be expected to result, in a Material Adverse Effect.
 
        Section 3.09.        Agreements.  (a)  No Company is a party to any
agreement, instrument or other document or subject to any corporate or other
constitutional restriction, or any restriction under its Organizational
Documents, that has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.
 
 
78

--------------------------------------------------------------------------------

 
 
        (b)        No Company is in default in any manner under any provision of
any indenture or other agreement or instrument evidencing Indebtedness, or any
other agreement or instrument to which it is a part or by which it or any of its
property is or may be bound or subject, where such default could reasonably be
expected to result in a Material Adverse Effect.
 
        (c)        Schedule 3.09(c) accurately and completely lists all Material
Agreements (other than leases of Real Property set forth on Schedule 3.05(c) and
franchise agreements, samples of which have been provided to the Administrative
Agent on or before the date hereof) to which any Loan Party is a party which are
in effect on the Closing Date in connection with the operation of the business
conducted thereby and Borrower has delivered to the Administrative Agent (or
expressly made available in a reasonable manner to the Administrative Agent and
the Lenders for review on or before the date hereof) complete and correct copies
of all such Material Agreements, including any amendments, supplements or
modifications with respect thereto, and all such Material Agreements are in full
force and effect.
 
        Section 3.10.        Federal Reserve Regulations.  (a)  No Company is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing, buying or carrying Margin Stock.
 
        (b)        No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X.  The pledge of the Securities Collateral pursuant to the Security
Agreement does not violate such regulations.
 
        Section 3.11.        Investment Company Act, etc.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company,” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) subject to regulation under any Legal Requirement (other than
Regulation X) that limits its ability to incur, create, assume or permit to
exist Indebtedness or grant any Contingent Obligation in respect of
Indebtedness.
 
        Section 3.12.        Use of Proceeds.  Borrower will use the proceeds of
(a) the Term Loans to finance the Transactions and pay any related fees and
expenses and (b) the Revolving Loans and Swingline Loans for working capital and
general corporate purposes (including to effect Permitted Acquisitions, to
refinance indebtedness of the business acquired pursuant to any such Permitted
Acquisition and to pay fees and expenses in connection with any such Permitted
Acquisition).
 
        Section 3.13.        Taxes.  Each Company has (a) timely filed or caused
to be timely filed all material federal, state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all material Taxes (whether or not shown on any Tax Return) due and
payable by it and all assessments received by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves in accordance with GAAP.  Each
Company has made adequate provision in accordance with GAAP for all Taxes not
yet due and payable.  No Company has knowledge of any proposed or pending tax
assessments, deficiencies, audits or other proceedings and no proposed or
pending tax assessments, deficiencies, audits or other proceedings have
resulted, or could, individually or in the aggregate, reasonably be expected to
result, in a Material Adverse Effect.  No Company has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4.  No Company is party to any tax sharing or similar agreement.
 
 
79

--------------------------------------------------------------------------------

 
 
        Section 3.14.        No Material Misstatements.  The Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading as of the date
such information is dated or certified; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
        Section 3.15.        Labor Matters.  There are no strikes, lockouts or
slowdowns against any Company pending or, to the best of the knowledge of the
Loan Parties, threatened that have resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.  The hours worked by and payments made
to employees of any Company have not been in violation of the Fair Labor
Standards Act of 1938, as amended, or any other applicable Legal Requirement
dealing with such matters in any manner that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
 
        Section 3.16.        Solvency.  Both immediately before and immediately
after the consummation of the Transactions to occur on the Closing Date and
immediately following the making of each Credit Extension and after giving
effect to the application of the proceeds of each Credit Extension, (a) the fair
value of the properties of each Loan Party will exceed its debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the Closing Date.
 
        Section 3.17.        Employee Benefit Plans.  (a)  Except to the extent
the failure to comply could reasonably be expected to result in a Material
Adverse Effect, each Company and each of its ERISA Affiliates is in compliance
with all applicable Legal Requirements, including all applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
with respect to all Employee Benefit Plans.  Each Employee Benefit Plan complies
in all material respects, and is operated and maintained in compliance in all
material respects, with all applicable Legal Requirements, including all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  Each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
from the Internal Revenue Service for all required amendments and nothing has
occurred which could reasonably be expected to prevent, or cause the loss of,
such qualification.
 
 
80

--------------------------------------------------------------------------------

 
 
        (b)        No ERISA Event has occurred or is expected to occur.  No
Pension Plan has any Unfunded Pension Liability.  Except as could not reasonably
be expected to result in a Material Adverse Effect (either individually or in
the aggregate), within the last six years, no Pension Plan has been terminated,
whether or not in a “standard termination” as that term is used in Section 4041
of ERISA, nor has any Pension Plan (determined at any time within the last six
years) with an Unfunded Pension Liability been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Company or any of its ERISA Affiliates.  Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of any Company or any of its ERISA Affiliates
to all Multiemployer Plans in the event of a complete withdrawal therefrom, as
of the close of the most recent fiscal year of each such Multiemployer Plan,
have not resulted in, and could not reasonably be expected to result in, a
Material Adverse Effect.
 
        Section 3.18.        Environmental Matters.  (a)  Except as could not
reasonably be expected to result in loss to the condition (financial or
otherwise), results of operations, assets, properties, solvency, business,
prospects or value of the Companies, individually or in the aggregate, in excess
of $5,000,000:
 
        (i)        the Companies and their businesses, operations and Real
Property are and have at all times during the Companies’ ownership or lease
thereof been in compliance with, and the Companies have no liability under, any
applicable Environmental Law;
 
        (ii)        the Companies have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their Real Property, under all applicable Environmental
Laws.  The Companies are in compliance with the terms and conditions of such
Environmental Permits, and all such Environmental Permits are valid and in good
standing;
 
        (iii)       there has been no Release or threatened Release or any
handling, management, generation, treatment, storage or disposal of Hazardous
Materials on, at, under or from any Real Property or facility presently or
formerly owned, leased or operated by any of the Companies or their predecessors
in interest that has resulted in, or is reasonably likely to result in,
liability or obligations by any of the Companies under Environmental Law or in
an Environmental Claim;
 
        (iv)      there is no Environmental Claim pending or, to the knowledge
of the Loan Parties, threatened against any of the Companies, or relating to the
Real Property currently or formerly owned, leased or operated by any of the
Companies or relating to the operations of the Companies, and, to the knowledge
of the Loan Parties, there are no actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to form the basis of
such an Environmental Claim;
 
 
81

--------------------------------------------------------------------------------

 
 
        (v)       no Company is obligated to perform any action or otherwise
incur any expense under Environmental Law, including pursuant to any Order or
agreement by which it is bound or has assumed by contract or agreement, and no
Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;
 
        (vi)      no Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Loan Parties, no Real Property or
facility formerly owned, operated or leased by any of the Companies or any of
their predecessors in interest is (i) listed or proposed for listing on the
National Priorities List as defined in and promulgated pursuant to CERCLA or
(ii) listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA or (iii) included on
any similar list maintained by any Governmental Authority that indicates that
any Company has or is reasonably likely to have an obligation to undertake
investigatory or remediation obligations under applicable Environmental Laws;
 
        (vii)     there are no underground or aboveground storage tanks, whether
empty or containing any Hazardous Material, located on any Real Property; and
 
        (viii)    the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Transactions and the other
transactions contemplated hereby and thereby will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup obligations pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law.
 
        Section 3.19.        Insurance.  Schedule 3.19 sets forth a true,
complete and accurate description in reasonable detail of all insurance
maintained by each Company as of the Closing Date.  Each Company has insurance
in such amounts and covering such risks and liabilities as are customary for
companies of a similar size engaged in similar businesses in similar locations
or as are otherwise deemed prudent by the Borrower, in the exercise of its
reasonable business judgment.  All material insurance maintained by the
Companies is in full force and effect, all premiums have been duly paid, no
Company has received notice of violation, invalidity or cancellation thereof,
the Premises, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance Requirement.
 
        Section 3.20.        Security Documents.  (a)  The Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral and, when (i) financing statements and
other filings in appropriate form are filed in the Office of the Secretary of
State of the jurisdiction of incorporation or organization of the applicable
Loan Party (or in such other applicable central filing office as shall be
specified under the Uniform Commercial Code as in effect in the jurisdiction of
incorporation or organization of the applicable Loan Party) and (ii) upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral (other than (A) the Intellectual Property constituting Collateral and
(B) such Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
 
 
82

--------------------------------------------------------------------------------

 
 
        (b)        When (i) the Security Agreement or a short form thereof is
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and (ii) financing statements and other filings in appropriate
form are filed in the Office of the Secretary of State of the jurisdiction of
incorporation or organization of the applicable Loan Party (or in such other
applicable central filing office as shall be specified under the Uniform
Commercial Code as in effect in the jurisdiction of incorporation or
organization of the applicable Loan Party), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Intellectual
Property constituting Collateral, in each case subject to no Liens other than
Permitted Liens.
 
        (c)        Each Mortgage delivered pursuant to Sections 5.10 and 5.11
will, upon execution and delivery thereof, be effective to create, in favor of
the Collateral Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable first priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted Liens,
and when such Mortgage is filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Sections 5.10 and 5.11), such Mortgage shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties thereunder and the proceeds thereof, in each case
prior and superior in right to any other person, other than Permitted Liens.
 
        (d)        Each Security Document delivered pursuant to Sections 5.11
and 5.12 will, upon execution and delivery thereof, be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Legal Requirements and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which such possession or control shall be given to the Collateral Agent
to the extent required by any Security Document), the Liens in favor of the
Collateral Agent created under such Security Document will constitute valid,
enforceable and fully perfected first priority Liens on, and security interests
in, all right, title and interest of the Loan Parties in such Collateral, in
each case subject to no Liens other than Permitted Liens.
 
        Section 3.21.        Anti-Terrorism Law; Foreign Corrupt Practices
Act.  (a) No Company and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Legal Requirements relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).
 
 
83

--------------------------------------------------------------------------------

 
 
        (b)        No Company and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Credit Extensions currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Borrower will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
 
        (c)        No Company and, to the knowledge of the Loan Parties, no
broker or other agent of any Company acting in any capacity in connection with
the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.21(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
        (d)        No Company nor any director or officer, nor to the knowledge
of the Loan Parties, any agent, employee or other person acting, directly or
indirectly, on behalf of any Company, has, in the course of its actions for, or
on behalf of, any Company, directly or indirectly (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
Article IV
 
Conditions to Credit Extensions
 
        Section 4.01.        Conditions to Initial Credit Extension.  The
obligation of each Lender and, if applicable, each Issuing Bank to fund the
initial Credit Extension requested to be made by it shall be subject to the
prior or concurrent satisfaction of each of the conditions precedent set forth
in this Section 4.01.
 
        (a)        Loan Documents.  All legal matters incident to this
Agreement, the Credit Extensions hereunder and the other Loan Documents shall be
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent a properly
executed counterpart of each of the Loan Documents and the Perfection
Certificate.
 
 
84

--------------------------------------------------------------------------------

 
 
        (b)        Corporate Documents.  The Administrative Agent shall have
received:
 
        (i)        a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of Borrower, the Credit
Extensions hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate required by this clause (i));
 
        (ii)       a certificate as to the good standing (to the extent such
concept is legally recognized in the applicable jurisdiction) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State;
 
        (iii)      a list of the Borrower’s Authorized Representatives; and
 
        (iv)      a Federal Reserve Form U-1 duly executed by the Borrower.
 
        (c)        Officers’ Certificate.  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the chief financial officer of Borrower, confirming compliance with
the conditions precedent set forth in this Section 4.01 and Sections 4.02(b),
(c) and (d).
 
        (d)        Financings and Other Transactions, Etc.  (i)  The
Transactions shall have been consummated or shall be consummated simultaneously
on the Closing Date, in accordance with the terms hereof; and
 
        (ii)        The Refinancing shall have been consummated in full to the
satisfaction of the Lenders with all liens in favor of the existing lenders
being unconditionally released; the Administrative Agent shall have received a
“pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all Indebtedness being refinanced in the
Refinancing; and the Administrative Agent shall have received from any person
holding any Lien securing any such Indebtedness, such UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property and other
instruments, in each case in proper form for recording or filing, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such Indebtedness.
 
 
85

--------------------------------------------------------------------------------

 
 
        (e)        Indebtedness and Minority Interests.  After giving effect to
the Transactions and the other transactions contemplated hereby, no Company
shall have outstanding any Indebtedness for borrowed money or Preferred Stock
other than (i) the Loans and Credit Extensions hereunder, (ii) the Indebtedness
listed on Schedule 6.01(b) and (iii) Indebtedness owed to any Loan Party.
 
        (f)        Opinions of Counsel.  The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arranger, the Lenders and
the Issuing Bank, a favorable written opinion of (i) Olshan Frome Wolosky LLP,
special counsel for the Loan Parties, substantially to the effect set forth in
Exhibit N-1, (ii) each local counsel listed on Schedule 4.01(f), substantially
to the effect set forth in Exhibit N-2, in each case (A) dated the Closing Date,
(B) addressed to the Agents, the Issuing Bank and the Lenders.
 
        (g)        Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate (a “Solvency Certificate”) in the form of
Exhibit M, dated the Closing Date and signed by the chief financial officer of
Borrower.
 
        (h)        Legal Requirements.  The Lenders shall be satisfied that each
Company, and the Transactions shall be in full compliance with all material
Legal Requirements, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.
 
        (i)        Consents.  The Lenders shall be satisfied that all requisite
Governmental Authorities, equityholders and third parties shall have approved,
authorized or consented to the Transactions, and there shall be no governmental
or judicial action, actual or threatened, that has or would have, individually
or in the aggregate, a reasonable likelihood of restraining, preventing or
imposing burdensome conditions on the Transactions or the other transactions
contemplated hereby.
 
        (j)        Litigation.  There shall not exist any claim, action, suit,
investigation, litigation or proceeding pending or threatened by or before any
court, or any governmental, administrative or regulatory agency or authority,
domestic or foreign, that, in the opinion of the Administrative Agent or any
Lender (a) has had, or could reasonably be expected to result in, a Material
Adverse Effect, (b) calls into question in any material respect the Projections
or any of the material assumptions on which the Projections were prepared, or
(c) the ability of any Company to perform its obligations under the Loan
Documents or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.
 
        (k)        Sources and Uses.  The sources, which shall not include any
Revolving Loans, and uses of the Credit Extensions on the Closing Date shall be
as set forth in Section 3.12.
 
        (l)        Fees.  The Arranger and Administrative Agent shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including the premiums, survey charges and
recording taxes and fees and the legal fees and expenses of Chapman and Cutler
LLP, counsel to the Administrative Agent and Arranger, and the fees and expenses
of any local counsel, foreign counsel, appraisers, consultants and other
advisors) required to be reimbursed or paid by the Loan Parties hereunder or
under any other Loan Document.
 
 
86

--------------------------------------------------------------------------------

 
 
        (m)        Personal Property Requirements.  The Collateral Agent shall
have received:
 
        (i)        all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank;
 
        (ii)       the Intercompany Note executed by and among the Companies,
accompanied by an endorsement to the Intercompany Note in the form attached
thereto, undated and endorsed in blank by each of the Loan Parties;
 
        (iii)      all other certificates, agreements or instruments necessary
to perfect the Collateral Agent’s security interest in all Chattel Paper, all
Instruments and all Investment Property of each Loan Party (as each such term is
defined in, and to the extent required by, the Security Agreement) (excluding
any Control Agreement necessary to perfect the Collateral Agent’s security
interest in the Deposit Accounts identified in Schedule 16(a) to the Perfection
Certificate, which shall be delivered after the Closing Date in accordance with
Section 5.14 hereof);
 
        (iv)     UCC financing statements in appropriate form for filing under
the UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office and such other documents under applicable Legal
Requirements in each jurisdiction as may be necessary or appropriate or, in the
opinion of the Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents;
 
        (v)      copies, each as of a recent date, of (w) the UCC searches
required by the Perfection Certificate, (x) United States Patent and Trademark
Office and United States Copyright Office searches with respect to each Company,
(y) tax and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches listing all effective lien notices or comparable
documents that name any Company as debtor and that are filed in the state and
county jurisdictions in which any Company is organized or maintains its
principal place of business, and (z) such other searches that the Collateral
Agent deems necessary or appropriate; and
 
        (vi)     evidence reasonably acceptable to the Collateral Agent of
payment or arrangements for payment by the Loan Parties of all applicable filing
or recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.
 
 
87

--------------------------------------------------------------------------------

 
 
        (n)        Insurance.  The Administrative Agent shall have received a
copy of, or a certificate as to coverage under, the insurance policies required
by Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent and the
Collateral Agent.
 
        (o)        Bank Regulatory Documentation.  The Administrative Agent and
the Lenders shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.
 
        Section 4.02.        Conditions to All Credit Extensions.  The
obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.
 
        (a)        Notice.  The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.18(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17(b).
 
        (b)        No Default.  Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after giving effect to such Credit Extension
and the application of the proceeds thereof, no Default shall have occurred and
be continuing on such date.
 
        (c)        Representations and Warranties.  Each of the representations
and warranties made by any Loan Party set forth in Article III or in any other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Extension with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
 
        (d)        No Legal Bar.  No Order of any Governmental Authority shall
purport to restrain (i) any Lender from making any Loans to be made by it or
(ii) the Issuing Bank from issuing any Letters of Credit to be issued by it.  No
injunction or other restraining Order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans or the issuance of Letters of Credit hereunder.
 
 
88

--------------------------------------------------------------------------------

 
 
Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.  Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.
 
Article V
 
Affirmative Covenants
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, the Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, each Loan Party
will, and will cause each of its Subsidiaries to:
 
        Section 5.01.        Financial Statements, Reports, Etc.  Furnish to the
Administrative Agent and each Lender:
 
        (a)        Annual Reports.  As soon as available and in any event within
90 days after the end of each fiscal year, (i) the consolidated balance sheet of
Borrower as of the end of such fiscal year and related consolidated statements
of income, cash flows and stockholders’ equity for such fiscal year, in
comparative form with such financial statements as of the end of, and for, the
preceding fiscal year, and notes thereto (including a note with a consolidating
balance sheet and statements of income and cash flows separating out Borrower
and its Subsidiaries), all prepared in accordance with GAAP and accompanied by
an opinion of Deloitte & Touche LLP or other independent public accountants of
recognized national standing reasonably satisfactory to the Administrative Agent
(which opinion shall not be qualified as to scope or contain any going concern
or other material qualification or exemption), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower as of the dates and
for the periods specified in accordance with GAAP, and (ii) a management report
in a form reasonably satisfactory to the Administrative Agent setting forth the
financial condition, results of operations and cash flows of Borrower as of the
end of and for such fiscal year, compared to the end of and for the previous
fiscal year;
 
 
89

--------------------------------------------------------------------------------

 
 
        (b)        Quarterly Reports.  As soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year, the
consolidated balance sheet of Borrower as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, all prepared in accordance with GAAP and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower as of the date and
for the periods specified in accordance with GAAP consistently applied, and on a
basis consistent with audited financial statements referred to in clause (a) of
this Section 5.01, subject to normal year-end audit adjustments and the absence
of footnotes;
 
        (c)        Financial Officer’s Certificate.  (i) Concurrently with any
delivery of financial statements under Section 5.01(a) or (b) above, a
Compliance Certificate certifying that no Default has occurred or, if such a
Default has occurred, specifying in reasonable detail the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Section 6.10 and, in the case of Section 5.01(a) above, setting forth Borrower’s
calculation of Excess Cash Flow; and (ii) in the case of Section 5.01(a) above,
a report of the accounting firm opining on or certifying such financial
statements stating that in the course of its regular audit of the financial
statements of Borrower and its Subsidiaries, which audit was conducted in
accordance with GAAP, such accounting firm obtained no knowledge that any
Default has occurred or, if in the opinion of such accounting firm such a
Default has occurred, specifying in reasonable detail the nature and extent
thereof in each case insofar as such Default relates to financial or accounting
matters (provided, however, that such report may indicate that the accounting
firm’s audit was not directed primarily toward obtaining knowledge of such
noncompliance);
 
        (d)        Financial Officer’s Certificate Regarding
Collateral.  Concurrently with any delivery of financial statements under
Section 5.01(a) above, a certificate of a Financial Officer certifying that as
of the date thereof (i) all UCC financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations,
including all refilings, rerecordings and reregistrations, containing a
sufficient description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect, perfect or maintain the perfection or priority of the
Liens under the Security Documents for a period of not less than 18 months after
the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period), and (ii) all possessory
Collateral required to be delivered to the Collateral Agent or the
Administrative Agent pursuant to the Security Documents has been so delivered;
 
        (e)        Management Letters.  Promptly after the receipt thereof by
any Company, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s responses thereto;
 
 
90

--------------------------------------------------------------------------------

 
 
        (f)        Budgets.  No later than the 45th day of each fiscal year of
Borrower, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of income for each of Borrower’s and its
Subsidiaries’ business units and sources and uses of cash and balance sheets, in
each case on a consolidated basis) prepared by Borrower for (i) each fiscal
quarter of such fiscal year prepared in detail and (ii) the fiscal year
immediately following such fiscal year prepared in summary form; and
 
        (g)        Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Real Property, as the Administrative Agent or any
Lender may reasonably request.
 
        Section 5.02.        Litigation and Other Notices.  Furnish to the
Administrative Agent and each Lender written notice of the following promptly
(and, in any event, within five Business Days following the date on which a
Responsible Officer obtains knowledge thereof):
 
        (a)        any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
 
        (b)        the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity or otherwise by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof that
has had, or could reasonably be expected to result in, a Material Adverse
Effect, (ii) with respect to any Loan Document or (iii) with respect to any of
the other Transactions;
 
        (c)        any development that has resulted, or could reasonably be
expected to result, in a Material Adverse Effect;
 
        (d)        the occurrence of a Casualty Event in excess of $2,000,000
(whether or not covered by insurance);
 
        (e)        the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of Borrower and its Subsidiaries in an aggregate amount
exceeding $2,000,000;
 
        (f)        the receipt by any Company of any notice of any Environmental
Claim or violation of or potential liability under, or knowledge by any Company
that there exists a condition that has resulted, or could reasonably be expected
to result, in an Environmental Claim or a violation of or liability under, any
Environmental Law, except for Environmental Claims, violations and liabilities
the consequence of which, in the aggregate, have not and could not be reasonably
likely to subject the Companies collectively to liabilities exceeding
$2,000,000; and
 
        (g)        (i) the incurrence of any Lien (other than Permitted
Collateral Liens) on, or claim asserted against, all or any substantial portion
of the Collateral or (ii) the occurrence of any other event which could
reasonably be expected to materially and adversely affect the value of the
Collateral.
 
 
91

--------------------------------------------------------------------------------

 
 
        Section 5.03.        Existence; Businesses and Properties.  (a) Do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence and all rights and franchises, licenses and
permits material to the conduct of its business, except as otherwise expressly
permitted under Section 6.05 or Section 6.06.
 
        (b)        Do or cause to be done all things necessary to maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all properties material to the conduct of the business
of the Borrower and its Subsidiaries and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof necessary in
order that the business carried on in connection therewith may be properly
conducted at all times; provided that nothing in this Section 5.03(b) shall
prevent any abandonment or other disposition of property or assets permitted to
be made pursuant to Section 6.06.
 
        Section 5.04.        Insurance.  (a) Maintain such insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations or as is otherwise
deemed prudent by the Borrower in the exercise of its reasonable business
judgment, including (i) physical hazard insurance on an “all risk” basis, (ii)
commercial general liability against claims for bodily injury, death or property
damage covering any and all insurable claims, (iii) business interruption
insurance, (v) worker’s compensation insurance and such other insurance as may
be required by any Legal Requirement and (vi) such other insurance against risks
(including “key-man” life insurance) as the Administrative Agent may from time
to time require (in each case, such policies to be in such form and amounts and
having such coverage as may be reasonably satisfactory to the Administrative
Agent and the Collateral Agent); provided that with respect to physical hazard
insurance, (x) neither the Collateral Agent nor the applicable Company shall
agree to the adjustment of any claim thereunder without the consent of the other
(such consent not to be unreasonably conditioned, withheld or delayed), and (y)
no consent of any Company shall be required during an Event of Default.
 
        (b)        Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly (and, in any event, within five
Business Days) deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies.
 
        (c)        With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973.
 
        (d)        No Loan Party that is an owner of any Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could reasonably be the basis for
a defense to any claim under any Insurance Policy maintained in respect of the
Premises, and each Loan Party shall otherwise comply in all material respects
with all Insurance Requirements in respect of the Premises; provided, however,
that each Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.
 
 
92

--------------------------------------------------------------------------------

 
 
        Section 5.05.        Obligations and Taxes.  (a) Pay its Indebtedness
and other material obligations promptly and in accordance with their terms and
pay and discharge promptly when due all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings timely instituted
and diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with GAAP, and (ii) such contest operates to suspend collection of
the contested obligation, Tax, assessment or charge and enforcement of a Lien
other than a Permitted Lien.
 
        Section 5.06.        Employee Benefits.  (a) Comply in all material
respects with all applicable Legal Requirements, including the applicable
provisions of ERISA and the Code with respect to all Employee Benefit Plans and
(b) furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five Business Days after any Responsible Officer of any Company
or any ERISA Affiliate of any Company knows or has reason to know that, any
ERISA Event or other event with respect to an Employee Benefit Plan has occurred
that, alone or together with any other ERISA Event could reasonably be expected
to result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount exceeding $1,000,000 or the imposition of a Lien, a statement
of a Financial Officer of Borrower setting forth details as to such ERISA Event
and the action, if any, that the Companies propose to take with respect thereto,
and (y) upon request by the Administrative Agent, copies of (i) annual report
(Form 5500 Series) filed by any Company or any of its ERISA Affiliates with the
Employee Benefits Security Administration with respect to each Employee Benefit
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by any Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other information, documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request.
 
        Section 5.07.        Maintaining Records; Access to Properties and
Inspections; Annual Meetings.  (a) Keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all Legal
Requirements are made of all dealings and transactions in relation to its
business and activities.  Each Company will permit any representatives
designated by the Administrative Agent or any Lender (i) to visit and inspect
the financial records and the property of such Company upon reasonable prior
notice and at reasonable times (such visits and inspections to be limited to one
visit and inspection coordinated by the Administrative Agent per fiscal year so
long as no Default or Event of Default has occurred and is continuing), and
(ii) to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or, upon the occurrence
and during the continuation of any Event of Default, any Lender to discuss the
affairs, finances, accounts and condition of any Company with the officers and
employees thereof and advisors therefor (including independent accountants) in
the presence of representatives of such Company.
 
 
93

--------------------------------------------------------------------------------

 
 
        (b)        Borrower shall, or shall cause Holdings to, permit each
Lender and the Administrative Agent to attend the annual general stockholders
meeting of Holdings.  
 
        Section 5.08.        Use of Proceeds.  Use the proceeds of the Loans
only for the purposes set forth in Section 3.12 and request the issuance of
Letters of Credit only to support obligations of the Borrower or its Wholly
Owned Subsidiaries and (ii) in the case of Existing Letters of Credit, for the
purposes set forth in the documentation governing such Existing Letters of
Credit.
 
        Section 5.09.        Compliance with Environmental Laws; Environmental
Reports.  (a) Comply, and use commercially reasonable efforts to cause all
lessees and other persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws; provided, however, that none of the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
 
        Section 5.10.        Additional Collateral; Additional
Guarantors.  (a) Subject to this Section 5.10, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Security Documents but is not so subject (but,
in any event, excluding any Equity Interest of a Foreign Subsidiary not required
to be pledged pursuant to the last sentence of Section 5.10(b)), promptly (and
in any event within 15 Business Days after the acquisition thereof, unless
extended by the Administrative Agent in writing in its sole discretion)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Collateral Liens, (ii) if requested by the
Administrative Agent, deliver opinions of counsel to Borrower in form and
substance, and from counsel, reasonably acceptable to the Administrative Agent,
and (iii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Security Documents in accordance with all applicable
Legal Requirements, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent.  Notwithstanding anything to the contrary herein, the Loan
Parties shall not have any obligation to perfect Liens on the Intellectual
Property constituting Collateral in any jurisdiction other than in the United
States.  Borrower and the other Loan Parties shall otherwise take such actions
and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents against
such after-acquired properties.
 
 
94

--------------------------------------------------------------------------------

 
 
        (b)        With respect to any person that is or becomes a Subsidiary of
a Loan Party after the Closing Date, promptly (and in any event within 30 days
after such person becomes a Subsidiary, unless extended by the Administrative
Agent in writing in its sole discretion) (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and (ii)
cause such new Subsidiary (A) to execute a Joinder Agreement to become a
Subsidiary Guarantor or, in the case of a Foreign Subsidiary, execute a security
document compatible with the laws of such Foreign Subsidiary’s jurisdiction (and
in form and substance reasonably satisfactory to the Collateral Agent) to cause
such Subsidiary to become a Subsidiary Guarantor and a Pledgor, (B) deliver
opinions of counsel to Borrower in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent, and (C) to take all actions
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Security Document
to be duly perfected to the extent required by such Security Document in
accordance with all applicable Legal Requirements, including the filing of
financing statements (or equivalent registrations) in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral
Agent.  Notwithstanding the foregoing, (1) the Equity Interests required to be
delivered to the Collateral Agent pursuant to clause (i) of the preceding
sentence shall not include any Equity Interests of a Foreign Subsidiary that is
a controlled foreign corporation (within the meaning of Section 957(a) of the
Code) and (2) no Foreign Subsidiary that is a controlled foreign corporation
(within the meaning of Section 957(a) of the Code) shall be required to take the
actions specified in clause (ii) of the preceding sentence, provided that the
exception contained in clause (1) shall not apply to (A) Voting Stock of any
Subsidiary which is a first-tier controlled foreign corporation (within the
meaning of Section 957(a) of the Code) representing 66% of the total voting
power of all outstanding Voting Stock of such Subsidiary and (B) 100% of the
Equity Interests not constituting Voting Stock of any such Subsidiary, except
that any such Equity Interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Stock for purposes of this Section 5.10(b).
 
        (c)        With respect to any person that is or becomes a Subsidiary of
a Loan Party after the Closing Date, promptly (and in any event within 10
Business Days after such person becomes a Subsidiary), unless extended by the
Administrative Agent in writing in its sole discretion) execute and deliver to
the Collateral Agent (i) a counterpart to the Intercompany Note and (ii) if such
Subsidiary is a Loan Party, an endorsement to the Intercompany Note (undated and
endorsed in blank) in the form attached thereto, endorsed by such Subsidiary.
 
 
95

--------------------------------------------------------------------------------

 
 
        (d)        (i) Within 60 days after the Mortgage Trigger Date, deliver
the following with respect to each parcel of Real Property owned by such Loan
Party on the Mortgage Trigger Date:
 
        (A)        Mortgages on each such parcel of fee-owned Real Property in
favor of the Collateral Agent, for the benefit of the Secured Parties, duly
executed and acknowledged by each Loan Party that is the owner of or holder of
any leasehold interest in such Mortgaged Property, and otherwise in form for
recording or filing in the recording or filing office of each applicable
governmental subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Legal Requirements, and such financing statements and any other
instruments necessary to grant a mortgage Lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance satisfactory to the
Collateral Agent;
 
        (B)        with respect to each such Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as shall reasonably be deemed necessary by the Collateral
Agent in order for the owner or holder of the fee interest constituting such
Mortgaged Property to grant the Lien contemplated by the Mortgage with respect
to such Mortgaged Property;
 
        (C)        with respect to each Mortgage, a policy of title insurance
(or marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein in the amount equal to not
less than 120% of the Fair Market Value of such Mortgaged Property and fixtures
(with the Fair Market Value to be mutually agreed upon by the Administrative
Agent and the Borrower), which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company, (B) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be acceptable to the Collateral Agent, (C)
contain a “tie-in” or “cluster” endorsement, if available under applicable Legal
Requirements (i.e., policies which insure against losses regardless of location
or allocated value of the insured property up to a stated maximum coverage
amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and (E)
contain no exceptions to title other than exceptions reasonably acceptable to
the Collateral Agent;
 
        (D)        with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;
 
 
96

--------------------------------------------------------------------------------

 
 
        (E)        evidence reasonably acceptable to the Collateral Agent of
payment by Borrower of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies referred to above;
 
        (F)        with respect to each Mortgaged Property, copies of all Leases
in which any Loan Party holds the lessor’s interest or other agreements relating
to possessory interests, if any.  To the extent any of the foregoing affect any
Mortgaged Property, such agreement shall be subordinate to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or pursuant to a subordination, non-disturbance and attornment agreement,
and shall otherwise be reasonably acceptable to the Collateral Agent;
 
        (G)        evidence, with respect to each Mortgaged Property, that each
Loan Party shall have made all notifications, registrations and filings, to the
extent required by, and in accordance with, all Governmental Real Property
Disclosure Requirements applicable to such Real Property or Mortgaged Property;
 
        (H)        Surveys with respect to each Mortgaged Property;
 
        (I)        with respect to each Mortgaged Property, an environmental
assessment prepared by any environmental consultant and in form and substance
reasonably acceptable to the Collateral Agent; and
 
        (J)        with respect to each Mortgaged Property, an opinion of local
counsel admitted to practice in the jurisdiction in which such Mortgaged
Property is located, reasonably satisfactory in form and substance to the
Collateral Agent, as to the validity and effectiveness of such Mortgage as a
lien on such Real Property encumbered thereby.
 
        (ii)        After the Mortgage Trigger Date, promptly (and in any event
within 10 Business Days of the acquisition thereof) deliver the items described
in Section 5.10(d)(i) with respect to (A) each parcel of owned Real Property
that is acquired by such Loan Party after the Mortgage Trigger Date.
 
        (iii)        The Mortgages delivered pursuant to clauses (i) or (ii) of
this Section 5.10(d) shall be duly recorded or filed in such manner and in such
places as are required by applicable Legal Requirements to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to such Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full.
 
        Section 5.11.        Security Interests; Further
Assurances.  (a) Promptly, upon the reasonable request of the Administrative
Agent, the Collateral Agent or any Lender, at the Companies’ expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, enforceability, perfection and priority of
the Liens on the Collateral covered thereby subject to no other Liens except
Permitted Liens, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith.
 
 
97

--------------------------------------------------------------------------------

 
 
        (b)        Deliver or cause to be delivered to the Administrative Agent
and the Collateral Agent from time to time such other documentation,
instruments, consents, authorizations, approvals and Orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary or advisable to perfect or maintain the validity, enforceability,
perfection and priority of the Liens on the Collateral pursuant to the Security
Documents.
 
        Section 5.12.        Information Regarding Collateral.  (a) Concurrently
with the delivery of financial statements pursuant to Section 5.01(a), deliver
to the Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement.
 
        Section 5.13.        Maintenance of Corporate Separateness.  Satisfy in
all material respects, customary corporate, limited liability company or other
like formalities, including the accurate maintenance of separate organizational
and business records.
 
        Section 5.14.        Post-Closing Agreements.  
 
        (a)        In the event that the Borrower has not relocated its primary
offices in Indianapolis, Indiana to the Real Property described in Section
6.01(n) within 90 days of the Closing Date, use commercially reasonable efforts
to execute and deliver a Landlord Access Agreement for the location set forth on
Schedule 4.01(m)(vi).
 
        (b)        Execute and deliver Control Agreements in form and substance
reasonably satisfactory to the Collateral Agent with respect to (i) the deposit
account held at Barclays listed on Schedule 16(a) of the Perfection Certificate
and (ii) each securities account listed on Schedule 16(b) of the Perfection
Certificate, in each case within 30 days of the Closing Date.
 
Article VI
 
Negative Covenants
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, the Issuing Bank and each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full and all Letters of Credit have been canceled or have expired or have
been Cash Collateralized and all amounts drawn thereunder have been reimbursed
in full, no Loan Party will, nor will they cause or permit any Subsidiaries to:
 
        Section 6.01.        Indebtedness.  Incur, create, assume or permit to
exist, directly or indirectly, any Indebtedness, except:
 
        (a)        Indebtedness incurred under this Agreement and the other Loan
Documents;
 
 
98

--------------------------------------------------------------------------------

 
 
        (b)        Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b);
 
        (c)        Indebtedness under Hedging Obligations under Permitted
Hedging Agreements, in each case entered into in the ordinary course of business
and not for speculative purposes or taking a “market view”; provided that if
such Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
 
        (d)        Indebtedness permitted by Section 6.04;
 
        (e)        Indebtedness of Borrower and its Subsidiaries in respect of
Purchase Money Obligations and Capital Lease Obligations in an aggregate amount
not to exceed $15,000,000 at any time outstanding; provided, however, that, in
the case of Purchase Money Obligations, (i) such Indebtedness is incurred within
90 days after such acquisition, installation, construction or improvement of
such fixed or capital assets (including Equity Interests of any person owning
the applicable fixed or capital assets) by such person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be;
 
        (f)        Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, bankers’ acceptances and bid, performance or surety
bonds issued for the account of any Company in the ordinary course of business,
including guarantees or obligations of any Company with respect to letters of
credit supporting such workers’ compensation claims, self-insurance obligations,
bankers’ acceptances and bid, performance or surety obligations (in each case
other than for an obligation for money borrowed);
 
        (g)        Contingent Obligations of any Company in respect of
Indebtedness otherwise permitted under this Section 6.01 (other than
Section 6.01(i));
 
        (h)        Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five Business Days of incurrence;
 
        (i)        Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;
 
        (j)        unsecured Indebtedness of any Company in an aggregate
principal amount for all Companies not to exceed $15,000,000 at any time
outstanding; provided that no Default or Event of Default shall have occurred
and be continuing at the time such unsecured Indebtedness is incurred or would
result from the incurrence thereof;
 
 
99

--------------------------------------------------------------------------------

 
 
        (k)        Indebtedness which represents a refinancing or renewal of any
of the Indebtedness described in clauses (b), (c) and (e); provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount (or aggregate
amount, as applicable) not greater than the aggregate principal amount (or
aggregate amount, as applicable) of the Indebtedness being renewed or
refinanced, plus the amount of any reasonable premiums required to be paid
thereon and reasonable fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life to maturity than the Indebtedness being renewed or
refinanced, (C) the covenants, events of default and subordination (including
lien subordination) provisions thereof shall be, in the aggregate, no less
favorable to the Administrative Agent, the Collateral Agent and the Lenders than
those contained in the Indebtedness being renewed or refinanced, and (D) no
Event of Default has occurred and is continuing or would result therefrom;
 
        (l)        Indebtedness arising from agreements of Borrower or a
Subsidiary providing for indemnification, adjustment or purchase price or
similar obligations, in each case, incurred or assumed in connection with any
acquisition of any business, assets or Subsidiary permitted pursuant to
Section 6.07, other than guarantees of Indebtedness incurred by any person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;
 
        (m)        Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Borrower or any of its Subsidiaries that is
incurred in the ordinary course of business, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during the
period covered by such insurance; and
 
        (n)        Indebtedness secured by a Lien on Real Property purchased by
the Borrower after the Closing Date, in an aggregate amount not to exceed
$5,000,000 at any time outstanding.
 
        Section 6.02.        Liens.  Create, incur, assume or permit to exist,
directly or indirectly, any Lien on any property now owned or hereafter acquired
by it or on any income or revenues or rights in respect of any thereof, except
the following (collectively, the “Permitted Liens”):
 
        (a)        inchoate Liens for taxes, assessments or governmental charges
or levies not yet due and payable or delinquent and Liens for taxes, assessments
or governmental charges or levies, which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, and (i) which do not in the aggregate materially detract from the value of
the property of the Companies, taken as a whole, or the Loan Parties, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole, or the Loan Parties, taken as a
whole, and (ii) which, if they secure obligations that are then due and unpaid,
are being contested in good faith by appropriate proceedings promptly initiated
and diligently conducted for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
 
 
100

--------------------------------------------------------------------------------

 
 
        (b)        Liens in respect of property of any Company imposed by law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business;
 
        (c)        any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(k)(A), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date (minus the
aggregate amount of any permanent repayments and prepayments thereof since the
Closing Date but only to the extent that such repayments and prepayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or a portion of such Indebtedness) and (ii) does not
encumber any property other than the property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”);
 
        (d)        easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any Real Property, whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) in the aggregate materially
impairing the value of such Real Property or (iii) in the aggregate materially
interfering with the ordinary conduct of the business of the Companies at or
otherwise with respect to such Real Property;
 
        (e)        Liens arising out of judgments, attachments or awards not
resulting in a Default and in respect of which such Company shall in good faith
be diligently prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings;
 
        (f)        Liens (other than any Lien imposed by ERISA) (x) imposed by
law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of Indebtedness) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and (z) of this
Section 6.02(f), such Liens are for amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien, and
(ii) to the extent such Liens are not imposed by Legal Requirements, such Liens
shall in no event encumber any property other than cash and Cash Equivalents;
 
 
101

--------------------------------------------------------------------------------

 
 
        (g)        Leases of the properties of any Company, in each case entered
into in the ordinary course of such Company’s business so long as such Leases do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of the business of any Company or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;
 
        (h)        Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;
 
        (i)        Liens securing Indebtedness incurred pursuant to
Section 6.01(e), provided that (i) any such Liens attach only to the property
being financed pursuant to such Indebtedness, (ii) do not encumber any other
property of any Company and (iii) the principal amount of the Indebtedness
secured by any such Lien shall not exceed the lesser of 80% of the Fair Market
Value or the cost of the property secured by such Lien;
 
        (j)        bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by any Company, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of applicable Legal Requirements, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
 
        (k)        Liens on property existing at the time such property is
acquired by any Company to the extent permitted hereunder and Liens on property
of a person existing at the time such person is acquired or merged with or into
or consolidated with any Company to the extent permitted hereunder; provided
that such Liens (i) do not extend to property not subject to such Liens at the
time of such acquisition, merger or consolidation (other than improvements
thereon), and (ii) are not created in anticipation or contemplation of such
acquisition, merger or consolidation and do not attach to any other assets or
property of the Borrower and its Subsidiaries;
 
        (l)        Liens granted pursuant to the Security Documents to secure
the Secured Obligations;
 
 
102

--------------------------------------------------------------------------------

 
 
        (m)        licenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Companies;
 
        (n)        the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;
 
        (o)        Liens of a collecting bank arising in the ordinary course of
business under Section 4 208 of the UCC covering only the items being collected
upon;
 
        (p)        Liens granted by a Company in favor of a Loan Party in
respect of Indebtedness owed by such Company to such Loan Party; provided that
such Indebtedness is (i) evidenced by the Intercompany Note and (ii) pledged by
such Loan Party as Collateral pursuant to the Security Documents;
 
        (q)        Liens incurred in the ordinary course of business of Borrower
or any Subsidiary of Borrower with respect to obligations that do not exceed
$2,000,000 at any one time outstanding and which apply to property and/or assets
with an aggregate fair market value not to exceed $2,000,000; provided that no
Default or Event of Default exists and is continuing at the time such Lien is
incurred or would result from the incurrence of such Lien;
 
        (r)        Liens on assets arising pursuant to merger agreements, stock
or asset purchase agreements and similar agreements in respect of the Asset
Sales permitted pursuant to Section 6.06; provided that such Liens only attach
to the assets subject to such Asset Sale;
 
        (s)        Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with Borrower or any Subsidiary in the
ordinary course of business; and
 
        (t)        Liens securing Indebtedness incurred pursuant to Section
6.01(n), provided that such Liens attach only to the Real Property purchased by
the Borrower with respect to which such Indebtedness was incurred and do not
encumber any other property.  
 
        Section 6.03.        Sale and Leaseback Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”), except
for any Sale and Leaseback Transaction on any fixed or capital assets by the
Borrower or any Subsidiary that is (i) permitted by Section 6.06, (ii) made for
cash consideration in an amount not less than the Fair Market Value of such
fixed or capital asset and (iii) consummated within 360 days after the Borrower
or such Subsidiary, as applicable, acquires or completes the construction of
such fixed or capital asset; provided that, if such Sale and Leaseback
Transaction results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 6.01 and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 6.02.
 
 
103

--------------------------------------------------------------------------------

 
 
        Section 6.04.        Investments, Loans and Advances.  Directly or
indirectly, lend money or credit (by way of guarantee, assumption of debt or
otherwise) or make advances to any person, or purchase or acquire any stock,
bonds, notes, debentures or other obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:
 
        (a)        the Companies may consummate the Transactions;
 
        (b)        Investments outstanding on the Closing Date and identified on
Schedule 6.04(b) and replacements thereof in an aggregate amount not to exceed
the amount existing on the Closing Date; provided that the Borrower shall notify
the Administrative Agent in writing at the time it delivers the financial
statements required pursuant to Section 5.01(b) hereof of any such replacements
with detail thereof reasonably sufficient to the Administrative Agent (for the
purposes of this clause (b), such Investments existing on the Closing Date will
be valued as being equal to the fair market value of such Investments on the
Closing Date, and any replacements of such Investments shall be valued as being
equal to the consideration paid therefore at the time of purchase, in each case
without regard to any increases or decreases in the market value thereof or any
mark-ups or mark-downs in the book value thereof);
 
        (c)        the Companies may (i) acquire and hold accounts receivables
owing to any of them if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;
 
        (d)        Hedging Obligations permitted pursuant to Section 6.01(c);
 
        (e)        loans and advances to directors, employees and officers of
Borrower and the Subsidiaries for bona fide business purposes, in aggregate
amount not to exceed $500,000 at any time outstanding (calculated without regard
to write-downs or write-offs thereof); provided that, no loans in violation of
Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;
 
        (f)        Investments by (i) Borrower in any Subsidiary Guarantor, and
(ii) any Company in Borrower or any Subsidiary Guarantor; provided that any
Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note and, in the case of a loan or advance by a Loan Party, pledged
by such Loan Party as Collateral pursuant to the Security Documents;
 
 
104

--------------------------------------------------------------------------------

 
 
        (g)        Investments in securities of trade creditors or customers in
the ordinary course of business and consistent with such Company’s past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;
 
        (h)        mergers and consolidations in compliance with Section 6.05;
 
        (i)        Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.06;
 
        (j)        Acquisitions of property in compliance with Section 6.07
(other than Section 6.07(a));
 
        (k)        Dividends in compliance with Section 6.08;
 
        (l)        at any time when the Total Leverage Ratio, calculated as of
the last day of the most recent Test Period, is greater than or equal to
2.0:1.0, other Investments in an aggregate amount not to exceed $30,000,000 (the
“Other Investments Basket”); provided that no Default or Event of Default shall
have occurred and be continuing at the time any such Investments are made or
would result from the making of any such Investments; provided further that, at
any time after the Total Leverage Ratio, calculated as of the last day of any
Test Period, is less than 2.0:1.0, the Other Investments Basket shall increase
to $50,000,000 and all Investments that comprise the incremental amount of such
increase in the Other Investment Basket (i.e. $20,000,000) shall be made in
marketable securities that are registered on a national securities exchange (for
purposes of this clause (l), Investments will be valued as being equal to the
consideration paid therefore at the time of purchase without regard to any
increases or decreases in the market value thereof or any mark-ups or mark-downs
in the book value thereof);
 
        (m)        unsecured intercompany loans, by any Company to Holdings
evidenced by the Intercompany Note for purposes and in amounts that would
otherwise be permitted to be made as Dividends to Holdings pursuant to Sections
6.08(b)-(d); provided that the principal amount of any such loans shall reduce
Dollar-for-Dollar the amounts that would otherwise be permitted to be paid for
such purpose in the form of Dividends pursuant to such Section; and
 
        (n)        Investments in an aggregate amount not to exceed $20,000,000
at any time outstanding in joint ventures, partnerships, and similar
arrangements (including foreign joint ventures), whether in corporate,
partnership or other legal form, that do not constitute Subsidiaries; provided,
that (i) any such joint venture, partnership or similar arrangement shall be, or
shall be engaged in, a business of the type that Borrower and its Subsidiaries
are permitted to be engaged in under Section 6.14, and (ii) no Default or Event
of Default shall have occurred and be continuing at the time any such
Investments are made or would result from the making of any such Investments.
 
 
 
105

--------------------------------------------------------------------------------

 
 
        Section 6.05.        Mergers and Consolidations.  Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(or agree to do any of the foregoing at any time), except that the following
shall be permitted:
 
        (a)        dispositions of assets in compliance with Section 6.06 (other
than Section 6.06(d) and Section 6.06(e));
 
        (b)        Permitted Acquisitions;
 
        (c)        any solvent Company (other than Borrower) may merge or
consolidate with or into Borrower or any Subsidiary Guarantor (as long as
Borrower or a Subsidiary Guarantor is the surviving person in such merger or
consolidation and, in the case of any Subsidiary Guarantor, remains a Wholly
Owned Subsidiary of Borrower); provided that the Lien on and security interest
in such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.10 or Section 5.11, as applicable; and
 
        (d)        any Subsidiary may dissolve, liquidate or wind up its affairs
at any time if such dissolution, liquidation or winding up is not
disadvantageous to any Agent or Lender in any material respect.
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.05, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
        Section 6.06.        Asset Sales.  Effect any Asset Sale, or agree to
effect any disposition of any property, except that the following shall be
permitted:
 
        (a)        dispositions of obsolete property by Borrower or any of its
Subsidiaries in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable good faith
judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of the Companies taken as a whole;
 
        (b)        other dispositions of property; provided that (i) the
aggregate consideration received in respect of all dispositions of property
pursuant to this clause (b) shall not exceed $50,000,000 during the term of this
Agreement, (ii) such dispositions of property are made for Fair Market Value and
on an arms-length commercial basis, (iii) at least 80% of the consideration
payable in respect of such disposition of property is in the form of cash or
Cash Equivalents, and (iv) the Borrower uses the proceeds of the disposition to
prepay the Loans as and to the extent required by Section 2.10(c);
 
 
106

--------------------------------------------------------------------------------

 
 
        (c)        leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;
 
        (d)        Investments in compliance with Section 6.04;
 
        (e)        mergers and consolidations in compliance with Section 6.05;
 
        (f)        Dividends in compliance with Section 6.08;
 
        (g)        sales of inventory in the ordinary course of business and
dispositions of cash and Cash Equivalents in the ordinary course of business;
 
        (h)        any disposition of property that constitutes a Casualty
Event;
 
        (i)        any disposition of property by any Subsidiary of Borrower to
Borrower or any of its Wholly Owned Subsidiaries; provided that if the
transferor of such property is a Subsidiary Guarantor, the transferee thereof
must be Borrower or a Subsidiary Guarantor;
 
        (j)        dispositions of Investments or receivables in connection with
the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements; and
 
        (k)        the licensing or sublicensing of intellectual property or
other general intangibles and licenses, sublicenses, leases or subleases of
other property in the ordinary course of business which do not materially
interfere with the business of the Borrower and its Subsidiaries
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.06, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.06, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
        Section 6.07.        Acquisitions.  Purchase or otherwise acquire (in
one or a series of related transactions) any part of the property of any person
(or agree to do any of the foregoing at any time), except that the following
shall be permitted:
 
        (a)        Investments in compliance with Section 6.04;
 
        (b)        Capital Expenditures by Borrower and the Subsidiaries shall
be permitted to the extent permitted by Section 6.10(c);
 
 
107

--------------------------------------------------------------------------------

 
 
        (c)        purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;
 
        (d)        leases or licenses of real or personal property in the
ordinary course of business and in accordance with this Agreement and the
applicable Security Documents;
 
        (e)        Permitted Acquisitions;
 
        (f)        acquisitions of leased property or franchised restaurants so
long as the Acquisition Consideration in respect of such acquisitions does not
exceed $5,000,000 in the aggregate in any fiscal year;
 
        (g)        mergers and consolidations in compliance with Section 6.05;
and
 
        (h)        Dividends in compliance with Section 6.08.
 
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.
 
        Section 6.08.        Dividends.  Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company (including pursuant to any
Synthetic Purchase Agreement) or incur any obligation (contingent or otherwise)
to do so, except that the following shall be permitted:
 
        (a)        [Reserved];
 
        (b)        Dividends by any Company that is a Wholly Owned Subsidiary of
Borrower to Borrower or any Subsidiary Guarantor that is a Wholly Owned
Subsidiary of Borrower;
 
        (c)        payments to Holdings to permit Holdings, and the
substantially concurrent use of such payments by Holdings, to repurchase or
redeem Qualified Capital Stock of Holdings held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company, upon their death,
disability, retirement, severance or termination of employment or service;
provided that the aggregate amount of payments to Holdings shall not exceed, in
any period of 12 consecutive months, $500,000 and, in the aggregate, $1,000,000;
 
        (d)        (i) to the extent actually used substantially concurrently by
Holdings to pay such taxes, costs and expenses, payments by Borrower to or on
behalf of Holdings in an amount sufficient to pay franchise taxes and other fees
required to maintain the legal existence of Holdings and (ii) payments by
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings, in the case
of clauses (i) and (ii) in an aggregate amount not to exceed $1,000,000 in any
period of 12 consecutive months;
 
 
108

--------------------------------------------------------------------------------

 
 
        (e)        Permitted Tax Distributions by Borrower to Holdings, so long
as Holdings uses such distributions substantially concurrently to pay its
taxes;  
 
        (f)        additional cash Dividends to Holdings; provided that after
giving effect to the payment of each such Dividend on a Pro Forma
Basis, Borrower shall be in compliance with all covenants set forth in
Section 6.10 as of the most recent Test Period, and the Borrower shall provide
prior to each such Dividend an executed and completed Compliance Certificate
demonstrating such pro forma compliance; provided further that if the Total
Leverage Ratio, calculated as of the last day of the most recent Test Period,
exceeds 2.0:1.0, such Dividends shall only be permitted if (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) after giving effect to the payment of such Dividends on a Pro
Forma Basis, the Consolidated Fixed Charge Coverage Ratio as of the last day of
the most recent Test Period shall be at least 1.35:1.0, and the Borrower shall
provide prior to each such Dividend an executed and completed Compliance
Certificate demonstrating pro forma compliance with Section 6.10(a) and such
Consolidated Fixed Charge Coverage Ratio, and (iii) after giving effect to the
payment of such Dividends on a Pro Forma Basis, the aggregate amount of the
undrawn and available portion of the Revolving Commitment shall be at least
$5,000,000;
 
provided that the amount of Dividends that may be made for a particular purpose
pursuant to Sections 6.08(b)-(d) shall be reduced Dollar-for-Dollar by the
amount of any such payments made for such purpose in the form of an intercompany
loan by Borrower or one of its Subsidiaries to Holdings pursuant to
Section 6.04(m).
 
        Section 6.09.        Transactions with Affiliates.  Enter into, directly
or indirectly, any transaction or series of related transactions, whether or not
in the ordinary course of business, with any Affiliate of any Company (other
than between or among Borrower and one or more Subsidiary Guarantors), other
than on terms and conditions at least as favorable to such Company as would
reasonably be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
 
        (a)        Dividends permitted by Section 6.08;
 
        (b)        Investments permitted by Section 6.04;
 
        (c)        reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the applicable Company;
 
        (d)        the Transactions;
 
        (e)        any issuance of Equity Interests (other than Disqualified
Capital Stock) of Borrower to Affiliates of Borrower; and
 
 
109

--------------------------------------------------------------------------------

 
 
        (f)        any transaction with suppliers or franchisees in the ordinary
course of business that are on substantially similar terms to those contained in
similar transactions by Borrower or any of its Subsidiaries with unaffiliated
suppliers and franchisees consistent with past practice.
 
        Section 6.10.        Financial Covenants.  
 
        (a)        Maximum Total Leverage Ratio. Permit the Total Leverage
Ratio, as of the last day of any fiscal quarter ending nearest to any Test
Period End Date set forth in the table below, to exceed the ratio set forth
opposite such Test Period in the table below:
 
Test Period End Date
Total Leverage Ratio
September 30, 2012
3.75 to 1.0
December 31, 2012
3.75 to 1.0
March 31, 2013
3.75 to 1.0
June 30, 2013
3.75 to 1.0
September 30, 2013
3.50 to 1.0
December 31, 2013
3.50 to 1.0
March 31, 2014
3.50 to 1.0
June 30, 2014
3.50 to 1.0
September 30, 2014
3.25 to 1.0
December 31, 2014
3.25 to 1.0
March 31, 2015
3.25 to 1.0
June 30, 2015
3.25 to 1.0
September 30, 2015
3.00 to 1.0
December 31, 2015
3.00 to 1.0
March 31, 2016
3.00 to 1.0
June 30, 2016
3.00 to 1.0
September 30, 2016
3.00 to 1.0
December 31, 2016
3.00 to 1.0
March 31, 2017
3.00 to 1.0
June 30, 2017
3.00 to 1.0
September 30, 2017
3.00 to 1.0

 
        (b)        Minimum Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio as of the last day of any Test Period
to be less than 1.25 to 1.0.
 
        (c)        Limitation on Capital Expenditures.  Permit the aggregate
amount of Capital Expenditures made in any fiscal year to exceed $20,000,000.
 
 
110

--------------------------------------------------------------------------------

 
 
Section 6.11.        Prepayments of Other Indebtedness; Modifications of
Organizational Documents, Acquisition and Certain Other Documents,
etc.  Directly or indirectly:
 
        (a)        (including pursuant to any Synthetic Purchase Agreement) make
or offer to make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption, retirement, defeasance, or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any Subordinated
Indebtedness; or
 
        (b)        terminate, amend, modify (including electing to treat any
Pledged Interests (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC) or change any of its Organizational Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments, modifications
or changes or such new agreements which are not, and could not reasonably be
expected to be, adverse in any material respect to the interests of any Agent or
Lender.
 
        Section 6.12.        Limitation on Certain Restrictions on
Subsidiaries.  Directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance, restriction or condition on the
ability of any Subsidiary to (i) pay Dividends or make any other distributions
on its Equity Interests or any other interest or participation in its profits
owned by any Company, or pay any Indebtedness owed to any Company, (ii) make
loans or advances to any Company or (iii) transfer any of its properties to any
Company, except for such encumbrances, restrictions or conditions existing under
or by reason of:
 
        (a)        applicable Legal Requirements;
 
        (b)        this Agreement and the other Loan Documents;
 
        (c)        customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of a Subsidiary;
 
        (d)        customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business;
 
        (e)        customary restrictions and conditions contained in any
agreement relating to the sale or other disposition of any property pending the
consummation of such sale; provided that (i) such restrictions and conditions
apply only to the property to be sold, and (ii) such sale or other disposition
is permitted hereunder; or
 
        (f)        agreements listed on Schedule 6.12 and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that the amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
are not materially more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
on the Closing Date (as determined in good faith by Borrower).
 
 
111

--------------------------------------------------------------------------------

 
 
        Section 6.13.        Limitation on Issuance of Capital Stock.  With
respect to Borrower or any Subsidiary, issue any Equity Interest (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of Borrower or any Subsidiaries in any class
of the Equity Interests of such Subsidiary, (ii) Subsidiaries of Borrower formed
or acquired after the Closing Date in accordance with Section 6.14 may issue
Equity Interests to Borrower or the Wholly Owned Subsidiary of Borrower which is
to own such Equity Interests, and (iii) Borrower may issue common stock that is
Qualified Capital Stock to Holdings.  All Equity Interests issued in accordance
with this Section 6.13(b) shall, to the extent required by Sections 5.11 and
5.12 or any Security Document, be delivered to the Collateral Agent for pledge
pursuant to the applicable Security Document.
 
        Section 6.14.        Business.  With respect to Borrower and its
Subsidiaries, engage (directly or indirectly) in any businesses other than those
businesses in which Borrower and its Subsidiaries are engaged on the Closing
Date as described in the Confidential Information Memorandum (or which are
substantially related thereto or are reasonable extensions thereof).
 
        Section 6.15.        Limitation on Accounting Changes.  Make or permit,
any material change in accounting policies or reporting practices, without the
consent of the Required Lenders, which consent shall not be unreasonably
withheld, except changes that are required by GAAP (subject in each case to the
provisions of Section 1.04).
 
        Section 6.16.        Fiscal Periods.  Change its fiscal year-end (a 52-
or 53- week fiscal year) to a date other than the last Wednesday in September of
each calendar year or change its fiscal quarter ends to dates other than the
last Wednesday of the applicable fiscal quarter (the first, third, and fourth
fiscal quarters contain 12 weeks (or 13 weeks in the fourth fiscal quarter in a
53-week fiscal year) and the second fiscal quarter contains 16 weeks), except
that in the event Holdings changes its fiscal year and fiscal quarter ends to
calendar year and calendar quarter ends, the Companies shall be permitted to
change their fiscal year and fiscal quarter ends to more closely align such
fiscal year and fiscal quarter ends to those of Holdings.
 
        Section 6.17.        No Further Negative Pledge.  Enter into any
agreement, instrument, deed or lease which prohibits or limits the ability of
any Company to create, incur, assume or suffer to exist any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens (other than Liens permitted under Section 6.02(n)) on
the properties encumbered thereby; (c) any prohibition or limitation that (i)
exists pursuant to applicable Legal Requirements, or (ii) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property pending the consummation of such sale; provided that (1) such
restrictions apply only to the property to be sold and such sale is permitted
hereunder, and (2) such sale is permitted hereunder, or (iii) restricts
subletting or assignment of any lease governing a leasehold interest of Borrower
or one of its Subsidiaries; (d) prohibitions and limitations contained in any
agreement to which a Subsidiary is a party that was in effect at the time such
Subsidiary became a Subsidiary of a Borrower, so long as such agreement was not
entered into in anticipation or contemplation of such person becoming a
Subsidiary and such prohibitions and limitations only relate to such Subsidiary;
(e) customary non-assignment provisions in customer contracts and licenses of
(or any other grants of rights to use) Intellectual Property, in each case
entered into in the ordinary course of business; and (f) is imposed by any
amendments that are otherwise permitted by the Loan Documents of the contracts,
instruments or obligations referred to in this Section 6.17; provided that such
amendments are no more restrictive with respect to the prohibitions and
limitations in such contracts, instruments or obligations as in effect prior to
any such amendment.
 
 
112

--------------------------------------------------------------------------------

 
 
        Section 6.18.        Anti-Terrorism Law; Anti-Money
Laundering.  (a) Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Companies shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Companies’ compliance with this Section 6.18).
 
        (b)        Cause or permit any of the funds of such Company that are
used to repay the Credit Extensions to be derived from any unlawful activity
with the result that the making of the Credit Extensions would be in violation
of Legal Requirements.
 
        Section 6.19.        Embargoed Person.  Cause or permit (a) any of the
funds or properties of the Companies that are used to repay the Loans or other
Credit Extensions to constitute property of, or be beneficially owned directly
or indirectly by, any person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons”
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute including the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Order or regulation promulgated thereunder, with the
result that the investment in the Companies (whether directly or indirectly) is
prohibited by applicable Legal Requirements, or the Loans or other Credit
Extensions made by the Lenders and the Issuing Bank would be in violation of
Legal Requirements, or (2) the Executive Order, any related enabling legislation
or any other similar executive orders, or (b) any Embargoed Person to have any
direct or indirect interest, of any nature whatsoever in the Companies, with the
result that the investment in the Companies (whether directly or indirectly) is
prohibited by applicable Legal Requirements or the Credit Extensions are in
violation of applicable Legal Requirements.
 
        Section 6.20.        Interest Rate Protection.  Within 120 days of the
Closing Date, the Borrower shall hedge its interest rate risk on $65,000,000 of
the principal amount of the Term Loans (the “Notional Amount”) through the use
of one or more interest rate Hedging Agreements with counter-parties reasonably
acceptable to the Administrative Agent to effectively limit the amount of
interest that the Borrower must pay on the Notional Amount to not more than a
rate reasonably acceptable to the Administrative Agent and such Hedging
Agreements shall be outstanding for a period of not less than two years.
 
 
113

--------------------------------------------------------------------------------

 
 
Article VII
 
Guarantee
 
        Section 7.01.        The Guarantee.  The Subsidiary Guarantors hereby,
jointly and severally, guarantee, as primary obligors and not as sureties, to
each Secured Party and their respective successors and assigns, the prompt
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”).  The Subsidiary Guarantors hereby jointly and severally agree
that if Borrower or other Subsidiary Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
        Section 7.02.        Obligations Unconditional.  The obligations of the
Subsidiary Guarantors under Section 7.01 shall constitute a guaranty of payment
and performance and not of collection and to the fullest extent permitted by
applicable Legal Requirements, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Subsidiary Guarantor (except for payment in full of the
Guaranteed Obligations).  Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
 
        (a)        at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
 
114

--------------------------------------------------------------------------------

 
 
        (b)        any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;
 
        (c)        the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
 
        (d)        any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents; or
 
        (e)        the release of any other Subsidiary Guarantor pursuant to
Section 7.09.
 
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower or
any Subsidiary Guarantor under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Subsidiary Guarantors waive any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee.  This Guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Subsidiary Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against Borrower
or against any other person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Subsidiary Guarantors and their respective
successors and assigns, and shall inure to the benefit of the Secured Parties,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
 
        Section 7.03.        Reinstatement.  The obligations of the Subsidiary
Guarantors under this Article VII shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.
 
 
115

--------------------------------------------------------------------------------

 
 
        Section 7.04.        Subrogation; Subordination.  Each Subsidiary
Guarantor hereby agrees that until the indefeasible payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Subsidiary Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  Any Indebtedness of any Loan Party permitted pursuant to
Section 6.04(f) shall be subordinated to such Loan Party’s Secured Obligations
in the manner set forth in the Intercompany Note evidencing such Indebtedness.
 
        Section 7.05.        Remedies.  The Subsidiary Guarantors jointly and
severally agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of Borrower under this Agreement and other Loan Documents may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 7.01.
 
        Section 7.06.        Instrument for the Payment of Money.  Each
Subsidiary Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Subsidiary Guarantor in the payment of any moneys due hereunder, shall have the
right to bring a motion-action under New York CPLR Section 3213.
 
        Section 7.07.        Continuing Guarantee.  The guarantee in this
Article VII is a continuing guarantee of payment and performance, and shall
apply to all Guaranteed Obligations whenever arising.
 
        Section 7.08.        General Limitation on Guarantee Obligations.  In
any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Legal Requirement affecting the
rights of creditors generally, if the obligations of any Subsidiary Guarantor
under Section 7.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the rights of subrogation and
contribution established in Sections 7.04 and 7.10, respectively) that is valid
and enforceable, not void or voidable and not subordinated to the claims of
other creditors as determined in such action or proceeding.
 
        Section 7.09.        Release of Guarantors.  If, in compliance with the
terms and provisions of the Loan Documents, (i) all of the Equity Interests or
(ii) all or substantially all of the property of any Subsidiary Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or persons
(other than any Company or any Affiliate thereof), such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released
from its obligations under this Agreement (including under Section 10.03) and
its obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of the sale of all of the Equity Interests of
the Transferred Guarantor, the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Documents shall be released, and, so long as
Borrower shall have previously provided the Collateral Agent and the
Administrative Agent such certifications or documents the Collateral Agent
and/or the Administrative Agent as shall reasonably request, the Collateral
Agent shall take such actions as are necessary to effect each release described
in this Section 7.09 in accordance with the relevant provisions of the Security
Documents.
 
 
116

--------------------------------------------------------------------------------

 
 
        Section 7.10.        Right of Contribution.  Each Subsidiary Guarantor
hereby agrees that to the extent that a Subsidiary Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Subsidiary
Guarantor shall be entitled to seek and receive contribution from and against
any other Subsidiary Guarantor hereunder which has not paid its proportionate
share of such payment.  Each Subsidiary Guarantor’s right of contribution shall
be subject to the terms and conditions of Section 7.04.  The provisions of this
Section 7.10 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders for the full amount guaranteed by such Subsidiary Guarantor
hereunder.
 
Article VIII
 
Events of Default
 
        Section 8.01.        Events of Default.  Upon the occurrence and during
the continuance of any of the following events (each, an “Event of Default”):
 
        (a)        default shall be made in the payment of any principal of any
Loan or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof (including a Term Loan Repayment Date)
or at a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
        (b)        default shall be made in the payment of any interest on any
Credit Extension or any Fee or any other amount (other than an amount referred
to in paragraph (a) above) due under any Loan Document, when and as the same
shall become due and payable, whether at the due date thereof (including an
Interest Payment Date) or at a date fixed for prepayment (whether voluntary or
mandatory) or by acceleration or demand thereof or otherwise, and such default
shall continue unremedied for a period of three Business Days;
 
        (c)        any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings of Loans or issuances of
Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
 
 
117

--------------------------------------------------------------------------------

 
 
        (d)        default shall be made in the due observance or performance by
any Company of any covenant, condition or agreement contained in Sections 5.01,
5.02, 5.03(a), 5.04(a), 5.08, 5.11 or 5.14 or in Article VI;
 
        (e)        default shall be made in the due observance or performance by
any Company of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (a), (b) or (d) immediately
above) and such default shall continue unremedied or shall not be waived for a
period of 30 days (or 10 Business Days in the case of the Fee Letter) after the
occurrence thereof;
 
        (f)        any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, such Indebtedness to become due
prior to its stated maturity or become subject to a mandatory offer to purchase
by the obligor; provided that it shall not constitute an Event of Default
pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $3,500,000 at any one
time;
 
        (g)        an Insolvency Proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company or of a substantial part of the property of any
Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator, liquidator,
rehabilitator or similar official for any Company or for a substantial part of
the property of any Company, or (iii) the winding-up or liquidation of any
Company; and such proceeding or petition shall continue undismissed for 60 days
or an Order approving or ordering any of the foregoing shall be entered;
 
        (h)        any Company shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar Legal Requirement, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any Insolvency Proceeding or the filing of any petition described in clause (g)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company or for a substantial part of the property of any
Company, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, (vii) wind up or liquidate, or
(viii) take any action for the purpose of effecting any of the foregoing;
 
 
118

--------------------------------------------------------------------------------

 
 
        (i)        one or more Orders for the payment of money in an aggregate
amount in excess of $3,500,000 (that are not covered by insurance from an
unaffiliated insurance company with an A.M. Best financial strength rating of at
least A-, it being understood that even if such amounts are covered by insurance
from such an insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company or
such insurance company has not been promptly notified of such amounts or such
insurance company is not participating in the defense thereof with customary
diligence (as reasonably determined by the Administrative Agent)) shall be
rendered against any Company or any combination thereof and the same shall
remain unpaid, undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such Order;
 
        (j)        one or more ERISA Events shall have occurred that, when taken
together with all other such ERISA Events that have occurred, could reasonably
be expected to result in liability of any Company or any of its ERISA Affiliates
in an aggregate amount exceeding $3,500,000 or the imposition of a Lien on any
properties of a Company;
 
        (k)        any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents (including a valid, enforceable, perfected first priority
security interest in and Lien on, all of the Collateral thereunder (except as
otherwise expressly provided in this Agreement or such Security Document and
except for any failure to perfect a security interest caused by the Collateral
Agent’s gross negligence or willful misconduct)) in favor of the Collateral
Agent, or shall be asserted by or on behalf of any Company not to be, a valid,
enforceable, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby; provided that it shall not be an Event of Default
under this paragraph (k) if the Collateral Agent shall not have, or shall cease
to have, a valid, enforceable and perfected first priority security interest in
or Lien on any Collateral purported to be covered by the Security Documents that
(i) has a Fair Market Value, individually or in the aggregate, of less than
$1,000,000 and (ii) is not material to the operations or the businesses of the
Companies, taken as a whole, in each case as determined by the Collateral Agent
in its reasonable discretion;
 
        (l)        any Loan Document or any material provisions thereof shall at
any time and for any reason be declared by a court of competent jurisdiction to
be null and void, or a proceeding shall be commenced by or on behalf of any Loan
Party or any other person, or by any Governmental Authority, seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Company (directly or
indirectly) shall repudiate, revoke, terminate or rescind (or purport to do any
of the foregoing) or deny any portion of its liability or obligation for the
Obligations; or
 
 
119

--------------------------------------------------------------------------------

 
 
        (m)        there shall have occurred a Change in Control; or
 
        (n)        any Company shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has, or
could reasonably be expected to result in, a Material Adverse Effect by virtue
of any determination, ruling, decision or Order of any court or Governmental
Authority of competent jurisdiction;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments; (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Loan Parties accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties, anything contained herein or in any other
Loan Document or otherwise to the contrary notwithstanding; and (iii) exercise
any and all of its other rights and remedies under applicable Legal
Requirements, hereunder and under the other Loan Documents; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Loan Parties,
anything contained herein or in any other Loan Document or otherwise to the
contrary notwithstanding.
 
In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.
 
 
120

--------------------------------------------------------------------------------

 
 
Article IX
 
The Administrative Agent and The Collateral Agent
 
        Section 9.01.        Appointment.  (a) Each Lender and the Issuing Bank
hereby irrevocably designates and appoints each of the Administrative Agent and
the Collateral Agent as an agent of such Lender under this Agreement and the
other Loan Documents.  Each Lender irrevocably authorizes each Agent, in such
capacity, through its agents or employees, to take such actions on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article IX are solely for the benefit of the Agents, the Lenders and the Issuing
Bank, and no Loan Party shall have rights as a third party beneficiary of any
such provisions.
 
        (b)        Each Lender irrevocably appoints each other Lender as its
agent and bailee for the purpose of perfecting Liens (whether pursuant to
Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured
Parties, in assets in which, in accordance with the UCC or any other applicable
Legal Requirement a security interest can be perfected by possession or
control.  Should any Lender (other than the Collateral Agent) obtain possession
or control of any such Collateral, such Lender shall notify the Collateral Agent
thereof, and, promptly following the Collateral Agent’s request therefor, shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.
 
        Section 9.02.        Agent in Its Individual Capacity.  Each person
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such person and its Affiliates may accept deposits from,
lend money to, act as financial advisor or in any other advisory capacity for,
and generally engage in any kind of business with, any Company or Affiliate
thereof as if it were not an Agent hereunder and without duty to account
therefor to the Lenders or the Issuing Bank.
 
        Section 9.03.        Exculpatory Provisions. No Agent shall have any
duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) no Agent shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable Legal Requirements, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Company or any of its
Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity.  No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as any Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 10.02).  No Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by Borrower, a Lender, or the Issuing Bank, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan
Document.   Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Each party to this Agreement acknowledges and
agrees that the Administrative Agent may from time to time use one or more
outside service providers for the tracking of all UCC financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of Borrower and the other Loan
Parties.  No Agent shall be liable for any action taken or not taken by any such
service provider.
 
 
121

--------------------------------------------------------------------------------

 
 
        Section 9.04.        Reliance by Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or advisors.
 
        Section 9.05.        Delegation of Duties.  Each Agent may perform any
and all of its duties and exercise its rights and powers by or through, or
delegate any and all such rights and powers to, any one or more sub-agents
appointed by such Agent.  Each Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates.  The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of each Agent and any
such sub-agent, and shall apply, without limiting the foregoing, to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
 
122

--------------------------------------------------------------------------------

 
 
        Section 9.06.        Successor Agent.  Each Agent may resign as such at
any time upon at least 10 days’ prior notice to the Lenders, the Issuing Bank
and Borrower.  Upon any such resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor Agent from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 10 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent, which
successor shall be a commercial banking institution organized under the laws of
the United States (or any State thereof) or a United States branch or agency of
a commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided that if such retiring Agent is unable
to find a commercial banking institution that is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
retiring (or retired) Agent shall be discharged from its duties and obligations
under the Loan Documents, and the Lenders shall assume and perform all of the
duties of the Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent.
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan
Documents.  The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.03 and Sections 10.08 to 10.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
        Section 9.07.        Non-Reliance on Agent and Other Lenders.  Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.   Each Lender further represents and warrants that it has reviewed
the Confidential Information Memorandum and each other document made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof
(including any such terms and conditions set forth, or otherwise maintained, on
the Platform with respect thereto).  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
        Section 9.08.        No Other Duties.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, lead managers, arrangers, lead arrangers or co-arrangers
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, Collateral
Agent, a Lender or the Issuing Bank hereunder.
 
 
123

--------------------------------------------------------------------------------

 
 
        Section 9.09.        Indemnification.  The Lenders severally agree to
indemnify each Agent in its capacity as such and each of its Related Persons (to
the extent not reimbursed by Borrower or the Guarantors and without limiting the
obligation of Borrower or the Subsidiary Guarantors to do so), ratably according
to their respective outstanding Loans and Commitments in effect on the date on
which indemnification is sought under this Section 9.09 (or, if indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, fines, penalties, actions, claims, suits, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements of
any kind whatsoever that may at any time (whether before or after the payment of
the Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Person in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (in all cases, whether or not caused or arising, in whole or in
part, out of the comparative, contributory or sole negligence of any agent or
related person); provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and nonappealable judgment
of a court of competent jurisdiction to have directly resulted solely and
directly from such Agent’s or Related Party’s, as the case may be, gross
negligence or willful misconduct.  The agreements in this Section 9.09 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
        Section 9.10.        Secured Hedge Agreements and Bank Product
Obligations.  No Affiliate of an Agent or a Lender that obtains the benefits of
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedge Agreements secured by the Security Documents and
treasury, depository and cash management services or automated clearinghouse
transfer of funds and commercial credit card, stored value card and merchant
card services secured by the Security Documents, unless the Administrative Agent
has received written notice of such agreements or services, together with such
supporting documentation as the Administrative Agent may request.
 
        Section 9.11.        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Insolvency Laws, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:
 
 
124

--------------------------------------------------------------------------------

 
 
        (a)        to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, LC Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank, the Collateral Agent, and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank, the Collateral Agent, and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank, the Collateral Agent, and the
Administrative Agent under Sections 2.05 and 10.03(a)) allowed in such judicial
proceeding; and
 
        (b)        to collect and receive, or direct the Collateral Agent to
collect and receive, any monies or other property payable or deliverable on any
such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Issuing Bank and the Collateral Agent to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank and the Collateral Agent, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 10.03(a).
 
Article X
 
Miscellaneous
 
        Section 10.01.        Notices.  
 
        (a)        Generally.  Notices and other communications provided for
herein shall, except as provided in Section 10.01(b), be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
        (i)        if to any Loan Party, to Borrower at 36 South Pennsylvania
Street, Suite 500, Indianapolis, Indiana 46204, Attention: Duane E. Geiger,
Telecopy No.: (317) 633-4105, email: duane.geiger@steaknshake.com, with a copy
to: Olshan Frome Wolosky LLP, Park Avenue Tower, 65 East 55th street, New York,
New York 10022, Attention:  Steven Wolosky, Telecopy No.: (212) 451-2222, email:
swolosky@olshanlaw.com;
 
        (ii)        if to the Administrative Agent, Collateral Agent, Swingline
Lender or Issuing Bank, to it at: Fifth Third Bank, Fifth Third Center, 38
Fountain Square Plaza, Cincinnati, Ohio 45263, Attention: Judy Huls, Telecopy
No: (513) 534-0875, email: judy.huls@53.com, with a copy to: 251 North Illinois,
Suite 1000, Indianapolis, Indiana 46204, Attention:  William J. Krummen,
Telecopy No.: (317) 383-2320, email: william.krummen@53.com; and
 
 
125

--------------------------------------------------------------------------------

 
 
        (iii)        if to a Lender, to it at its address (or telecopy number or
email) set forth on Annex I or in the Assignment and Acceptance pursuant to
which such Lender shall have become a party hereto;
 
Notices and other communications to the Lenders and the Issuing Bank hereunder
may (subject to Section 10.01(b)) be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent.  Any party hereto may change
its address, telecopier number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.
 
        (b)        Posting.  Each Loan Party hereby agrees that it will provide
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this
Agreement and any other Loan Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to Borrower by the Administrative Agent from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require.  In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require.  Nothing
in this Section 10.01 shall prejudice the right of the Agents, any Lender, the
Issuing Bank or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall reasonably require.
 
        (c)        Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to the e-mail address(es) set forth
above shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (a), of notification that such
notice or communication is available and identifying the website address
therefore, provided that, for both clauses (i) and (ii), if such notice, email
or other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.
 
 
126

--------------------------------------------------------------------------------

 
 
        (d)        Each Loan Party further agrees that the Administrative Agent
may make the Communications available to the other Agents, the Lenders or the
Issuing Bank by posting the Communications on IntraLinks, SyndTrak or a
substantially similar electronic transmission system (the “Platform”).  The
Platform is provided “as is” and “as available.” The Agents do not warrant the
accuracy or completeness of the Communications, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the
communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform.  Notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address of notification that such notice or
communication is available and identifying the website address therefor.
 
        Section 10.02.        Waivers; Amendment. (a) No failure or delay by any
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
Section 10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.  No notice or demand on Borrower or any other Loan
Party in any case shall entitle Borrower or any other Loan Party to any other or
further notice or demand in similar or other circumstances.
 
        (b)        Subject to Section 2.16(c) and Section 10.02(c), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are parties thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall:
 
        (i)        increase the Commitment of any Lender without the written
consent of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default (or any definition used, respectively, therein) shall constitute an
increase in the Commitment of any Lender for purposes of this clause (i));
 
 
127

--------------------------------------------------------------------------------

 
 
        (ii)        reduce the principal amount or premium, if any, of any Loan
or LC Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)) , or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this
clause (ii));
 
        (iii)       postpone or extend the maturity of any Loan, or any
scheduled date of payment of or the installment otherwise due on the principal
amount of any Term Loan under Section 2.09, or the required date of payment of
any Reimbursement Obligation, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment (other than a waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or postpone the scheduled date of expiration of any Commitment
or postpone the scheduled date of expiration of any Letter of Credit beyond the
Letter of Credit Expiration Date, without the written consent of each Lender
directly affected thereby;
 
        (iv)      change Section 2.14(b), (c) or (d) in a manner that would
alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender;
 
        (v)       change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this
Section 10.02) specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);
 
        (vi)      release all or substantially all of the Subsidiary Guarantors
from their respective Guarantees (except as expressly provided in Article VII),
or limit their liability in respect of such Guarantees, without the written
consent of each Lender;
 
        (vii)     except as expressly permitted in this Agreement or any
Security Document, release all or substantially all of the Collateral from the
Liens of the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;
 
        (viii)    change any provisions of any Loan Document in a manner that by
its terms adversely and directly affects the rights in respect of payments due
to Lenders holding Loans of any Class materially differently than those holding
Loans of any other Class, without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
directly affected Class;
 
 
128

--------------------------------------------------------------------------------

 
 
        (ix)       change the order of application of prepayments among Term
Loans and Revolving Commitments under Section 2.10(h) or change the application
of prepayments of Term Loans set forth in Section 2.10(h) in each case without
the written consent of each Lender in the directly affected Class, or
 
        (x)        change Section 10.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender;
 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms directly affects the rights or duties under this Agreement of the
Revolving Lenders (but not the Term Loan Lenders), or the Term Loan Lenders (but
not the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 10.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (3) any waiver, amendment or modification prior to the
achievement of a successful syndication of the credit facilities provided herein
(as determined by the Arranger in its sole discretion) may not be effected
without the written consent of the Arranger.  Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Borrower, the Required Lenders, and the Administrative Agent (and, if
their rights or obligations are affected thereby, the Issuing Bank and the
Swingline Lender) if (x) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment, (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of, premium, if any, and interest accrued on each Loan made by it and
all other amounts owing to it or accrued for its account under this Agreement,
and (z) Section 2.16(b) is complied with.
 
        (c)        Without the consent of any other person, the applicable Loan
Party or Loan Parties and the Administrative Agent and/or Collateral Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or assets so that the security interests therein comply with applicable
Legal Requirements.
 
 
129

--------------------------------------------------------------------------------

 
 
        Section 10.03.        Expenses; Indemnity; Damage Waiver.  (a) The Loan
Parties agree, jointly and severally, to pay, promptly upon demand:
 
        (i)        all reasonable and documented out-of-pocket costs and
expenses incurred by the Arranger, the Administrative Agent, the Collateral
Agent, the Swingline Lender and the Issuing Bank, including the reasonable fees,
charges and disbursements of Advisors for the Arranger, the Administrative
Agent, the Collateral Agent, the Swingline Lender and the Issuing Bank, in
connection with the syndication of the Loans and Commitments, the preparation,
negotiation, execution and delivery of the Loan Documents, the administration of
the Credit Extensions and Commitments, the perfection and maintenance of the
Liens securing the Collateral (including, without limitation, conducting
Collateral audits from time to time) and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided that
the fees, charges and disbursements of counsel for the Administrative Agent and
the Collateral Agent shall (except, in all events, in the case of any conflict
of interest (as reasonably determined by either the Administrative Agent or
Collateral Agent)) be limited to the fees, charges and disbursements of one lead
counsel to such persons, taken as a whole, together with one regulatory counsel
and one local counsel in any relevant jurisdiction;
 
        (ii)        all documented out-of-pocket costs and expenses incurred by
the Administrative Agent or the Collateral Agent, including the fees, charges
and disbursements of Advisors for the Administrative Agent and the Collateral
Agent, in connection with any action, claim, suit, litigation, investigation,
inquiry or proceeding affecting the Collateral or any part thereof, in which
action, claim, suit, litigation, investigation, inquiry or proceeding the
Administrative Agent or the Collateral Agent is made a party or participates or
in which the right to use the Collateral or any part thereof is threatened, or
in which it becomes necessary in the judgment of the Administrative Agent or the
Collateral Agent to defend or uphold the Liens granted by the Security Documents
(including any action, claim, suit, litigation, investigation, inquiry or
proceeding to establish or uphold the compliance of the Collateral with any
Legal Requirements); provided that the fees, charges and disbursements of
counsel for the Administrative Agent and the Collateral Agent shall (except, in
all events, in the case of any conflict of interest (as reasonably determined by
either the Administrative Agent or Collateral Agent)) be limited to the fees,
charges and disbursements of one lead counsel to such persons, taken as a whole,
together with one regulatory counsel and one local counsel in any relevant
jurisdiction;
 
        (iii)       all documented out-of-pocket costs and expenses incurred by
the Arranger, the Administrative Agent, the Collateral Agent, any other Agent,
the Swingline Lender, the Issuing Bank or any Lender, including the fees,
charges and disbursements of Advisors for any of the foregoing, incurred in
connection with the enforcement or protection of its rights under the Loan
Documents, including its rights under this Section 10.03(a), or in connection
with the Loans made or Letters of Credit issued hereunder and the collection of
the Secured Obligations, including all such costs and expenses incurred during
any workout, restructuring or negotiations in respect of the Secured
Obligations; and
 
 
130

--------------------------------------------------------------------------------

 
 
        (iv)      all Other Taxes in respect of the Loan Documents.
 
        (b)        The Loan Parties agree, jointly and severally, to indemnify
the Agents, each Lender, the Issuing Bank and the Swingline Lender and each of
their respective Related Persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket
costs and any and all losses, claims, damages, liabilities, fees, fines,
penalties, actions, judgments, suits and related expenses, including reasonable
Advisors fees, charges and disbursements (collectively, “Claims”), incurred by,
imposed on or asserted against any Indemnitee, directly or indirectly, arising
out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents or
any agreement or instrument contemplated thereby or the performance by the
parties thereto of their respective obligations thereunder, (ii) any actual or
proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, (iv) any actual or
alleged presence or Release or threatened Release of Hazardous Materials, on,
at, under or from any property owned, leased or operated by any Company at any
time, or any Environmental Claim or threatened Environmental Claim related in
any way to any Company, (v) any past, present or future non-compliance with, or
violation of, Environmental Laws or Environmental Permits applicable to any
Company, or any Company’s business, or any property presently or formerly owned,
leased, or operated by any Company or their predecessors in interest, (vi) the
environmental condition of any property owned, leased, or operated by any
Company at any time, or the applicability of any Legal Requirements relating to
such property, whether or not occasioned wholly or in part by any condition,
accident or event caused by any act or omission of any Company, (vii) the
imposition of any environmental Lien encumbering any Real Property, (viii) the
consummation of the Transactions and the other transactions contemplated hereby
(including the syndication of the Credit Facilities) or (ix) any actual or
prospective action, claim, suit, litigation, investigation, inquiry or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or
otherwise, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have directly resulted solely from the gross negligence or willful
misconduct of such Indemnitee.
 
        (c)        The Loan Parties agree, jointly and severally, that, without
the prior written consent of the Administrative Agent and any affected Lender,
which consent(s) will not be unreasonably withheld, the Loan Parties will not
enter into any settlement of a Claim in respect of the subject matter of
clauses (i) through (ix) of Section 10.03(b) unless such settlement includes an
explicit and unconditional release from the party bringing such Claim of all
Indemnitees.
 
        (d)        The provisions of this Section 10.03 shall remain operative
and in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans, Reimbursement Obligations and
any other Secured Obligations, the release of any Subsidiary Guarantor or of all
or any portion of the Collateral, the expiration of the Commitments, the
expiration of any Letter of Credit, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Agents, the Issuing Bank or any
Lender.  All amounts due under this Section 10.03 shall be accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
 
 
131

--------------------------------------------------------------------------------

 
 
        (e)        To the extent that the Loan Parties fail to pay any amount
required to be paid by them to the Agents, the Issuing Bank or the Swingline
Lender under Sections 10.03(a) or (b) in accordance with Section 10.03(g), each
Lender severally agrees to pay to the Agents, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
Claim was incurred by or asserted against any of the Agents, the Issuing Bank or
the Swingline Lender in its capacity as such.  For purposes of this
Section 10.03(e), a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposure, outstanding Term Loans and
unused Commitments at the time.
 
        (f)        To the fullest extent permitted by applicable Legal
Requirements, no Loan Party shall assert, and each Loan Party hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
exemplary, consequential, or punitive damages (including any loss of profits,
business or anticipated savings) arising out of, in connection with, or as a
result of, any Loan Document or any agreement or instrument contemplated hereby
or thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with the Loan Documents or the transactions
contemplated hereby or thereby.
 
        (g)        All amounts due under this Section 10.03 shall be payable not
later than 10 days after demand therefor.
 
        (h)        This Section 10.03 shall not apply to any Taxes other than
Other Taxes.
 
        Section 10.04.        Successors and Assigns.  (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
the Loan Parties may not assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender, and each Lender, which consent may be withheld in their respective sole
discretion (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void).  Nothing in this Agreement or any other
Loan Document, express or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants to the extent expressly provided in
Section 10.04(e) and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.
 
 
132

--------------------------------------------------------------------------------

 
 
        (b)        Any Lender shall have the right at any time to assign to one
or more assignees (other than any Company or any Affiliate thereof, a natural
person or a Borrower Competitor) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that:
 
        (i)        except in the case of (A) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, (B) any assignment made in connection
with the syndication of the Commitments and Loans by the Arranger or (C) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Term Loan Commitment or Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and the amount of the
Revolving Commitment or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $2,500,000;
 
        (ii)        each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement, except that this clause (ii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
        (iii)       the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500; provided that such fee shall not be
payable in the case of (A) an assignment by any Lender to an Approved Fund of
such Lender, (B) any assignment made in connection with the primary syndication
of the Commitments and Loans by the Arranger or (C) an assignment settled
through the Administrative Agent;
 
        (iv)      the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire;
 
        (v)        in the case of an assignment of all or a portion of a
Revolving Commitment or any Revolving Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld, delayed or conditioned);
 
        (vi)      except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, the Administrative Agent must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld, delayed or conditioned); and
 
        (vii)     in the case of an assignment of all or a portion of a
Revolving Commitment, a Loan or any Revolving Lender’s obligations in respect of
its LC Exposure or Swingline Exposure (except in the case of (A) an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, or (B) any assignment
made in connection with the syndication of the Commitments and Loans by the
Arranger), Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld, delayed or conditioned);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having acknowledged receipt of
notice thereof.
 
 
133

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if a Default has occurred and is continuing any
consent of Borrower otherwise required under this paragraph shall not be
required.  Subject to acceptance and recording thereof pursuant to
Section 10.04(d), from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15 shall be
limited to the amount, if any, that would have been payable thereunder by
Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03).
 
        (c)        The Administrative Agent, acting for this purpose as an agent
of Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive in the absence of manifest error, and Borrower, the Administrative
Agent, the Issuing Bank and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.   The
Register shall be available for inspection by Borrower, the Issuing Bank, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.
 
        (d)        Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 10.04(b) and any written consent to such assignment required by
Section 10.04(b), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 10.04(b).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with the requirements of this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.04(e).
 
        (e)        Any Lender shall have the right at any time, without the
consent of, or notice to Borrower, the Administrative Agent, the Issuing Bank,
or the Swingline Lender or any other person to sell participations to any person
(other than any Company or any Affiliate thereof or a natural person) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 10.02(b) and (2) directly affects such
Participant.  Subject to Section 10.04(f), each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.04(b).  To the extent permitted by Legal Requirements, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees in writing to be subject to
Section 2.14(d) as though it were a Lender.  Each Lender shall, acting for this
purpose as an agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, and the amount
and terms of its participations; provided that no Lender shall be required to
disclose or share the information contained in such register with Borrower or
any other person, except as required by applicable Legal Requirements.
 
 
134

--------------------------------------------------------------------------------

 
 
        (f)        A Participant shall not be entitled to receive any greater
payment under Sections 2.12, 2.13 or 2.15 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the prior written consent of Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned).  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 2.15(e) as though it were a Lender.
 
        (g)        Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 10.04(g) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.  Without limiting the foregoing, in the case of any
Lender that is a fund that invests in bank loans or similar extensions of
credit, such Lender may, without the consent of Borrower, the Issuing Bank, the
Swingline Lender, the Administrative Agent or any other person, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.
 
 
135

--------------------------------------------------------------------------------

 
 
        (h)        Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and Borrower, the option to provide to
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof; provided further that nothing herein
shall make the SPV a “Lender” for the purposes of this Agreement, obligate
Borrower or any other Loan Party or the Administrative Agent to deal with such
SPV directly, obligate Borrower or any other Loan Party in any manner to any
greater extent than they were obligated to the Granting Lender, or increase
costs or expenses of Borrower.  The Loan Parties and the Administrative Agent
shall be entitled to deal solely with, and obtain good discharge from, the
Granting Lender and shall not be required to investigate or otherwise seek the
consent or approval of any SPV, including for the approval of any amendment,
waiver or other modification of any provision of any Loan Document.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any state thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 10.04(h), any SPV may (i) with notice to, but
without the prior written consent of, Borrower and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.
 
        (i)        The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Acceptance shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Legal
Requirement, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
 
        Section 10.05.        Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Obligation (other than contingent indemnification obligations not then payable)
or any Letter of Credit is outstanding (or Cash Collateralized) and so long as
the Commitments have not expired or terminated.  The provisions of Article IX
and Sections 2.12 to 2.15, 10.03 and 10.08 to 10.10 shall survive and remain in
full force and effect regardless of the consummation of the Transactions and the
other transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
 
 
136

--------------------------------------------------------------------------------

 
 
        Section 10.06.        Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent and/or the Arranger, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
        Section 10.07.        Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
        Section 10.08.        Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender, the Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Legal Requirements, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of any Loan Party now or hereafter existing under this
Agreement or any other Loan Documents held by such Lender or the Issuing Bank,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Each Lender and the Issuing Bank
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided, however, that in no event shall the failure to
give such notice effect the validity or enforceability of any such setoffs.
 
 
137

--------------------------------------------------------------------------------

 
 
        Section 10.09.        Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether sounding n contract law or tort
law or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
without giving effect to any choice of law principles that would apply the laws
of another jurisdiction.
 
        (b)        Each Loan Party hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
applicable Legal Requirements, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements.   Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Administrative Agent, any other Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
 
        (c)        Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Legal Requirements, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
        (d)        Each party to this Agreement irrevocably consents to service
of process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
 
        Section 10.10.        Waiver of Jury Trial.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable legal
requirements, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to any loan document, the
transactions or the other transactions contemplated hereby or thereby (whether
based on contract, tort or any other theory).  Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this agreement by,
among other things, the mutual waivers and certifications in this Section 10.10.
 
 
138

--------------------------------------------------------------------------------

 
 
        Section 10.11.        Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.
 
        Section 10.12.        Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ and Approved Funds’ directors, officers,
employees, agents, advisors and other representatives, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential pursuant to the
terms hereof), (b) to the extent requested by any regulatory authority or any
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Legal Requirements or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under the Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (iii) any actual or prospective investor in an SPV or (iv) any
rating agency for the purpose of obtaining a credit rating applicable to any
Loan or Loan Party, (g) with the consent of Borrower or (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 10.12 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary.  In addition, the Agents, the Issuing Bank and the Lenders may
disclose the existence of the Loan Documents and information about the Loan
Documents to market data collectors, similar service providers to the financing
community, and service providers to the Agents, the Issuing Bank and the
Lenders.  For the purposes of this Section 10.12, “Information” shall mean all
information received from Borrower relating to Borrower or any of its
Subsidiaries or its business that is clearly identified at the time of delivery
as confidential, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Borrower.  Any person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
 
 
139

--------------------------------------------------------------------------------

 
 
        Section 10.13.        Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Legal Requirements, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
        Section 10.14.        Assignment and Acceptance.  Each Lender to become
a party to this Agreement (other than the Administrative Agent and any other
Lender that is a signatory hereto) shall do so by delivering to the
Administrative Agent an Assignment and Acceptance duly executed by such Lender,
Borrower (if Borrower consent to such assignment is required hereunder) and the
Administrative Agent.
 
        Section 10.15.        Obligations Absolute.  To the fullest extent
permitted by applicable law, all obligations of the Loan Parties hereunder shall
be absolute and unconditional irrespective of:
 
        (a)        any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
        (b)        any lack of validity or enforceability of any Loan Document
or any other agreement or instrument relating thereto against any Loan Party;
 
        (c)        any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
        (d)        any exchange, release or non-perfection or loss of priority
of any Liens on any or all of the Collateral, or any release or amendment or
waiver of or consent to any departure from any guarantee, for all or any of the
Secured Obligations;
 
        (e)        any exercise or non-exercise, or any waiver of any right,
remedy, power or privilege under or in respect hereof or any Loan Document; or
 
        (f)        any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.
 
        Section 10.16.        Waiver of Defenses; Absence of Fiduciary
Duties.  (a) Each of the Loan Parties hereby waives any and all suretyship
defenses available to it as a Subsidiary Guarantor arising out of the joint and
several nature of its respective duties and obligations hereunder (including any
defense contained in Article VII).
 
 
140

--------------------------------------------------------------------------------

 
 
        (b)        Each of the Loan Parties agrees that in connection with all
aspects of the transactions contemplated hereby or by the other Loan Documents
and any communications in connection therewith, the Loan Parties and their
respective Affiliates, on the one hand, and each Lender, SPV and Agent, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of any Lender, SPV or
any Agent or any of their respective Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.
 
        Section 10.17.        USA Patriot Act.  Each Lender hereby notifies each
Loan Party that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
 
[Signature Pages Follow]
 
 
141

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written.
 
Steak n Shake Operations, Inc., as Borrower
   
By
/s/  
Name:
 
Title:
   
Steak n Shake, LLC, as a Subsidiary Guarantor
   
By
/s/  
Name:
 
Title:
   
Steak n Shake Enterprises, Inc., as a Subsidiary Guarantor
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Fifth Third Bank, as Administrative Agent, Collateral Agent, Arranger, Book
Manager, Swingline Lender, Issuing Bank and as a Lender
   
By
  /s/  
Name:
 
Title:

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Regions Bank, as Syndication Agent and as a Lender
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Wells Fargo Bank, N.A., as Co-Documentation Agent and a Lender
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Compass Bank, as Co-Documentation Agent and a Lender
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
CIT Finance LLC, as a Lender
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Cadence Bank, as a Lender
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
First Tennessee Bank National Association, as a Lender
   
By
  /s/  
Name:
 
Title:

 
 
 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Annex I
 
Initial Lenders and Commitments
 
Lender
Address for Notices
Amount of
Revolving
Commitment
Amount of
Term Loan
Commitment
Fifth Third Bank
Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, OH  45263
Attention:Judy Huls
Telephone:    (513) 579-4224
Telecopy: (513) 534-0875
Email:              judy.huls@53.com
 
With a copy to:
Fifth Third Bank
251 North Illinois, Suite 1000
Indianapolis, Indiana 46204
Attention:William J. Krummen,
  Vice President
Telephone:    (317) 383-2145
Telecopy: (317) 383-2320
Email:              william.krummen@53.com
$10,416,666.66
 
$27,083,333.34
 
Regions Bank
Regions Bank
201 Milan Pkwy
Birmingham, AL 35211
Attention:    Stephanie Reid
Telephone:  (205) 420-7736
Telecopy:     (205) 420-7775
Email:            Stephanie.reid@regision.com
$8,333,333.33
 
$21,666,666.67
 
Wells Fargo Bank, N.A.
Wells Fargo Bank, N.A.
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008
Attention:    Denise Crouch
Telephone:  (760) 918-2721
Telecopy:     (303) 863-2729
Email:            crouched@wellsfargo.com
$7,291,666.67
 
$18,958,333.33
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Lender
Address for Notices
Amount of
Revolving
Commitment
Amount of
Term Loan
Commitment

Compass Bank
Compass Bank
8080 N. Central Expressway, Suite 320
Dallas, TX 75206
Attention:    Sally Vo
Telephone:  (214) 346-2713
Telecopy:     (866) 984-8668
Email:            dallasfundingdeskcorp@bbvacompass.com
$7,291,666.67
 
$18,958,333.33
 
CIT Finance LLC
CIT Finance LLC
11 West 42nd Street
New York, NY 10036
Attention:    Maria McClung
Telephone:  (212) 461-7827
Telecopy:     (212) 461-7855
Email:            Maria.McClung@cit.com
$6,250,000
 
$16,250,000
 
Cadence Bank
Cadence Bank
17 North 20th Street
Birmingham, AL 35203
Attention:    Sally Hart
Telephone:  (205) 380-5108
Telecopy:     (205) 488-3320
Email:            Sally.hart@cadencebank.com
$6,250,000
 
$16,250,000
 
First Tennessee Bank National Association
First Tennessee Bank National Association
300 Court Ave 7th Floor
Memphis, TN 38103
Attention:    Participations Group
Telephone:  1-800-209-9436
Telecopy:     (901) 579-3428
Email:            participation@ftb.com
$4,166,666.67
 
$10,833,333.33
 



 
 

--------------------------------------------------------------------------------

 


Annex II
 
Applicable Margins
 
Total Leverage Ratio
Applicable
Margin-Eurodollar
Revolving Loans
and Eurodollar
Term  Loans
Applicable
Margin-ABR
Revolving Loans
and ABR Term  
Loans
Applicable
Margin-
Commitment Fees
Level I
Greater than or equal to 3.00:1.00
3.75%
2.75%
0.50%
Level II
Less than 3.00:1.00 and greater than or equal to 2.50:1.00
3.50%
2.50%
0.45%
Level III
Less than 2.50:1.00 and greater than or equal to 2.00:1.00
3.25%
2.25%
0.40%
Level IV
Less than 2.00:1.00
3.00%
2.00%
0.35%

 
Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Commitment Fees owed, and
all Term Loans, Revolving Loans, Swingline Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change.
 
Notwithstanding anything to the contrary in the Loan Documents, the Total
Leverage Ratio shall be deemed to be in (i) Level II from the Closing Date to
the date of delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c) for the
fiscal period ended at least two fiscal quarters of Borrower after the Closing
Date, and (ii) Level I at any time during which Borrower has failed to deliver
the financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, and (iii) Level I at any time during the
existence of an Event of Default.
 
If (i) the Total Leverage Ratio used to determine the Applicable Margin for any
period is incorrect as a result of any error, misstatement or misrepresentation
contained in any financial statement or certificate delivered pursuant to
Section 5.01(a) or (b) or Section 5.01(c), and (ii) as a result thereof, the
Applicable Margin paid to the Lenders and/or the Issuing Bank, as the case may
be, at any time pursuant to the Agreement is lower than the Applicable Margin
that would have been payable to the Lenders and/or the Issuing Bank, as the case
may be, had the Applicable Margin been calculated on the basis of the correct
Total Leverage Ratio, the Applicable Margin in respect of such period will be
adjusted upwards automatically and retroactively, and Borrower shall pay to each
Lender and/or the Issuing Bank, as the case may be, such additional amounts
(“Additional Amounts”) as are necessary so that after receipt of such amounts
such Lender and/or the Issuing Bank, as the case may be, receives an amount
equal to the amount it would have received had the Applicable Margin been
calculated during such period on the basis of the correct Total Leverage
Ratio.  Additional Amounts shall be payable 10 days following delivery by the
Administrative Agent to Borrower of a notice (which shall be conclusive and
binding absent manifest error) setting forth in reasonable detail the
Administrative Agent’s calculation of the amount of any Additional Amounts owed
to the Lenders and/or the Issuing Bank.  The payment of Additional Amounts
pursuant to this Annex II shall be in addition to, and not in limitation of, any
other amounts payable by Borrower pursuant to Section 2.06(c).  Additional
Amounts shall constitute “Obligations”.  The agreements in this Annex II shall
survive the payment of the Loans and all other Obligations payable under the
Agreement and the termination of the Commitments.
 

